Exhibit 10.17


CERTAIN IDENTIFIED INFORMATION MARKED WITH “[***]” HAS BEEN OMITTED FROM THIS
DOCUMENT BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED.




Execution Version
ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT
BY AND BETWEEN
LONG RIDGE ENERGY GENERATION LLC, AS OWNER
AND
KIEWIT POWER CONSTRUCTORS CO., AS CONTRACTOR
FOR THE HANNIBAL PORT POWER PROJECT
DATED AS OF FEBRUARY 15, 2019







--------------------------------------------------------------------------------












TABLE OF CONTENTS


 
 
 
 
Page
 
 
 
 
 
ARTICLE 1 DEFINITIONS
2
 
 
 
 
 
 
1.1
 
Definitions
2
 
1.2
 
Interpretation
19
 
 
 
 
 
ARTICLE 2 DUTIES AND OBLIGATIONS OF CONTRACTOR
20
 
 
 
 
 
 
2.1
 
Notice to Proceed
20
 
2.2
 
Performance of the Work
21
 
2.3
 
Power Island Supply Agreement
22
 
2.4
 
Sufficient Personnel
24
 
2.5
 
Taxes
24
 
2.6
 
Permits
27
 
2.7
 
Requirements
28
 
2.8
 
Subcontractos
28
 
2.9
 
Major Subcontractors
29
 
2.10
 
Independent Contractor; Supervision
30
 
2.11
 
Cleaning
30
 
2.12
 
Transfer of Title & Risk of Loss
30
 
2.13
 
Key Personnel
31
 
2.14
 
Quality Control Program
32
 
2.15
 
Qualifications
32
 
2.16
 
Legal Requirements
33
 
2.17
 
Training
33
 
2.18
 
Safety Program
33
 
2.19
 
Periodic Reports & Meetings
34
 
2.20
 
No Liens
35
 
2.21
 
Books and Records
36
 
2.22
 
Special Tools
37
 
2.23
 
Spare Parts List
37
 
2.24
 
Hazardous Substances
38
 
2.25
 
Protection of Persons and Property
39
 
2.26
 
Labor Relations
39
 
2.27
 
Surface and Subsurface Conditions
40
 
2.28
 
Archeological and Related Findings
40
 
2.29
 
Design and Engineering
41
 
2.30
 
Utility Usage
42





i

--------------------------------------------------------------------------------









 
2.31
 
Coordination
42
 
2.32
 
Monitoring Wells
42
 
 
 
 
 
ARTICLE 3 OWNER
42
 
 
 
 
 
 
3.1
 
Owner’s Manager
42
 
3.2
 
Operating Personnel
43
 
3.3
 
Records
43
 
3.4
 
Hazardous Materials
43
 
3.5
 
Fuel, Water, and Consumables
43
 
3.6
 
Electric Power
43
 
3.7
 
Licenses and Permits
43
 
3.8
 
Scheduling and Delivery of Output
43
 
3.9
 
Access
44
 
3.10
 
Taxes
44
 
 
 
 
 
ARTICLE 4 SCHEDULE
44
 
 
 
 
 
 
4.1
 
Commencement
44
 
4.2
 
Mechanical Completion
44
 
4.3
 
Substantial Completion & Liquidated Damages for Delay
45
 
4.4
 
Final Completion
46
 
 
 
 
 
ARTICLE 5 PERFORMANCE TESTING & PERFORMANCE GUARANTEES
47
 
 
 
 
 
 
5.1
 
Performance Guarantee
47
 
5.2
 
Performance Tests
47
 
5.3
 
Procedures Upon Failure
47
 
5.4
 
Minimum Performance Criteria Achieved; Cure Period
48
 
5.5
 
Performance Liquidated Damages
49
 
 
 
 
 
ARTICLE 6 CONTRACT PRICE AND PAYMENT; LETTERS OF CREDIT
50
 
 
 
 
 
 
6.1
 
Contract Price
50
 
6.2
 
Milestone Payments
50
 
6.3
 
Application for Payment
50
 
6.4
 
Review of Application for Payment
51
 
6.5
 
Withholding Payments
51
 
6.6
 
Payment
52
 
6.7
 
Payment Dates
52
 
6.8
 
Effect of Payment
52
 
6.9
 
Letter of Credit
52
 
6.10
 
Offset
54





ii

--------------------------------------------------------------------------------









 
 
 
 
 
ARTICLE 7 EXCUSABLE EVENTS
54
 
 
 
 
 
 
7.1
 
Excusable Event
54
 
7.2
 
Procedures upon Excusable Event
54
 
7.3
 
Burden of Proof
56
 
7.4
 
Change Order for Excusable Event
56
 
7.5
 
Force Majeure Deductible
56
 
7.6
 
Rights Limited
56
 
 
 
 
 
ARTICLE 8 CHANGE ORDERS
56
 
 
 
 
 
 
8.1
 
Change Order
56
 
8.2
 
Change Order Process
57
 
8.3
 
Contents of Change Order
58
 
8.4
 
Owner Approval Required
58
 
 
 
 
 
ARTICLE 9 WARRANTY
58
 
 
 
 
 
 
9.1
 
Warranty
58
 
9.2
 
Warranty Period
59
 
9.3
 
Breach of Warranty
59
 
9.4
 
Subcontractor Warranties
60
 
9.5
 
General Electric Warranty
61
 
9.6
 
Primary Liability
61
 
9.7
 
Exclusions
62
 
9.8
 
Exclusive Remedies and Warranties
62
 
 
 
 
 
ARTICLE 10 INSURANCE
62
 
 
 
 
 
ARTICLE 11 INDEMNITY
62
 
 
 
 
 
 
11.1
 
General Indemnification
62
 
11.2
 
Comparative Negligence
65
 
11.3
 
Third Parties Defined
65
 
11.4
 
Indemnification Procedure
65
 
11.5
 
Failure to Defend Action
65
 
11.6
 
Survival
66
 
 
 
 
 
ARTICLE 12 INTELLECTUAL PROPERTY
66
 
 
 
 
 
 
12.1
 
Ownership of Documents
66
 
12.2
 
Irrevocable License
66





iii

--------------------------------------------------------------------------------









 
12.3
 
Proprietary Calculations
66
 
12.4
 
Subcontractor Licenses
67
 
12.5
 
Transfer and Assignment
67
 
12.6
 
Warranty
67
 
12.7
 
Claim of Infringement
68
 
12.8
 
Injunction
68
 
12.9
 
No Release
68
 
12.10
 
Survival
68
 
 
 
 
 
ARTICLE 13 CONFIDENTIALITY
68
 
 
 
 
 
 
13.1
 
Confidential and Proprietary Information
68
 
13.2
 
Disclosure of Confidential Information
70
 
13.3
 
Public Relations
70
 
13.4
 
Survival
70
 
 
 
 
 
ARTICLE 14 REPRESENTATIONS AND WARRANTIES OF CONTRACTOR
70
 
 
 
 
 
 
14.1
 
Due Organization; Good Standing
70
 
14.2
 
Due Authorization
70
 
14.3
 
Execution and Delivery
71
 
14.4
 
Governmental Approvals
71
 
14.5
 
Intellectual Property Rights
71
 
14.6
 
No Litigation
71
 
14.7
 
Financial Solvency
71
 
14.8
 
Qualifications
71
 
 
 
 
 
ARTICLE 15 REPRESENTATIONS AND WARRANTIES OF OWNER
71
 
 
 
 
 
 
15.1
 
Due Organization; Good Standing; Qualified to do Business
72
 
15.2
 
Due Authorization
72
 
15.3
 
Execution and Delivery
72
 
15.4
 
Governmental Approvals
72
 
15.5
 
No Litigation
72
 
15.6
 
Ownership of Site
72
 
 
 
 
 
ARTICLE 16 DEFAULTS & REMEDIES
72
 
 
 
 
 
 
16.1
 
Contractor Default
72
 
16.2
 
Owner Default
76
 
16.3
 
No Release
76
 
16.4
 
Termination for Convenience
76
 
16.5
 
Actions Upon Termination
77





iv

--------------------------------------------------------------------------------









 
16.6
 
Owner’s Right to Carry Out the Work
77
 
16.7
 
Termination for Extended Force Majeure.
78
 
 
 
 
 
ARTICLE 17 SUSPENSION RIGHTS
78
 
 
 
 
 
 
17.1
 
Suspension by Owner
78
 
17.2
 
Suspension by Contractor
79
 
 
 
 
 
ARTICLE 18 DISPUTE RESOLUTION
79
 
 
 
 
 
 
18.1
 
Disputes
79
 
18.2
 
Mediation
79
 
18.3
 
Venue
80
 
18.4
 
Jury Waiver
80
 
18.5
 
Prevailing Party
80
 
18.6
 
Performance During Dispute
80
 
 
 
 
 
ARTICLE 19 LIMITATION OF LIABILITY
81
 
 
 
 
 
 
19.1
 
Consequential Damages
81
 
19.2
 
Liquidated Damages
81
 
19.3
 
Overall Limitation
82
 
 
 
 
 
ARTICLE 20 GENERAL PROVISIONS
82
 
 
 
 
 
 
20.1
 
Governing Law
82
 
20.2
 
Entire Agreement
83
 
20.3
 
Assignment
83
 
20.4
 
Cooperation with Financing
84
 
20.5
 
Survival
85
 
20.6
 
Contractual Relationship
85
 
20.7
 
Severability
85
 
20.8
 
Notices
85
 
20.9
 
Headings
86
 
20.10
 
Singular and Plural
86
 
20.11
 
Interpretation
86
 
20.12
 
Rights and Remedies
87
 
20.13
 
Agreed Rate
87
 
20.14
 
Incorporation by Reference
87
 
20.15
 
No Waiver
87
 
20.16
 
Rights of Third Parties
87
 
20.17
 
Counterparts
87
 
20.18
 
Signatures
87





v

--------------------------------------------------------------------------------









 
20.19
 
English Language Documents
87
 
20.20
 
Further Assurances
87
 
20.21
 
Approvals Not To Relieve Contractor
88
 
20.22
 
No Recourse
88
 
20.23
 
Parent Guaranty
88
 
20.24
 
Approvals
88
 
 
 
 
 
EXHIBIT A SCOPE BOOK
A-2
EXHIBIT B SITE LEGAL DESCRIPTION
B-1
EXHIBIT C MILESTONE SCHEDULE
C-1
EXHIBIT D PROJECT SCHEDULE
D-1
EXHIBIT E SPECIAL TOOLS
E-1
EXHIBIT F NOT USED
F-1
EXHIBIT G MINIMUM PERFORMANCE CRITERIA
G-1
EXHIBIT H PERFORMANCE GUARANTEES & PERFORMANCE LIQUIDATED DAMAGES
H-1
EXHIBIT I PRE-MOBILIZATION REMEDIATION ACTIVITIES
I-1
EXHIBIT J PAYMENT SCHEDULE
J-1
EXHIBIT K LIEN WAIVER FORMS
K-1
EXHIBIT L INSURANCE
L-1
EXHIBIT M CERTIFICATE OF MECHANICAL COMPLETION
M-1
EXHIBIT N CERTIFICATE OF SUBSTANTIAL COMPLETION
N-1
EXHIBIT O CERTIFICATE OF FINAL COMPLETION
O-1
EXHIBIT P NOT USED
P-1
EXHIBIT Q SALES TAX CERTIFICATIONS
Q-1
EXHIBIT R FORM OF LETTER OF CREDIT
R-1
ANNEX A IRREVOCABLE STANDBY LETTER OF CREDIT NO. _____
1
EXHIBIT S APPROVED SUBCONTRACTOR/MAJOR SUBCONTRACTORS
S-1
EXHIBIT T FORM OF PARENT GUARANTY
T-1
EXHIBIT U TRAINING
U-1
EXHIBIT V RATES
V-1
EXHIBIT W ASSIGNMENT, ASSUMPTION AND CONSENT AGREEMENT
W-1
EXHIBIT X FORM OF APPLICATION FOR PAYMENT
X-1
EXHIBIT Y FORM OF CHANGE ORDER
Y-1
EXHIBIT Z HEALTH AND SAFETY REQUIREMENTS
Z-1
EXHIBIT AA SUBSURFACE REPORTS
AA-1
EXHIBIT BB POWER ISLAND SUPPLY AGREEMENT
BB-1
EXHIBIT CC KEY PERSONNEL
CC-1
EXHIBIT DD QUALITY ASSURNACE PLAN STANDARDS
DD-1







vi

--------------------------------------------------------------------------------






ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT
THIS ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT (hereinafter, together
with all Exhibits and amendments hereto, this “Agreement”) is made and entered
into as of the 15th day of February, 2019 (the “Effective Date”) by and between
KIEWIT POWER CONSTRUCTORS CO., a Delaware corporation, with a place of business
at 9401 Renner Blvd., Lenexa, KS 66219 (“Contractor” or “EPC Contractor”), and
LONG RIDGE ENERGY GENERATION LLC, a Delaware limited liability company
(“Owner”). Contractor and Owner are referred to collectively as the “Parties” or
singularly as a “Party”.
W I T N E S S E T H
WHEREAS, Contractor and Owner wish to enter into this Agreement, pursuant to
which Owner agrees to engage Contractor to design, engineer, procure, construct,
pre-commission, commission, start-up and test a nominal 485 megawatt (MW) net
power output natural gas-fired combined cycle electric generating facility (the
“Facility”) located at the former Ormet Smelter facility in Hannibal, Ohio and
commonly referred to as the Hannibal Port Power Project at the Long Ridge Energy
Terminal, on a fixed price, turnkey basis;
WHEREAS, Contractor represents that it is qualified to design, engineer,
procure, construct, pre-commission, commission, start-up and test the Facility
and Contractor desires to perform all work and services in connection therewith
on a fixed price, turnkey basis in accordance with requirements and provisions
of this Agreement;
NOW, THEREFORE, in consideration of the foregoing and of the mutual
representations, warranties, covenants and agreements contained in this
Agreement and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Contractor and Owner, intending to
be legally bound, hereby agree as follows:





--------------------------------------------------------------------------------






ARTICLE 1

DEFINITIONS

1.1    Definitions. For purposes of this Agreement, the following terms shall
have the following definitions:
“AAA” has the meaning given in Section 18.2.
“Abnormally Severe Weather Conditions” means only those weather conditions
related to rain, heat, cold, wind or snow at the Site which are shown to be more
severe than the most recent ten (10) year historical mean plus two standard
deviations using National Oceanic Atmospheric Administration weather data from
the nearest reporting station to the Site.


“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with such Person. FIG LLC and Persons who Control, are
Controlled by, or are under Common Control with FIG LLC shall be deemed to be
Affiliates of Owner.
“Agreed Rate” an annual (365 or 366 Days, as appropriate) rate of interest equal
to the lesser of: (i) two percent (2%) in excess of the Prime Rate and (ii) the
maximum rate permitted by Applicable Law.
“Agreement” has the meaning given in the Preamble to this Agreement.
“Applicable Codes and Standards” means those codes, requirements, guidelines and
standards of design, engineering, construction, operation, workmanship,
equipment, and components specified in the Scope Book (as may be amended from
time to time); provided, however, if the relevant standard is not so specified
or is ambiguous therein, then “Applicable Codes and Standards” shall mean those
standards of design, engineering, construction, workmanship, operation, care and
diligence prevailing during performance of the Work normally practiced by, and
generally acceptable to, the electric power and generation engineering,
procurement and construction industry in the United States in performing
services of a similar nature to the Work in accordance with Prudent Industry
Practices, Applicable Law, applicable Permits, and codes and other standards
established for such Work. In the event of an inconsistency or conflict between
any of the Applicable Codes and Standards, the highest performance standard as
contemplated therein shall govern the Parties’ performance under this Agreement,
unless otherwise agreed.
“Applicable Law” means any constitution, charter, statute, act, law (including
common law), certification, rule, treaty, regulation, standard, code, ordinance,
permit, approval, injunction, judgment, ruling, decision, decree, writ,
directive, order, guideline, resolution, declaration or the like (including the
Permits) applicable to a Party, the performance of the Work or applicable to all
or any portion of the Site or the Facility, when issued, enacted, or promulgated
by a Governmental Authority having jurisdiction over the matter in question, and
the legally binding written interpretations thereof by a Governmental Authority
having jurisdiction over the matter in question, as may be applicable and in
effect from time to time.




2

--------------------------------------------------------------------------------





“Application for Payment” has the meaning given in Section 6.3.
“Archeological and Related Findings” has the meaning given in Section 2.28.
“As-Built Drawings” means all drawings and documents identified in Section 01200
"Contract Drawings and Documents" in Exhibit A as “As-Built Drawings,” as
modified and updated to accurately show the final actual as-built condition of
the Work upon Final Completion.
“Assignment, Assumption and Consent Agreement” means the Assignment, Assumption
and Consent Agreement attached hereto as Exhibit W dated as of even date
herewith among Owner, Contractor and General Electric.
“Books and Records” has the meaning given in Section 2.21.
“Business Day” means any day other than a Saturday or Sunday or a day on which
commercial banks are authorized to be closed in the State of Ohio or New York
City.
“CEMS” means Continuous Emissions Monitoring System.
“Certificate of Final Completion” has the meaning given in Section 4.4.
“Certificate of Mechanical Completion” has the meaning given in Section 4.2.
“Certificate of Substantial Completion” has the meaning given in Section 4.3.
“Change in Law” shall mean and refer to the enactment, adoption, promulgation,
amendment, modification, repeal or change in interpretation by a Governmental
Authority after the Effective Date of any Applicable Law or Applicable Codes and
Standards set forth in Applicable Law; it being expressly understood and agreed
by the Parties hereto that a change in any Applicable Law relating to net income
or franchise Tax or any Applicable Law by which a Tax is levied or assessed on
the basis of Contractor’s net income, net profits, revenues or gross receipts
(other than the Ohio Commercial Activity Tax or a value added tax imposed by the
United States or any state or local jurisdiction within the United States) or
Contractor’s presence in any taxing jurisdiction shall not be a Change in Law.
Notwithstanding the foregoing, if any such value added tax is imposed in
substitution, in whole or in part, for any other Tax applicable to Contractor or
the Work (including, without limitation, any Tax levied or assessed on the basis
of Contractor’s net income, net profits, revenues or gross receipts), then any
such reduction in Tax shall be netted against any equitable adjustment in the
Contract Price to which Contractor would otherwise be entitled under Section
2.16 on account of such value added tax with Contractor preparing such
computation for review by Owner and an accounting firm mutually agreed by the
Parties, which accounting firm shall make the final determination as to any
change to the Contract Price to which Contractor may be entitled after taking
into account any such netting. Any Change in Law enacted, published in final
form or issued in final form before the Effective Date, whether or not such
Change in Law becomes effective after the Effective Date, shall not constitute a
Change in Law under this Agreement. Notwithstanding the foregoing, solely with
respect to the General Electric scope of supply provided pursuant to




3

--------------------------------------------------------------------------------





Power Island Supply Agreement, only a “Change in Law” under and as defined in
the Power Island Supply Agreement shall constitute a Change in Law under this
Agreement.
“Change Order” has the meaning given in Section 8.1.
“Claims” means claims, causes of action, proceedings, demands, or suits.
“Completed Performance Test” means the completion of a Performance Test in its
entirety under the following conditions: (i) without the use of any auxiliary,
standby or temporary equipment or machinery, and (ii) while the Facility is
operated in its normal mode of operation, which shall consist of (x) the
operation of the Facility as a whole, (y) the concurrent operation of Facility
systems, and (z) the operation of all Facility systems within the manufacturers’
specifications, and without over-stressing, over-firing or over-pressurizing any
such systems.
“Confidential Information” has the meaning given in Section 13.1.
“Construction Aids” means all equipment (including construction equipment),
apparatus, tools, supplies, construction tools, support services, field office
equipment, supplies, structures, apparatus, form lumber, protective fencing,
software used in the execution or management of the Work, and other goods and
items that are required to construct, commission, or test the Facility, but
which are not either incorporated into the Work or retained by Owner pursuant to
this Agreement.
“Consumables” means items such as compressed air or gases, chemicals, oils,
lubricants, cleaning materials, construction or demineralized water, valve
packing, lamps, light bulbs, gaskets, fuel for construction equipment, fuel
filters, and comparable items which, by normal industry practices, are
considered consumables and are replaced on a regular basis, required for
cleaning, preparing, or completing the Work, or which are required for the
proper operation of the Equipment.
“Contract Price” has the meaning given in Section 6.1.
“Contractor” has the meaning set forth in the Preamble to this Agreement.
“Contractor Default” has the meaning given in Section 16.1.
“Contractor Indemnified Party” has the meaning set forth in Section 11.1.
“Contractor Permits” has the meaning given in Section 2.6.
“Control” means, with respect to a Person, (i) the direct or indirect ownership
of more than fifty percent (50%) of the outstanding capital stock or other
securities or equity interests having ordinary voting power to elect the board
of directors, managing general partner or similar managing authority of such
Person or (ii) the power to direct the management of such Person, directly or
indirectly, whether through the ownership of voting securities, partnership or
limited liability company interests, by contract or otherwise.




4

--------------------------------------------------------------------------------





“Contractor’s Senior Personnel” means (i) Contractor’s Key Personnel, (ii)
Contractor’s officers and directors and (iii) Contractor’s personnel who are
more senior than Contractor’s Key Personnel.
“Corrective Work” has the meaning given in Section 9.3.
“Credit Rating” means, for any Person, the rating then assigned to such Person’s
senior unsecured long-term debt obligations (not supported by third party credit
enhancements), or if such Person does not have a rating for its senior unsecured
long-term debt, the then current corporate rating assigned to such Person.
“Creditworthy Bank” means a commercial bank having a Credit Rating of (a)
A-(minus) or better from Standard & Poor’s, (b) A3 or better from Moody’s or (c)
if such bank has a Credit Rating at such time from both Standard & Poor’s and
Moody’s, A-(minus) or better from Standard & Poor’s and A3 or better from
Moody’s.
“Cure Period” means one hundred eighty (180) Days after the Substantial
Completion Date, but in no event later than one hundred eighty (180) Days after
the Guaranteed Substantial Completion Date.
“Day” or “day” means a calendar day.
“Default” means either an Owner Default or a Contractor Default.
“Defect” has the meaning given in Section 9.1.
“Defective” has the meaning given in Section 9.1.
“Deliverables” has the meaning set forth in Section 12.1.
“Design Deliverables” has the meaning set forth in Section 2.29.
“Design Documents” has the meaning set forth in Section 2.29.
“Dispute” has the meaning given in Section 18.1.
“Dollars” means the lawful currency of the United States of America.
“EDMS” has the meaning given in Section 2.29.
“Effective Date” has the meaning set forth in the preamble to this Agreement.
“Emissions Tests” means the emissions limits tests described in Exhibit H.
“Environmental Law” means any Applicable Law which relates to environmental
quality, health, safety, pollution, contamination, cleanup, or the protection of
human health, ambient air, waters (including ground waters) or land; including
the Comprehensive Environmental Response, Compensation and Liability Act, as
amended, 42 U.S.C. Section 9601 et seq; the Resource




5

--------------------------------------------------------------------------------





Conservation and Recovery Act, as amended, 42 U.S.C. Section 6901 et seq; the
Toxic Substances Control Act, as amended, 15 U.S.C. Section 2601 et seq; the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq; the Clean Water Act,
as amended, 33 U.S.C. Section 1251 et seq; and the Occupational Safety and
Health Act, as amended, 29 U.S.C. Section 651 et seq.
“Environmental Reports” has the meaning given in Section 2.27.
“Equipment” means any product that: (i) is to be incorporated into the Facility;
(ii) is an assembly of operational or non-operational parts, whether motorized
or manually operated; and (iii) requires service connections, such as wiring,
piping, or other process connections in order to fulfill its intended purposes,
including, without limitation, the GE Equipment.
“Excess Costs of Cover” has the meaning set forth in Section 16.1(b).
“Excusable Events” means the following events or occurrences, solely to the
extent any such event or occurrence (a) actually, adversely and demonstrably
affects Contractor’s actual cost of performance of the Work or actually,
adversely and demonstrably delays the critical path of the Work as further set
forth in Section 7.1 (which costs and delay shall be adequately documented and
supported by Contractor) and (b) is not attributable to any act or omission of
Contractor or its Subcontractors (including, without limitation, on account of
any default by Contractor in any of the obligations Contractor assumes under the
Power Island Supply Agreement pursuant to the Assignment, Assumption and Consent
Agreement):
(i)
Owner-Caused Delay;

(ii)
Changes in the scope of Work made by Owner in accordance with Section 8.2(b);

(iii)
Force Majeure Events;

(iv)
Suspension of the Work by Owner without cause or by Contractor pursuant to
either Section 16.2(b) or Section 17.2;

(v)
A Change in Law (subject to compliance with Section 2.16(b));

(vi)
Contractor’s encountering subsurface or surface conditions at the Site for which
Contractor is entitled to seek a Change Order in accordance with Section 2.27 or
Pre-Existing Hazardous Substances (or any such material reasonably believed by
Contractor to be contaminated or a Pre-Existing Hazardous Substance) for which
Contractor is entitled to seek a Change Order in accordance with Section
2.24(b);

(vii)
Contractor’s discovery of Archeological and Related Findings at the Site for
which Contractor is entitled to seek a Change Order in accordance with Section
2.28; or

(viii)
Issuance of a Notice to Proceed after the FNTP Deadline for which Contractor is
entitled to seek a Change Order in accordance with Section 2.1; or





6

--------------------------------------------------------------------------------





(ix)
Loss or damage to the Work for which Owner chooses not to excuse Contractor’s
remaining performance under this Agreement pursuant to Section 2.12(e); or

(x)
Any unexpected surface conditions at the Project Site identified in Contractor’s
inspection of the Site performed within thirty (30) days after Owner provides
written notice that Owner’s demolition contractor has substantially completed
its demolition work;

(xi)
Owner’s failure to complete all pre-mobilization remediation activities
described in Exhibit I by March 15, 2019; or

(xii)
Owner fails to fulfill a Retained Obligation or, to the extent allocable to
Owner, a Shared Obligation for reasons other than a breach by General Electric
of the Power Island Supply Agreement or a breach by Contractor of its
obligations under the Power Island Supply Agreement or this Agreement.

“Facility” has the meaning given in the Recitals to this Agreement.
“Facility Capability Demonstration Tests” means the Facility capability
demonstration tests described in Exhibit H.
“Final Completion” shall be deemed to have occurred when all of the following
requirements of the Work have been achieved:
(i)
Substantial Completion has been achieved;

(ii)
All of the Performance Guarantees have been achieved, or, if not achieved, to
the extent applicable Contractor has paid to Owner any Performance Liquidated
Damages owed, and Contractor has completed making necessary system adjustments
required for the continuous, safe and reliable operation of the Equipment and
Facility;

(iii)
All As-Built Drawings, test reports, final instruction manuals and other
drawings and documents as required under the document submittal list of this
Agreement to be delivered to Owner by Final Completion have been so delivered;

(iv)
Any Liquidated Damages for which Contractor is liable, and other amounts owed by
Contractor to Owner under this Agreement, if any, have been paid to Owner;

(v)
Contractor has delivered to Owner all final lien waivers and releases that are
required to have been delivered with the final Application for Payment (as
provided in Section 6.3), and any and all liens have been released (excluding
Permitted Liens);

(vi)
All Work, including all Punch List work, has been completed in accordance with
this Agreement other than Work and other obligations pursuant to this Agreement
that require future performance (e.g., Warranty and indemnification
obligations);





7

--------------------------------------------------------------------------------





(vii)
Cleanup and removal from the Site of all of Contractor’s and Subcontractors’
personnel, supplies, waste, materials, Hazardous Substances, construction
equipment and temporary facilities;

(viii)
Contractor has delivered to Owner written assignments of Subcontractor
warranties that extend beyond the Warranty Period;

(ix)
The Project has successfully completed the remaining System Verification Tests
required for Final Completion; and

(x)
Contractor has delivered a Certificate of Final Completion for the Facility to
Owner pursuant to Section 4.4 and Owner has accepted such certificate by signing
such certificate.

“Final Completion Date” means the date upon which Final Completion has been
achieved.
“Final Performance Testing Protocol” collectively means those final, detailed
and complete performance testing procedures, protocol, activities, requirements
and criteria for the Facility developed by Contractor on the basis of the
Preliminary Performance Testing Protocol; which testing protocol (i) shall be
subject to Owner’s review and approval, and (ii) shall be deemed to have
replaced the Preliminary Performance Testing Protocol once they have been
reviewed and approved by Owner (and shall thereafter be deemed part of this
Agreement).
“First Completed Minimum Performance Test” has the meaning set forth in Section
5.4.
“Force Majeure Deductible” has the meaning set forth in Section 7.5.
“Force Majeure Event” means any catastrophic storm or flood, typhoon, blizzard,
named storm, lightning, tornado, hurricane, earthquake or other act of God, war,
civil disturbance, terrorist attack, revolt, insurrection, sabotage, Abnormally
Severe Weather Conditions, loss or delay of or damage to long lead items in
transit directly caused by an independent Force Majeure Event, actions or
inaction of a Governmental Authority that were not requested, promoted or caused
by the affected Party and that have been opposed by all reasonable means,
cyberattack, commercial embargo, Regional or National Strike, epidemic or fire
(excluding any fire started as a result of a malfunction or failure of the
Equipment or Facility), or any other similar act or event, provided that such
act or event (i) actually and demonstrably delays or renders impossible the
affected Party’s performance of its obligations under this Agreement, (ii) is
beyond the reasonable control of the affected Party and was not due to its or
its Subcontractor’s fault or negligence, and (iii) (or the effect of such act or
event) could not have been prevented or avoided by the affected Party through
the exercise of due diligence, including the expenditure of any reasonable sum
taking into account the likely impact of the Force Majeure Event. For avoidance
of doubt, Force Majeure shall not include any of the following: (a) economic
hardship, (b) changes in market conditions, (c) late delivery or failure of
construction equipment or Equipment (unless caused by an independent Force
Majeure event), (d) strikes, or other similar labor actions (other than a
Regional or National Strike), (e) unavailability or shortages of laborers,
Subcontractors or sub-subcontractors (unless caused by an independent Force
Majeure event); (f) climatic conditions (including rain, snow, wind, temperature
and other




8

--------------------------------------------------------------------------------





weather conditions), tides, and seasons, regardless of the magnitude, severity,
duration or frequency of such climatic conditions, tides or seasons (excluding
Abnormally Severe Weather Conditions, catastrophic storms or floods, typhoons,
blizzards, named storms, lightning, tornadoes, and hurricanes subject to the
conditions set forth above); (g) inability or failure to make a payment for any
reason; (h) shortages (unless caused by an independent Force Majeure event) or
price fluctuations with respect to materials, supplies or components of the
Equipment or Work; or (i) flaws in design requiring re-design or re-engineering
of any portion of the Equipment or Work.
“FNTP Deadline” has the meaning set forth in Section 2.1.
“GE Equipment” or “Power Island Equipment” means the equipment to be procured
from General Electric pursuant to the Power Island Supply Agreement.
“General Electric” or “Power Island Equipment Supplier” means General Electric
Company, a New York corporation, or any Affiliate thereof.
“General Electric Triggered Default” means a Contractor Default that is caused
by the occurrence of one or more of the matters that constitutes (or would
constitute if timely notice thereof to General Electric was provided under the
Power Island Supply Agreement) a default by General Electric under Article 16 of
the Power Island Supply Agreement.
“Governmental Authority” means any national, federal, state, county, municipal,
local or other government or governmental, quasi-governmental, regulatory or
administrative agency, commission, court or other governmental authority, or any
department, board, bureau or instrumentality thereof.
“Gross Negligence” shall mean any act, omission or failure to act, (whether
sole, joint or concurrent) that was in reckless disregard of, or wanton
indifference to, the harmful consequences to the affected Party, to the safety
or property of another Person or to the environment.
“Guaranteed Emissions” means the emissions guarantees set forth in Section B of
Exhibit H.
“Guaranteed Final Completion Date” means March 15, 2022.
“Guaranteed Net Plant Electrical Output” has the meaning set forth in Section
01610.2.1 of Exhibit A.
“Guaranteed Net Plant Heat Rate” has the meaning set forth in Section 01610.2.1
of Exhibit A.
“Guaranteed Noise” means the In-Plant (Near Field) Guaranteed Noise Emissions
set forth in Exhibit H.
“Guaranteed SCR Ammonia Consumption” has the meaning set forth in Section
01610.2.5 of Exhibit A.




9

--------------------------------------------------------------------------------





“Guaranteed Substantial Completion Date” means November 13, 2021.
“Guarantor” means Kiewit Energy Group Inc., a Delaware corporation.
“Hazardous Substance” means (A) any substance which is listed, defined,
designated or classified under any Environmental Law as a (i) hazardous
material, substance, constituent or waste, (ii) toxic material, substance,
constituent or waste, (iii) radioactive material, substance, constituent or
waste, (iv) dangerous material, substance, constituent or waste, (v) pollutant,
(vi) contaminant or (vii) special waste; (B) any material (including radioactive
material), substance, constituent or waste regulated under any Environmental
Laws; or (C) petroleum, petroleum products, polychlorinated biphenyl,
pesticides, asbestos, or asbestos-containing materials.
“Indemnified Party” means an Owner Indemnified Party or Contractor Indemnified
Party, as the context requires.
“Indemnifying Party” means Owner or Contractor, as the context requires.
“Independent Engineer” means an independent engineering firm selected by the
Lenders as the independent engineer for the Facility and the successors and
permitted assigns of such independent engineering firm.
“Intellectual Property Rights” means all patents, copyrights, trademarks, trade
names, trade dress, service marks, trade secrets, software, firmware, mask
works, industrial design rights, rights of priority, know-how, design flows,
methodologies and any and all other intellectual property rights protected under
any Applicable Law.
“Key Personnel” has the meaning set forth in Section 2.13.
“Last Completed Performance Test” has the meaning set forth in Section 5.4.
“Lender(s)” shall mean and refer to lenders and/or equity investors (including
any trustee or agent on behalf of such lenders and/or equity investors)
providing development, bridge, construction and/or permanent equity and/or debt
and/or other financing or refinancing of the development, construction,
ownership, leasing, operation or maintenance (including working capital) of the
Facility, whether that financing or refinancing takes the form of private or
public debt or equity or any other form.
“Letter of Credit” has the meaning set forth in Section 6.9.
“Lien” means, with respect to any property or asset, any mortgage, deed of
trust, lien (including a mechanics’ or materialmen’s lien), pledge, charge,
security interest, or encumbrance of any kind in respect of such property or
asset, whether or not filed, recorded or otherwise perfected or effective under
Applicable Law, as well as the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such property or asset.
“Liquidated Damages” means, collectively, Substantial Completion Liquidated
Damages and Performance Liquidated Damages.




10

--------------------------------------------------------------------------------





“Losses” means losses, fines, penalties, claims, demands, suits, causes of
action, legal or administrative proceedings, damages, liabilities, interest,
costs, and expenses (including reasonable attorneys’ fees and court costs and
costs of investigation).
“Major Subcontract” means (i) any Subcontract (including any supply agreement)
having an aggregate value in excess of [***] U.S. Dollars (U.S. $[***]), (ii)
multiple Subcontracts with one Subcontractor that have an aggregate value in
excess of [***] U.S. Dollars (U.S. $[***]); or (iii) any Subcontract entered
into with a Subcontractor for Work listed in Exhibit S; provided, however,
subcontracts under General Electric with bulk material suppliers or for
subcomponents of Major Equipment and Services (as defined in the Power Island
Supply Agreement) are excluded from the definition of Major Subcontracts.
“Major Subcontractor” means any Subcontractor with whom Contractor enters into a
Major Subcontract and the Subcontractors listed as such in Exhibit S.
“Materials” means any products, supplies, bulks, materials, logic, or software
that are to be incorporated into the Facility as part of the Work, whether or
not substantially shaped, cut, worked, mixed, finished, refined or otherwise
fabricated or processed, and which are not items of Equipment or Consumables.
“Mechanical Completion” shall be deemed to have occurred when all of the
following have occurred (excluding Punch List items):
(i)
The generating Equipment has been installed with required connections and
controls to produce electrical power;

(ii)
All other Equipment that is part of the Work has been installed, checked for
alignment, lubrication and rotation;

(iii)
All remaining electrical systems have been checked out, cold commissioned and
are ready for energization and operation;

(iv)
Each subsystem of the Project is functionally complete for initial operation and
interconnection with the utility;

(v)
All electrical continuity and ground fault tests and all mechanical tests and
calibrations have been completed:

(vi)
All instrumentation (including CEMS) is operational, and has been calibrated in
accordance with manufacturers’ standards and guidelines and loop checked;

(vii)
The applicable Equipment has been pressure tested, flushed and cleaned out as
necessary, excluding steam blows;

(viii)
Project systems have been turned over from construction to the commissioning
group;





11

--------------------------------------------------------------------------------





(ix)
Contractor has completed the Work to cause the equipment and systems to be
capable of operating safely in accordance with Applicable Law, Permits, Prudent
Industry Practices and good engineering and construction practices for further
commissioning and testing;

(x)
Contractor has submitted an initial Punch List to Owner; and

(xi)
Contractor has delivered a Certificate of Mechanical Completion for the Facility
to Owner and Owner has accepted such certificate by signing such certificate.

“Mechanical Completion Date” means the date upon which the Facility has achieved
Mechanical Completion.
“Milestone Payment” has the meaning given in Section 6.2.
“Milestone Schedule” shall mean that schedule of Milestones set forth in Exhibit
C, as the same may be adjusted from time to time pursuant to the terms of this
Agreement. In the event of an adjustment to the Milestone Schedule, the Project
Schedule shall be adjusted accordingly.
“Milestones” means those milestones related to the Work to be achieved hereunder
by Contractor, as identified on the Milestone Schedule and/or Payment Schedule,
including the Target Substantial Completion Date.
“Minimum Performance Criteria” shall mean and refer to those minimum criteria
and levels of performance identified on Exhibit G attached hereto, which the
Facility must meet during the performance of a Completed Performance Test.
“Moody’s” means Moody’s Investor Service, Inc.
“Net Plant Electrical Output Minimum Performance” has the meaning set forth in
Exhibit G.
“Net Plant Heat Rate Minimum Performance” has the meaning set forth in Exhibit
G.
“Noise Test” means the noise emission test described in Exhibit H.
“Notice to Proceed” has the meaning set forth in Section 2.1.
“Ohio Sales & Use Taxes” has the meaning set forth in Section 2.5.
“O&M Manuals” means all vendor operating manuals, integrated and coordinated
operation and maintenance manuals and instructions, and training aids, whether
created by Contractor or any Subcontractor, that are reasonably necessary to
safely and efficiently commission, test, start up, operate, maintain, and shut
down the Facility (including those manuals and documents identified in Section
01200 "Contract Drawings and Documents" in Exhibit A) in accordance with the
requirements of this Agreement.




12

--------------------------------------------------------------------------------





“OSHA” means the United States Department of Labor’s Occupational Safety and
Health Administration, or analogous state or municipal occupational safety
agencies.
“Owner” has the meaning set forth in the Preamble to this Agreement.
“Owner-Caused Delay” shall mean a delay in, or material interference with,
Contractor’s performance of its obligations under this Agreement to the extent
actually and demonstrably caused by Owner or its separate contractors (excluding
General Electric, Contractor and their respective contractors, subcontractors
(including Subcontractors) and parties for whom any of them are responsible)
performing work at the Site or due to a failure of Owner to meet its material
obligations under this Agreement (including Owner’s obligations under the
Assignment, Assumption and Consent Agreement), which is not expressly excused
pursuant to the provisions of this Agreement or not attributable to an exercise
by Owner of its rights under this Agreement, including those in response to
Contractor’s failure to comply with the terms of this Agreement.
“Owner Default” has the meaning given in Section 16.2.
“Owner Indemnified Party” has the meaning set forth in Section 11.1.
“Owner Permits” means those Permits identified as such in Exhibit A attached
hereto and any other Permit required to be in the name of Owner unless included
as Contractor’s obligation under Section 2.6 or Exhibit A.
“Owner’s Engineer” shall mean and refer to Black & Veatch Corporation, or any
successor entity designated in writing by Owner to act as a representative of
Owner.
“Owner’s Manager” has the meaning given in Section 3.1.
“Part(ies)” has the meaning given in the Preamble to this Agreement.
“Parent Guaranty” has the meaning set forth in Section 20.23.
“Payment Schedule” has the meaning given in Section 6.2.
“Performance Guarantees” means those levels of performance and guaranteed values
identified on Exhibit H attached hereto, which the Facility must meet during the
performance of a Completed Performance Test.
“Performance Liquidated Damages” has the meaning set forth in Section 5.5.
“Performance Tests” collectively means the performance tests conducted and
completed, or to be conducted and completed, in accordance with the Final
Performance Testing Protocol detailed in Section 1800 "Performance Test
Guidelines" of Exhibit A and as is otherwise provided in this Agreement.
“Permits” means any and all waivers, exemptions, variances, franchises, permits,
authorizations, approvals, agreements, identification numbers, inspections,
certifications, licenses,




13

--------------------------------------------------------------------------------





clearances, or similar orders, filings, registrations, applications of, from,
with or to any Governmental Authority that is required to be obtained or
maintained in connection with the Work, or that is necessary for the design,
engineering, procurement, construction, pre-commissioning, commissioning,
start-up, testing, financing, ownership and operation of the Facility, as may be
applicable and in effect from time to time, including those set forth on Exhibit
A.
“Permitted Liens” has the meaning set forth in Section 2.20.
“Permitted Purposes” has the meaning set forth in Section 12.2.
“Person” means any individual, corporation, association, partnership, limited
liability company, joint stock company, trust, unincorporated organization,
joint venture, Governmental Authority or other entity.
“PJM” means PJM Interconnection, LLC.
“Power Island Purchase Price” means $109,970,570.00, as may be amended under the
Power Island Supply Agreement (subject to Owner’s prior written consent in
accordance with the Assignment, Assumption and Consent Agreement).
“Power Island Supply Agreement” means the Agreement for the Purchase and Sale of
Power Generation Equipment and Related Services between General Electric and
Owner dated as of even date herewith attached as Exhibit BB hereto, as amended,
modified, restated or supplemented from time to time with Owner’s prior written
approval.
“Pre-Existing Hazardous Substance” means a Hazardous Substance existing on the
Site prior to the Notice to Proceed (that was not introduced to the Site by
Contractor, its Subcontractors, or any Person for whom Contractor or its
Subcontractors is responsible) which Hazardous Substance is of a nature or
exists in an amount that requires special handling or disposal, or remediation
under Applicable Law.
“Preliminary Performance Testing Protocol” means the preliminary performance
testing procedures, activities, requirements and criteria identified in Exhibit
A attached hereto or otherwise mutually developed by Owner and Contractor
consistent with the Scope Book.
“Prime Rate” means the per annum (365 or 366 Days, as appropriate) prime rate as
published from time-to-time in the “Money Rates” table of The Wall Street
Journal; provided, however, if more than one such prime rate is published, the
average shall be used for purposes of this Agreement.
“Product Update Information” means update information applicable to the
Equipment and details regarding their implementation, if any.
“Project” means the design, engineering, procurement, manufacturing,
fabrication, assembly, transportation and delivery of Equipment, construction,
pre-commissioning, commissioning, testing and start-up of the Facility and all
other Work required to be performed under this Agreement.




14

--------------------------------------------------------------------------------





“Project Manager” has the meaning given in Section 2.13.
“Project Schedule” means the schedule of dates for Contractor’s achievement of
certain stages of completion of the Facility, including the Mechanical
Completion, Target Substantial Completion Date, Substantial Completion and Final
Completion, as more particularly described on Exhibit D.
“Proprietary Calculations” has the meaning set forth in Section 12.3.
“Prudent Industry Practices” means those practices, methods, techniques, skill,
care, materials, supplies, equipment, and standards of safety, performance and
service that meet the standards of prudence that are commonly used under similar
circumstances by the electric power and generation engineering, procurement and
construction industry in the United States for power plants similar to the
Facility to accomplish the desired result in a manner consistent with
reliability, safety, Applicable Law, Applicable Codes and Standards, equipment
suppliers’ and manufacturers’ recommendations, environmental protection and
expedition, which in the exercise of reasonable judgment by those experienced in
the industry and in light of the facts known at the time a decision was made,
are considered good, safe, reliable and prudent practices, methods and
standards. Prudent Industry Practices are not intended to be limited to the best
or optimum practice or method to the exclusion of all others, but rather to be a
spectrum of possible, but reasonable practices and methods, having due regard
for, among other things, supplier’s and manufacturer’s recommendations and
warranties, Applicable Law and the requirements of this Agreement.
“Punch List” means a comprehensive list, initially prepared prior to
certification of Mechanical Completion that may be supplemented thereafter until
Substantial Completion, identifying those minor issues or details of mechanical
adjustment which require repair, completion, correction or re-execution, the
non-completion of which does not (i) interfere with Owner’s occupancy, use and
commercial operation of the Facility, or (ii) prevent the continuous operation
of the Facility in accordance with Prudent Industry Practices, Applicable Laws
and Applicable Codes and Standards. However, the Punch List shall not include
any items that could reasonably be expected to prevent the safe, reliable and
continuous operation of the Facility.
“Recovery Plan” has the meaning set forth in Section 2.19.
“Regional or National Strike” means any strike or other labor dispute
sanctioned, supported or effected by one or more regional, national or
international unions representing employees of the party affected by such event
that is regional, national or international in scope and not targeted at
Contractor or any of its Subcontractors.
“Reliability Run” means the reliability run described in Exhibit H.
“Requirements” has the meaning set forth in Section 2.7.
“Retained Obligations” has the meaning set forth in the Assignment, Assumption
and Consent Agreement.




15

--------------------------------------------------------------------------------





“Retained Rights” has the meaning set forth in the Assignment, Assumption and
Consent Agreement.
“Scope Book” means and refers to Exhibit A and the documents specified therein
that define the general requirements and the conceptual design, scope, and
intent of the Facility.
“SCR Ammonia Consumption” has the meaning set forth in Exhibit H.
“Senior Officer” means the chief executive officer, president, senior vice
president or any senior manager or executive of the Parties hereto with
settlement authority.
“Shared Information Basis” means a process, pursuant to which: (i) all relevant
information developed or received by Contractor relating to the contemplated
Change Order will be shared with the Owner in detail (e.g., cost estimates,
vendor bids, target prices, optimizations, schedule, and scheduling information,
etc.); (ii) Owner will have the right to review and comment on all drawings and
specifications developed by or on behalf of Contractor with respect to such
contemplated Change Order; (iii) Contractor shall provide cost impact and, to
the extent available, information relating to life cycle cost analyses to
support Owner’s determination of whether and how to proceed with the
contemplated Change Order; and (iv) Contractor shall prepare and provide to
Owner an analysis of the impact of the contemplated Change Order on the critical
path Project Schedule.
“Shared Obligations” has the meaning set forth in the Assignment, Assumption and
Consent Agreement.
“Shared Rights” has the meaning set forth in the Assignment, Assumption and
Consent Agreement.
“Site” means those parcels of land on which the Facility shall be located as
described in Exhibit B attached hereto.
“Spare Parts” means the spare parts, including the startup and commissioning
spare parts, as described in Exhibit A, Section 01100.4.
“Special Tools” means tools that are described in the Scope Book that are
provided by Contractor or a Subcontractor for the installation, checking,
inspection, operation, repair, or maintenance of Equipment.
“Standard & Poor’s” means Standard & Poor’s Ratings Group, a division of McGraw
Hill, Inc.
“Startup Tests” means the startup tests described in Exhibit H.
“Subcontract” means any agreement or subcontract entered into by Contractor or
any Subcontractor (of any tier) with a Subcontractor for any portion of the
Work.
“Subcontractor” means any subcontractor, vendor or supplier of services or
materials to Contractor (in any such case, of any tier) in connection with the
performance of the Work, including




16

--------------------------------------------------------------------------------





Suppliers, and including any Person at any tier with whom any Subcontractor has
further subcontracted any part of the Work.
“Substantial Completion” shall be deemed to have occurred when all the following
requirements of the Work have been achieved:
(i)
Mechanical Completion has occurred;

(ii)
The Facility will have passed all Startup Tests, Emissions Tests, near-field
Noise Test, Facility Capability Demonstration Tests, System Verification Tests
and the Reliability Run and all Minimum Performance Criteria have been achieved;

(iii)
In the event that all Performance Guarantees have not been achieved, but all
Minimum Performance Criteria have been achieved, Contractor has delivered its
corrective work plan and turned over the Work to Owner;

(iv)
The Project has been synchronized with the grid and has satisfied the
interconnecting utility’s and PJM’s interconnection requirements;

(v)
Contractor has completed making necessary and desirable system adjustments to
the Work identified during the start-up and testing process conditional to
continuous, safe and reliable operation of the Equipment and Facility;

(vi)
Except for Punch List items, the Work is completed and the Project is capable of
being operated in a safe, reliable, continuous and proper manner in the normal
course of business in compliance with this Agreement, Applicable Law and
Permits, Prudent Industry Practices, and Contractor’s applicable written
procedures and requirements;

(vii)
Contractor has submitted and Owner has approved the Punch List for the Work;

(viii)
Contractor has provided to Owner two (2) hard copies and one (1) electronic
version of the O&M Manual including as-built documentation;

(ix)
Contractor has delivered to Owner the Special Tools;

(x)
Contractor has provided Owner copies of all Product Update Information
applicable to the Equipment and Facility and details regarding their
implementation;

(xi)
If and to the extent that Contractor has utilized any of Owner’s Spare Parts
during Contractor’s commissioning and Performance Testing, Contractor, at
Contractor’s sole cost, has either replaced such Spare Parts or placed an order
for such Spare Parts (on an expedited basis);

(xii)
Contractor has completed all training of Owner’s operations and maintenance
personnel;





17

--------------------------------------------------------------------------------





(xiii)
All undisputed Substantial Completion Liquidated Damages due and payable through
the date of Substantial Completion have been paid to Owner;

(xiv)
Contractor has provided Owner with an amended or new Letter of Credit in
accordance with the requirements of Section 6.9(b) of this Agreement;

(xv)
Contractor has delivered to Owner all lien waivers required to be delivered as
of such date;

(xvi)
The Facility is available for commercial operation as contemplated by this
Agreement at all levels required for Substantial Completion;

(xvii)
Contractor has obtained all Permits required of Contractor for the Facility
required as of Substantial Completion and Owner has received copies of all
Permits; and

(xviii)
Contractor has delivered a Substantial Completion certificate for the Facility
to Owner pursuant to Section 4.3 and Owner has accepted such certificate by
signing such certificate (provided that the Substantial Completion Date for
purposes of calculating Substantial Completion Liquidated Damages shall be as
provided in Section 4.3(c)).

“Substantial Completion Date” means the date upon which Substantial Completion
has been achieved.
“Substantial Completion Guarantees” means the guaranteed performance levels
described in Exhibit H, Section B (Substantial Completion Guarantees).
“Substantial Completion Liquidated Damages” has the meaning given in Section
4.3.
“Subsurface Reports” has the meaning given in Section 2.27.
“Suppliers” means and refers to a Person that has a contract, agreement, or
other arrangement with Contractor or a Subcontractor to supply any Equipment,
Materials, Consumables or Construction Aids in connection with the Work.
“System Verification Tests” means the tests conducted pursuant to the System
Turnover Packages described in Section 01100.1.2.4 of Exhibit A.
“Target Substantial Completion Date” means the “Planned Substantial Completion
Date” shown on the Project Schedule, as such date may be adjusted in accordance
with this Agreement.
“Tax(es)” means any and all governmental taxes, duties, imposts, assessments,
charges, levies or tariffs imposed or assessed by the United States, the State
of Ohio or any other Governmental Authority (whether domestic or foreign),
including, without limitation, all sales, consumer and use taxes, business and
occupation taxes, excise taxes and duties, corporation taxes, income taxes,
withholding taxes, value added taxes, and customs duties and taxes, and any
interests, penalties or fines related to the foregoing.




18

--------------------------------------------------------------------------------





“Third Party” shall have the meaning set forth in Section 11.3.
“Warranty” has the meaning given in Section 9.1.
“Warranty Period” has the meaning given in Section 9.2.
“Work” means all obligations, duties and responsibilities required to be
provided or performed by Contractor pursuant to this Agreement, including all
Equipment, construction equipment, Materials, Consumables, Construction Aids,
spare parts, design, engineering, procurement, fabrication, erection,
installation, manufacture, delivery, transportation, storage, construction,
workmanship, labor, pre-commissioning, commissioning, inspection, training, Site
preparation, waste disposal, Performance Tests, other tests, start-up and any
other services, work or things furnished, performed or used or required to be
furnished, performed or used, by Contractor in the performance of this
Agreement, including, without limitation, that set forth in the Scope Book and
any Corrective Work, and any other services or items that are necessary or
appropriate to achieve Final Completion in accordance with this Agreement, as
the same may be modified pursuant to a Change Order.

1.2    Interpretation.
(i)
As used in this Agreement, the masculine gender shall include the feminine and
neuter and the singular number shall include the plural, and vice versa.

(ii)
Unless expressly stated otherwise, references in this Agreement to a Person
(including the Parties) include its successors and permitted assigns and, in the
case of a Governmental Authority, any Person succeeding to its functions and
capacities.

(iii)
As used in this Agreement, references to “days” shall mean calendar days, unless
the term “Business Days” is used. If the time for performing a payment or notice
obligation under this Agreement expires on a day that is not a Business Day, the
time shall be extended until that time on the next Business Day.

(iv)
As used in this Agreement, where a word or phrase is specifically defined, other
grammatical forms of such word or phrase have corresponding meanings; the words
“herein,” “hereunder” and “hereof’ refer to this Agreement, taken as a whole,
and not to any particular provision of this Agreement; and “including” means
“including, for example and without limitation,” and other forms of the verb “to
include” are to be interpreted similarly.

(v)
As used in this Agreement, all references to a given agreement, instrument or
other document shall be a reference to that agreement, instrument or other
document as amended, supplemented, restated or otherwise modified from time to
time. Any term defined or provision incorporated in this Agreement by reference
to another document, instrument or agreement shall continue to have the meaning
or effect ascribed thereto whether or not such other document, instrument or
agreement is in effect. In this Agreement, references to Applicable Law
(including Permits) and





19

--------------------------------------------------------------------------------





provisions thereof are to be construed as including all statutory or regulatory
provisions consolidating, amending, replacing, succeeding, or supplementing the
Applicable Law (including Permits) or provisions thereof.
(vi)
References in this Agreement to Recitals, Articles, Sections and Exhibits are,
unless otherwise indicated, to Recitals, Articles, or Sections of, and Exhibits
to, this Agreement. All Exhibits attached to this Agreement are incorporated
herein by this reference and made a part hereof for all purposes. References in
this Agreement to an Exhibit shall mean the referenced Exhibit and any
sub-exhibits, sub-parts, components or attachments that form a part thereof.

(vii)
Each Party acknowledges that it was represented by counsel in connection with
this Agreement and that it or its counsel reviewed and revised this Agreement
and that any rule of construction to the effect that ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.

(viii)
In the event of a conflict or inconsistency between the terms of the body of
this Agreement and those of the Exhibits attached hereto, the following order of
precedence shall govern the interpretation of such documents:

(a)    amendments to the terms and provisions of the body of his Agreement
(i.e., excluding the Exhibits);
(b)    The terms and provisions of the body of this Agreement (i.e., excluding
the Exhibits);
(c)    The terms and provisions of Exhibits G and H;
(d)    The Scope Book;
(e)    The Project Schedule; and
(f)    The terms and provisions of any Exhibits (or select portions thereof)
which are not identified in the preceding clauses of this Section 1.2(viii).

ARTICLE 2

DUTIES AND OBLIGATIONS OF CONTRACTOR

2.1    Notice to Proceed. (a) If Owner provides to Contractor on or before
February 15, 2019 (the “FNTP Deadline”) a written notice stating that Contractor
should proceed with the Work (the “Notice to Proceed”), then Owner shall make a
payment to Contractor of the corresponding amount indicated on the Payment
Schedule within five (5) Business Days after Owner’s delivery of the Notice to
Proceed to Contractor, and Contractor shall proceed with the Work and this
Agreement shall remain in full force and effect. In the event Owner fails to
provide a Notice to Proceed to Contractor on or before the FNTP Deadline, (i)
the Contract Price shall be subject to a mutually agreeable equitable adjustment
reflecting the economic impact of the delay in the issuance of the Notice to
Proceed and (ii) Contractor shall be entitled to an equitable extension of the
Milestone




20

--------------------------------------------------------------------------------





Schedule, including the Guaranteed Substantial Completion Date. The Contract
Price and Guaranteed Substantial Completion Date may only be adjusted in
connection with a Change Order pursuant to the terms and conditions of this
Agreement. In the event Owner fails to issue the Notice to Proceed by the date
that is 180 Days after the FNTP Deadline, this Agreement shall thereupon
automatically terminate and be of no further force or effect, Owner shall have
no obligation to pay Contractor for all or any portion of the Contract Price,
and the Parties hereto shall have no further rights, duties or obligations
hereunder.
(b)    Upon receipt of the Notice to Proceed, Contractor shall commence full
performance of the Work on an unrestricted basis and shall continuously and
diligently fulfill its obligations under this Agreement. Contractor shall
perform the Work in accordance with the Project Schedule with the objective of
achieving Substantial Completion by a date no later than the Guaranteed
Substantial Completion Date. Unless otherwise agreed by the Parties, Owner shall
give Contractor at least seven (7) days’ written notice before the date it
anticipates issuing the Notice to Proceed. Prior to the issuance of the Notice
to Proceed, Contractor shall provide Owner with insurance certificates in
respect of all insurance required to be obtained by Contractor in accordance
with Exhibit L, and Owner is not obligated to issue the Notice to Proceed until
these Contractor deliverables are received. Within ten (10) Business Days after
the issuance of the Notice to Proceed, Contractor shall provide Owner with the
Letter of Credit. Within seven (7) days after Owner has given Contractor written
notice of the date it anticipates issuing the Notice to Proceed, Contractor
shall advise Owner in writing that, as of the date of such notice from
Contractor, Contractor has no knowledge of any grounds for a Change Order except
as already disclosed by Contractor to Owner in writing.

2.2    Performance of the Work. Contractor hereby covenants and agrees that it
shall design, engineer, procure, construct, pre-commission, commission, start-up
and test the Facility in accordance with the terms and provisions of this
Agreement, and perform and/or provide all Work, services, equipment, materials,
consumables and other items necessary to properly and timely complete the same
on a turnkey basis, including, as more specifically identified in the Scope
Book. It is the intent of the Parties that this Agreement be a fixed price,
turnkey contract with a fixed Contract Price and Project Schedule which will not
be lengthened, except in accordance with Article 8. Contractor shall bear the
risk for all costs in excess of the Contract Price (as modified by any Change
Orders). Contractor hereby covenants and agrees that it shall continuously and
diligently provide, perform, install, and complete the Work and its other
obligations hereunder in accordance with the Requirements and the Project
Schedule, as applicable. The Work shall be performed in a professional manner
and in accordance with the quality control and assurance program described in
Section 2.14. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY,
INCLUDING CONTRACTOR’S OR ITS SUBCONTRACTORS’ OBLIGATIONS TO COMPLY WITH ALL
APPLICABLE LAW (INCLUDING PERMITS), CONTRACTOR’S SOLE OBLIGATIONS WITH RESPECT
TO EMISSIONS AND NOISE LEVELS OF THE FACILITY ARE LIMITED TO ACHIEVING THE
GUARANTEED EMISSIONS AND THE GUARANTEED NOISE LEVELS SET FORTH IN THE
PERFORMANCE GUARANTEES. Owner and the Independent Engineer shall have access to
the Work in all places that Work is being performed and have the right to
observe the testing of the Facility and all Equipment. Where this Agreement
describes the Work in general terms, but not in complete detail, it is
understood and




21

--------------------------------------------------------------------------------





agreed that the Work includes any incidental work customarily required to
complete the Facility and consistent with the Scope Book.

2.3    Power Island Supply Agreement. (a)     Owner has directly entered into
the Power Island Supply Agreement to acquire the GE Equipment, and title to the
GE Equipment and the warranties of title with respect thereto shall pass
directly to Owner. Contemporaneously herewith, Owner has assigned its rights and
obligations (other than the Retained Obligations, Retained Rights and, to the
extent allocable to Owner, the Shared Obligations and Shared Rights) under the
Power Island Supply Agreement to Contractor, Contractor has accepted and assumed
such rights and obligations, and Owner has been released from such assumed
obligations, as provided in the Assignment, Assumption and Consent Agreement.
Owner covenants to pay and perform the Retained Obligations and, to the extent
allocable to Owner, the Shared Obligations in accordance with the terms and
conditions of the Power Island Supply Agreement, as modified by the Assignment,
Assumption and Consent Agreement. Contractor covenants to pay and perform all
obligations of the “Owner” assumed by Contractor under the Assignment,
Assumption and Consent Agreement (which assumed obligations expressly exclude
the Retained Obligations and, to the extent allocable to Owner, the Shared
Obligations) in accordance with the terms and conditions of the Power Island
Supply Agreement, as modified by the Assignment, Assumption and Consent
Agreement. Contractor shall administer the Power Island Supply Agreement and
cause General Electric’s performance of its obligations thereunder. Any recovery
by Contractor of liquidated damages owed by General Electric under the Power
Island Supply Agreement, or recovery by Contractor under any letters of credit
posted by General Electric under the Power Island Supply Agreement, shall be for
Contractor’s exclusive benefit. If Contractor fails to timely administer and
enforce the Power Island Supply Agreement, Owner shall, after providing written
notice and a reasonable opportunity to Contractor to cure, have the right, but
not obligation, to cure such breach by Contractor, in which case Contractor will
cooperate with Owner’s efforts to cure, including, if applicable, assigning the
applicable Claim under the Power Island Supply Agreement to Owner, if so
requested by Owner (provided that Contractor shall have not be required to
assign any Claim to the extent it relates to any matter for which Contractor is
responsible for General Electric’s performance under this Agreement). The Power
Island Supply Agreement shall be deemed a Major Subcontract and General Electric
shall be deemed a Major Subcontractor hereunder except Contractor shall have no
obligation to revise the terms of the Power Island Supply Agreement for purposes
of meeting any flow down obligations of Contractor under this Agreement
applicable to such Major Subcontract. Contractor shall be fully liable and
responsible to Owner for the performance by General Electric of General
Electric’s obligations under the Power Island Supply Agreement to the extent the
Power Island Supply Agreement is assigned to Contractor pursuant to the
Assignment, Assumption and Consent Agreement.
(b)    Contemporaneously herewith, Contractor shall execute and deliver to
General Electric the “Notice to Proceed” under and as defined in the Power
Island Supply Agreement. The letters of credit required to be provided by
General Electric under the Power Island Supply Agreement shall be issued to
Contractor, as beneficiary.
(c)    Owner and Contractor shall cooperate and consult with each other to
determine whether and the extent to which (i) any invoice submitted by General
Electric under the Power




22

--------------------------------------------------------------------------------





Island Supply Agreement is sufficient in form and substance (and whether any
supporting documentation from General Electric is necessary or desirable in
connection therewith), (ii) General Electric has earned and is entitled to
receive any payments under the Power Island Supply Agreement, (iii) all or any
portion of such payments sought or invoiced by General Electric should be
disputed, and (iv) any withholding or setoff of all or any portion of such
payments is warranted under the Power Island Supply Agreement. Owner shall have
the right to exercise any such withholding or setoff rights under the Power
Island Supply Agreement in accordance with the Assignment, Assumption and
Consent Agreement. So long as Contractor is not in default of its obligations
under this Agreement and the Power Island Supply Agreement, except as required
by a binding arbitration decision or final court order resolving a payment
dispute under the Power Island Supply Agreement, Owner shall not release any
payments to General Electric under the Power Island Supply Agreement without the
prior written approval by Contractor, such approval not to be unreasonably
withheld, conditioned or delayed. Payments of the Power Island Purchase Price
shall be paid or shall be caused to be paid by Owner directly to General
Electric as and when due under the Power Island Supply Agreement (subject to
withholding and setoff rights under the Power Island Supply Agreement),
generally in monthly installments based upon the payment schedule included in
the Power Island Supply Agreement, in an aggregate amount not to exceed the
Power Island Purchase Price, provided that, for each month, the cumulative
progress payments shall not exceed the cumulative payments set forth in the
payment schedule contained in the Power Island Supply Agreement. Contractor
shall submit to Owner each invoice received from General Electric for any
portion of the Power Island Purchase Price then due and payable under the Power
Island Supply Agreement to the extent such invoice relates to a Retained
Obligation or, to the extent allocable to Owner, a Shared Obligation of Owner,
and as promptly as possible after receipt of an invoice from General Electric
and the consultation described above, shall indicate to Owner that Contractor
does not dispute such payment (or indicate to Owner the portion of such payment
that is disputed by Contractor, if applicable) and authorizes Owner’s payment of
such undisputed portion thereof. As to any disputed amounts, Contractor shall
(i) provide written direction to Owner of the basis and amount of withholding or
offset, if any, which Contractor believes in good faith is warranted under the
Power Island Supply Agreement and (ii) notify General Electric of the basis and
amount of withholding or offset, if any, which Contractor believes in good faith
is warranted under the Power Island Supply Agreement. Owner shall pay as and
when due to General Electric any undisputed Purchase Island Purchase Price
amounts invoiced by General Electric in accordance with the payment schedule
under the Power Island Supply Agreement for which Contractor has so authorized
payment; provided, however, Owner shall not be responsible to pay General
Electric for any amounts owed to General Electric arising out of any breach by
Contractor of its obligations under the Power Island Supply Agreement or this
Agreement. General Electric shall not be a third-party beneficiary under this
Agreement. If any dispute with General Electric arises out of Owner’s exercise
any withholding or offset right or General Electric makes a claim or initiates a
proceeding against Owner that relates to a dispute between Contractor and
General Electric under the Power Island Supply Agreement, Contractor agrees that
it will take the primary role in defending any challenge, claim or proceeding by
General Electric relating thereto or pursuing a satisfactory resolution of such
dispute, recognizing that Contractor is expected to have the most relevant
information relating to such dispute, and Contractor shall consult and cooperate
with, and provide reasonable support to, Owner with respect to such dispute
(including as to any claims that General




23

--------------------------------------------------------------------------------





Electric may raise against Owner on account of any withholding or offset of
payments Owner may have made at the direction of Contractor).
(d)    Contractor acknowledges, covenants and agrees that, without the prior
written consent of Owner in its sole and absolute discretion, (Y) neither the
Power Island Supply Agreement nor any of Contractor’s rights or obligations
thereunder shall be amended, assigned or transferred, nor shall any change order
be made under the Power Island Supply Agreement which change order would either
(i) when aggregated with any other change orders, exceed $100,000 in the
aggregate or (ii) adversely affect any of the Retained Rights or Retained
Obligations or, to the extent allocable to Owner, the Shared Obligations or
Shared Rights and (Z) Contractor shall not consent to any assignment or transfer
by General Electric of its rights or obligations under the Power Island Supply
Agreement (to the extent Contractor has any such consent rights).
(e)    Contractor and Owner shall cooperate reasonably with each other if either
believes that General Electric has wrongfully suspended or terminated the Power
Island Supply Agreement or improperly declared an “Owner Default” thereunder. If
Owner’s alleged failure to perform the Retained Obligations or, to the extent
allocable to Owner, the Shared Obligations is General Electric’s purported basis
for its suspension or termination or declaration of an “Owner Default” under the
Power Island Supply Agreement, Contractor shall consult with Owner and raise
appropriate challenges, defenses and counterclaims to General Electric’s claims
if Owner in good faith disputes such alleged failure.
(f)    So long as no Owner Default under this Agreement then exists, Contractor
shall only have the right to terminate the Power Island Supply Contract for
convenience with the prior written consent of Owner in its sole and absolute
discretion.
(g)    Upon Owner’s request, Contractor shall provide Owner with a duplicate
copy of any Document Packages (as defined in the Power Island Supply Agreement)
provided by General Electric under the Power Island Supply Agreement.
(h)    Contractor shall notify and consult in good faith with Owner if it
believes that General Electric has materially defaulted under the Power Island
Supply Agreement or if an event, circumstance or default by General Electric
thereunder exists which would give rise to a right of Contractor to terminate
the Power Island Supply Agreement or suspend General Electric’s performance
thereunder. Contractor shall deliver duplicates or copies of all notices of
default, suspension, termination and/or assignment under the Power Island Supply
Agreement (i) delivered by Contractor to General Electric, simultaneously with
delivery thereof to General Electric or (ii) received by Contractor from General
Electric, immediately upon receipt thereof from General Electric.

2.4    Sufficient Personnel. Contractor shall, at all times during the term of
this Agreement, keep sufficient personnel employed so that the Work is completed
in accordance with the terms and provisions of this Agreement.

2.5    Taxes. (a) Subject to the terms of Section 2.5(b) and 3.10), Contractor
shall pay (or cause its Subcontractors to pay) all existing and future Taxes
relating to, or incurred in connection




24

--------------------------------------------------------------------------------





with, or imposed on Contractor or its Subcontractors under Applicable Laws with
respect to, the Equipment, Materials, Consumables, Construction Aids, labor,
services, or Intellectual Property Rights provided under this Agreement or
otherwise imposed as a consequence of performance of the Work or Contractor’s
other obligations under this Agreement, including, without limitation, (i) all
sales, consumer, use, excise, value added and similar taxes related to, or
incurred in connection with, the Equipment, the performance of the Work, and/or
Contractor’s purchase or use of equipment, tools, supplies, materials and
services used by Contractor in connection with Facility, including services,
Consumables, Construction Aids and tools acquired and used by Contractor in
performing Work at the Site or supporting Contractor in such activities when the
items are not incorporated into the Work and are not transferred to Owner upon
completion, and including any state and federal gasoline and fuel taxes, (ii)
all duties, tariffs, customs, charges, levies and taxes (whether foreign or
otherwise) related to the import or export of Equipment, tools, supplies or
materials, (iii) all of Contractor’s or its Subcontractors’ income, net worth,
gross receipts and franchise, business, and professional taxes duties, customs,
charges, levies or tariffs (whether foreign or United States federal, state,
local or other), including any state Tax which is in lieu of, or in substitution
of, a state income tax, (iv) any withholding obligations, employment insurance
and similar contributions and benefits required in relation to the employees of
Contractor and its Subcontractors and any payroll or employment compensation
taxes, social security tax, health care, pension and retirement contributions,
FICA, accrued time off, or similar taxes or contributions for employees of
Contractor and its Subcontractors and (v) any Tax imposed on Contractor or its
Subcontractors by a taxing authority outside of the State of Ohio. The Contract
Price includes the Taxes described in this Section 2.5(a) and, except as
expressly provided in Section 2.16 with respect to a Change in Law, will not be
increased with respect to any such Taxes, including any increase of any such
Taxes, or with respect to any withholdings that Owner may be required to make in
respect of any such Taxes.
(b)    Contractor represents and warrants that the Contract Price does not
include or otherwise reflect any Ohio state or local sales or use taxes on
Contractor’s or any Subcontractor’s purchase, sale, use, or consumption of
Equipment, Materials, Spare Parts, or any services rendered by Contractor in the
performance of the Work (such taxes being collectively referred to as the “Ohio
Sales & Use Taxes”).To implement such exclusion of Ohio Sales & Use Taxes, Owner
has certified by written notification to Contractor that the Equipment,
Materials and Spare Parts sold to Owner and installed or incorporated into the
Work or Facility for transfer to Owner will retain the status of tangible
personal property for Ohio tax purposes after transfer to Owner is completed.
Owner has certified by written notification to Contractor that all such items of
tangible personal property sold to Owner and installed or incorporated into the
Work or Facility will be exempt from Ohio Sales & Use Taxes. As of the Effective
Date, Owner has issued written certificates in accordance with the requirements
of Ohio Revised Code Section 5739.03(B) and (C) (copies of which are attached
hereto as Exhibit Q). Accordingly, it is the intent of Owner that no Ohio Sales
& Use Taxes will be paid by Contractor or its Subcontractors on their purchase
of the Equipment, Materials and Spare Parts that remains part of the Work or
Facility upon completion and that Contractor will not charge or seek
reimbursement of Ohio Sales & Use Taxes from Owner on sales of the tangible
personal property and services to Owner unless a Change in Law eliminates or
restricts Contractor’s ability to rely on Owner’s claim of entitlement to an
exemption for Ohio Sales & Use Taxes exemption. Contractor agrees that Owner’s
Exhibit Q sales tax certifications conform with Ohio Revised Code § 5739.03(B)
and (C) and acknowledges prior receipt of the documents by executing




25

--------------------------------------------------------------------------------





this Agreement. Contractor shall use commercially reasonable efforts to
implement and effectuate the sales and use tax plan memorialized herein and
within the certificates referenced by providing copies of the certificates and
sharing relevant information to its Subcontractors and Suppliers and vendors of
Equipment, Materials and Spare Parts to effectuate Owner’s Ohio Sales & Use
Taxes exclusion from the Contract Price. If Owner’s exemption statement were
deemed to be incorrect or challenged by the applicable taxing authority, any
Ohio Sales & Use Taxes and any related interest and penalties assessed and
determined to be due and payable under Applicable Law shall be Owner’s
responsibility and Owner shall reimburse, indemnify, defend and hold Contractor
and its Subcontractors harmless from all such Ohio Sales & Use Taxes and related
interest and penalties. Reimbursement and indemnification of tax by Owner under
this Section 2.5(b) shall require written notice to Owner that a tax audit is
on-going and that the taxing authority intends to reject Owner’s certificate and
assess tax against Contractor or a Subcontractor. Notice must be given by
Contractor in a commercially reasonably time to allow Owner to participate in
that part of the tax audit and to defend against any assessment threatened or
formally issued.
(c)    Each Application for Payment shall break down in detail the aggregate
amount reflected on such Contractor’s Applications for Payment by separately
listing and identifying each major piece of Equipment and each other major
portion of the Work and the amount of the charges related thereto. Owner shall
request and Contractor shall make commercially reasonable efforts to provide
additional information regarding each such Application for Payment to allow
Owner to satisfy its obligations to pay Ohio Sales & Use Taxes as required under
Ohio law and this Agreement.
(d)    Owner and Contractor shall cooperate in good faith with each other, and
shall use their commercially reasonable efforts, to minimize, eliminate, reduce
and defer the payment of Ohio Sales & Use Taxes and other Taxes relating to this
Agreement and the Work, including taking advantage of applicable exemptions and
consulting and cooperating in good faith with each other in order to effectively
handle and contest any audit, examination, investigation, or administrative,
court or other proceeding. In connection therewith, to the extent permitted
under Applicable Laws, Contractor hereby assigns to Owner its rights to any
refund of Ohio Sales & Use Taxes which have been paid or reimbursed by Owner to
Contractor in order to enable Owner to contest the determination of taxability
and recover any overpayment of such Ohio Sales & Use Taxes, and hereby agrees
that it will execute any document reasonably requested by Owner to evidence the
foregoing provided Contractor’s execution of any such document is not in
conflict with Applicable Laws. Contractor shall grant or cause to be granted to,
and shall cause its Affiliates and Subcontractors to grant to, Owner or Owner’s
representatives access at all reasonable times during the course of the Work and
the applicable statute of limitations to all of the information, books, and
records relating to tax matters (including Ohio Sales & Use Taxes matters)
pertaining to the Work within their possession or control but only to the extent
such information, books and records are needed to establish Owner’s entitlement
to exemptions, refunds or rebates (including, without limitation, with respect
to Ohio Sales & Use Taxes) or rebates of Taxes paid by Contractor, or
Contractor’s Affiliates or Subcontractors (but only to the extent that such
Taxes would be Owner’s responsibility if such exemptions, refunds or rebates did
not apply). Contractor shall also furnish or cause to be furnished to Owner or
Owner’s representatives the assistance and cooperation of personnel of
Contractor, its Affiliates, and Subcontractors, as Owner may reasonably request
in connection with such tax matters. Contractor agrees to assist Owner in
maintaining records




26

--------------------------------------------------------------------------------





necessary to comply with all recordkeeping and reporting requirements related to
the Work of applicable economic development incentive agreements entered into by
Owner with respect to the Facility.
(e)    Notwithstanding anything to the contrary in this Agreement, in
consideration of General Electric’s covenants under Section 2.5 of the Power
Island Supply Agreement and General Electric’s indemnification obligations under
Section 11.1(a)(vi) of the Power Island Supply Agreement being Retained Rights
of Owner pursuant to the Assignment, Assumption and Consent Agreement,
Contractor shall have no liability to Owner under Sections 2.5 or 11.1(a)(v) of
this Agreement due to General Electric’s nonpayment of any Taxes (or General
Electric’s failure to withhold any Taxes) for which General Electric is
contractually liable to Owner under the Power Island Supply Agreement.

2.6    Permits. (a) Exhibit A sets forth the allocation of responsibility for
obtaining Permits required for the Project and the respective obligations of the
Parties with respect to compliance with Permit requirements. Contractor shall
secure and pay for any and all Permits necessary for the proper execution and
completion of the Work identified as a Contractor Permit in Exhibit A, and if a
Permit is not listed therein, Contractor shall also obtain such Permit if it
qualifies as one of the following types of permits: (i) building permits
required for the construction of the Facility or occupancy of any portion
thereof; (ii) labor or health standard permits and approvals reasonably related
to construction of the Facility; (iii) business permits necessary for the
conduct of the operations of Contractor and all Subcontractors in any location
where such permits may be required (including all contractors’ licenses and
related documents); (vi) permits, approvals, consents or agreements from or with
any Person necessary for the performance by Contractor of the Work or its
warranty obligations hereunder, for the transportation or importation of
Equipment, Materials, Consumables supplied (or required to be supplied) by
Contractor hereunder and Construction Aids or for the transportation or
importation of equipment, tools, machinery and other items used by Contractor in
performance of the Work; (v) permits, visas, approvals and certifications
necessary for Contractor’s employees to legally perform the Work in any location
where performed (including documentation of citizenship or legal residency in
the United States); or (vi) is required to be in the name of Contractor and is
of the kind and nature customarily obtained by a contractor and not an owner in
projects similar to the Facility (collectively with the Contractor Permits
identified on Exhibit A, the “Contractor Permits”). Contractor shall maintain
and comply with, and shall cause its Subcontractors to comply with, all
Contractor Permits and monitor and keep accurate records of the status of all
Contractor Permits. Permits obtained by Contractor shall be maintained on the
Site and copies shall be made available to Owner and the Independent Engineer on
request. Contractor shall comply with all Owner Permits to the extent relating
to the Work or the Facility. Contractor acknowledges and agrees that, among
other Permits, it has been provided with Owner’s Project application and filing
with the Ohio Power Siting Board and the Ohio Power Siting Board staff report
recommending approval of the Project with conditions (collectively attached
hereto as Exhibit A, Appendix P), and that Contractor will be required to comply
with such approval and conditions (including, without limitation, as to the
development of an emergency response plan, traffic management plan and
unanticipated archaeological/cultural resources discoveries plan and
implementation of construction noise mitigation recommendations and noise
complaint resolution requirements and procedures).




27

--------------------------------------------------------------------------------





(b)    Contractor shall assist Owner in Owner’s endeavors to secure the Owner
Permits and cooperate with Owner by providing information and support during any
hearings in the process of obtaining such permits. In undertaking such
assistance, Contractor shall not be obligated to incur any material
out-of-pocket costs and expenses without reimbursement from Owner.

2.7    Requirements. Contractor shall, and shall cause each Subcontractor to,
perform the Work in a good and workmanlike and professional manner, using new
materials, and in compliance with Prudent Industry Practices, the Scope Book,
all Applicable Law (including Permits), Applicable Codes and Standards, the
requirements of insurers providing insurance pursuant to Article 10, the O&M
Manuals, and all other terms, provisions and requirements of this Agreement
(collectively, the “Requirements”); provided that any breach of the Warranty
shall be subject to Article 9. If there are any conflicts between or among the
standards of performance derived from the Requirements, Contractor shall comply
with the most stringent standard or, if there is no clear most stringent
standard, Contractor shall comply with the most detailed standard or, if there
is no clear most detailed standard, Contractor shall promptly notify Owner of
the conflict, in which case the Parties shall cooperate and negotiate in good
faith such modifications to this Agreement as are necessary to resolve the
conflict. Notwithstanding the above, Contractor’s obligation to cause General
Electric to comply with the Requirements shall be no broader than General
Electric’s obligations to meet the Requirements under and as defined in the
Power Island Supply Agreement.

2.8    Subcontractors. Contractor may retain such Subcontractors as in
Contractor’s reasonable judgment may be necessary to complete Contractor’s
duties and obligations under this Agreement; provided, however, that (i)
Contractor shall ensure that the portion of the Work listed on Exhibit S shall
be procured from the corresponding pre-approved Major Subcontractors listed on
Exhibit S or those otherwise approved by Owner; (ii) no such engagement shall
relieve Contractor of any of its duties, responsibilities, obligations or
liabilities under this Agreement; (iii) Contractor may not subcontract all or
substantially all of the Work; and (iv) without limitation of Contractor’s
obligations with respect to Major Subcontracts as set forth in Section 2.9,
Contractor shall use commercially reasonable efforts to ensure Subcontracts with
first-tier Subcontractors shall contain substantially similar subcontract terms
to those of this Agreement, as appropriate to the scope of work for such
Subcontractor and be assignable (in the event of any termination of this
Agreement or expiration of the Warranty Period) to Owner or its designees or
assignees without the prior written consent of the Subcontractor and give
Contractor a right, without the consent of such Subcontractor, to assign the
relevant subcontract and any or all benefits, interests, rights, and causes of
action arising under it to Owner or its Affiliates or Lenders (and such
assignment right will be assigned as part of such assignment). Major
Subcontractors shall be subject to Owner’s prior written approval if such Major
Subcontractor is not a pre-approved Subcontractor for the applicable portion of
the Work as listed on Exhibit S. As between Owner and Contractor, Contractor
shall be solely responsible for the acts, omissions and defaults of its
Subcontractors and any other Persons for which Contractor or any of its
Subcontractors are responsible. If any Subcontractor fails to perform any
portion of the Work as such Work is required to be performed in accordance with
this Agreement, Contractor is responsible therefor and hereby binds itself to
promptly and diligently correct such failure in accordance with this Agreement,
at no cost or expense to Owner. The exercise of the right to subcontract will
not in any way increase the cost, expense, or liability of Owner hereunder.
Nothing in this Agreement shall be construed to impose on Owner any obligation,
liability or duty




28

--------------------------------------------------------------------------------





to a Subcontractor or any other Persons for which Contractor or any such
Subcontractor is responsible, or to create any contractual relationship between
any such Persons and Owner (including any obligation to pay or to see to the
payment of any moneys due any such Persons). Except as otherwise expressly
provided herein, no Subcontractor or any other Person for which Contractor or
any such Subcontractor is responsible is intended to be nor shall be deemed a
third party beneficiary of this Agreement. Contractor shall pay (or caused to be
paid) its Subcontractors in accordance with the terms and conditions of the
relevant agreement. Contractor shall promptly notify Owner in writing of any
material dispute between Contractor and any Major Subcontractor and provide a
reasonable description thereof.

2.9    Major Subcontractors. All Subcontracts with Major Subcontractors shall
(i) be submitted to Owner, with pricing information redacted promptly upon
execution thereof, (ii) contain, to the best of Contractor’s ability,
substantially similar subcontract terms to those of this Agreement, as
appropriate to the scope of work for such Major Subcontractor, and (iii) shall
not be waived by Contractor in any material adverse respect to Owner or amended
in any way inconsistent with Contractor’s obligations with respect to such
subcontract under Sections 2.8 and 2.9 hereof without Owner’s prior approval. In
addition, all Subcontracts signed by Contractor with a Major Subcontractor must
contain the provisions described in clauses (i)–(iii), (vi) and (viii) of the
next succeeding sentence in this Section 2.9, and Contractor shall use
commercially reasonable efforts to cause all Subcontracts signed by Contractor
with a Major Subcontractor to contain the provisions described in clauses (iv),
(v), (vii), (ix), (x), and (xi) of the next succeeding sentence in this Section
2.9. Such provisions must reasonably preserve and protect the rights of Owner
under this Agreement and to the Work to be performed by such Major Subcontractor
so that such rights of Owner will not be prejudiced, including: (i) being
assignable (in the event of any termination of this Agreement or expiration of
the Warranty Period) to Owner or its designees or assignees without the prior
written consent of the Major Subcontractor and giving Contractor a right,
without the consent of such Major Subcontractor, to assign the relevant
subcontract and any or all benefits, interests, rights, and causes of action
arising under it to Owner or its Affiliates or Lenders (and such assignment
right will be assigned as part of such assignment); (ii) authorizing either
Contractor or Owner, upon such assignment, to enforce guarantees and warranties;
(iii) requiring each Major Subcontractor that will perform any portion of the
Work on the Project Site to comply with Contractor’s health and safety plan;
(iv) providing substantially similar indemnities for Owner to the indemnities
set forth in Section 11.1; (v) using commercially reasonable efforts to cause
each Major Subcontractor of Equipment or Materials, upon the request of Owner,
to segregate such Equipment or Materials at its fabrication facilities and
identify Owner’s property as such in a manner acceptable to Owner; provided,
however, that Owner acknowledges that General Electric may not agree to the
segregation of Equipment supplied by it; (vi) acknowledging that Owner is a
third party beneficiary; (vii) using commercially reasonable efforts to require
such Major Subcontractor to obtain and maintain the insurance coverages
customarily required by Contractor for such Major Subcontractors, (viii)
requiring such Major Subcontractor to provide lien waivers as required by
Section 6.3, (ix) using commercially reasonable efforts to minimize termination
payments payable to a Major Subcontractor in the event of a termination for
convenience, (x) using commercially reasonable efforts to require that all Major
Subcontracts include an agreement that each Major Subcontractor shall become a
party to any mediation or other dispute resolution proceeding between Owner and
Contractor if necessary and (xi) requiring such Major Subcontractor to enter
into a new contract




29

--------------------------------------------------------------------------------





directly with Owner upon Owner’s demonstration of reasonably sufficient
financial capacity to meet the future payment obligations of Owner under such
Major Subcontract, upon notice to such Subcontractor, on the same terms and
conditions if any trustee in bankruptcy for Contractor rejects such subcontract
as a result of a bankruptcy or insolvency of Contractor. Contractor shall also
use its commercially reasonable efforts to secure title transfer provisions
substantially similar to Section 2.12. Contractor shall provide Owner with
prompt written notice describing the extent to which any of the Major
Subcontractors is unwilling, despite Contractor’s commercially reasonable
efforts, to include any of the provisions described in this Section 2.9 in its
subcontract with Contractor. The provisions of this Section 2.9 shall not apply
to the Power Island Supply Agreement or to Subcontractors to General Electric
except to the extent any such provisions are contained in the Power Island
Supply Agreement.

2.10    Independent Contractor; Supervision. In performing its duties and
obligations under this Agreement, Contractor shall, at all times, act in the
capacity of an independent contractor, and shall not in any respect be deemed
(or act as) an agent of Owner for any purpose or reason whatsoever. Contractor
shall supervise, coordinate, and direct the Work, using Prudent Industry
Practices. Contractor is responsible for the performance of the Work by Persons
under its supervision, and is responsible for the performance of the Work by all
Subcontractors.

2.11    Cleaning. Prior to the Final Completion Date, Contractor shall remove
from the Site all of Contractor’s tools, equipment and debris (as well as that
of its Subcontractors).

2.12    Transfer of Title & Risk of Loss. (a) Title to all or any portion of the
Work (excluding the GE Equipment, as to which title shall pass directly to Owner
from General Electric at such time as title thereto passes to Owner under the
Power Island Supply Agreement) shall pass to Owner upon the earliest of
incorporation of such Work into the Facility or delivery to the Site. Transfer
of title to Work shall be without prejudice to Owner’s right to reject Defective
Work, or any other right in this Agreement.
(b)    Subject only to Permitted Liens, Contractor warrants and guarantees that
good and legal title to and ownership of the Work and the Facility shall
transfer to Owner free and clear of any and all Liens, claims and defects in
title when title thereto passes to Owner. The terms and provisions of this
Section 2.12 shall survive the expiration or termination of this Agreement.
(c)    The passage of title to Owner shall not be deemed an acceptance or
approval of any Equipment (or any Work), affect the allocation of risk of loss,
or otherwise relieve Contractor of any obligation under this Agreement to
provide and pay for transportation and storage in connection with the Work or
Owner’s right to reject any Defective Work.
(d)    Contractor, at its sole cost and expense, shall prepare all required
import/export documentation or similar documentation that may be required by
Applicable Law prior to title transfer of any Work.
(e)    Notwithstanding passage of title as provided in this Section 2.12 of this
Agreement, Owner shall bear the risk of physical loss and damage to the Facility
and (except as provided in Section 2.11(d) of the Power Island Supply Agreement)
all Equipment and Work incorporated or




30

--------------------------------------------------------------------------------





to be incorporated into the Facility, in each case as to which title has passed
to Owner, including, without limitation, to all Equipment (excluding
Contractor’s equipment), Materials, Consumables supplied (or required to be
supplied) by Contractor hereunder, in each case as to which title has passed to
Owner, at the Site, outside the Site, in transit to the Site or in storage.
Until the Substantial Completion Date, Contractor shall have care, custody and
control of the Facility and the Project Site. Care, custody, and control of, the
Facility and all Equipment and Work incorporated or to be incorporated into the
Facility, including, without limitation, to all Equipment, Materials,
Consumables supplied (or required to be supplied) by Contractor as part of the
Work will pass to Owner on the Substantial Completion Date. Should any physical
loss or damage occur to any Work incorporated or to be incorporated into the
Facility for which Owner bears the risk of loss, Owner shall either (i) (a)
increase the Contract Price by the amount Contractor demonstrates is necessary
to repair or replace the loss or damage (provided that Contractor shall not be
entitled to any profit or overhead on such additional Work at a higher rate than
that which was applicable to the Work as of the Effective Date) and (b) Owner
shall equitably extend the Milestone Schedule to the extent that such loss or
damage was not caused by Contractor, its Subcontractors or Suppliers or any
other Person for whom they are responsible and demonstrably, actually and
adversely delays Contractor’s performance of any Work that is on the critical
path and causes (or will cause) Contractor to complete the Work beyond the
Target Substantial Completion Date, or (ii) excuse Contractor’s remaining
performance under this Agreement. Should Owner elect to excuse Contractor’s
remaining performance obligations, such termination shall be handled according
to the termination provision of this Agreement.
(f)    Subject to the limitations and exceptions set forth in this Section
2.12(f), Owner shall bear the risk of physical loss and damage to the Facility
occurring after Substantial Completion. If either (A) any physical loss or
damage to the Facility occurs after Substantial Completion, or (B) any physical
loss or damage to existing real property, improvements, fixtures or other
permanent property that is on the Site but is not part of the Facility occurs,
then Contractor shall be liable to Owner and Owner’s Affiliate that owns a
portion of the Site for such physical loss and damage to the extent such
physical loss and damage (i) is caused by the negligence or fault of Contractor,
its Subcontractors or Suppliers or any other Person for whom they are
responsible or (ii) is caused by a Defect; provided that, Contractor’s liability
for such physical loss or damage (but not the cost of correcting the Defect)
shall be limited to the lesser of the deductible under Owner’s or such
Affiliate’s applicable property insurance and One Million Five Hundred Thousand
U.S. Dollars (U.S. $1,500,000) per occurrence and in the aggregate. Under no
circumstances shall this Section 2.12(f) be interpreted to relieve Contractor of
its other obligations or liabilities under this Agreement, including its
Warranty and obligations with respect to Defective Work and Corrective Work.
Owner and all of its Affiliates that own any portion of the Site or real
property, improvements, fixtures or other permanent property that is on the Site
shall include a full and complete waiver of subrogation in favor of Contractor
and its Subcontractors consistent with this Section 2.12.

2.13    Key Personnel. Exhibit CC contains a list of the key personnel (“Key
Personnel”) who will be responsible for supervising the performance of
Contractor’s and Subcontractors’ obligations hereunder. Such list includes the
designation of Contractor’s principal representative (the “Project Manager”),
who will be Contractor’s authorized representative having the responsibility and
authority to direct and manage the Work, administer this Agreement, serve as




31

--------------------------------------------------------------------------------





Contractor’s primary point of contact from and with Owner, act as Contractor’s
liaison with Owner and be authorized to make decisions related to the Work and
bind Contractor. Such list also includes the designation of the principal
full-time on-Site representative. To the extent any Person is not identified on
Exhibit CC to fill any Key Personnel position listed thereon, Contractor shall,
as soon as practicable after the Effective Date, submit the resumes of the
Persons nominated to fill such Key Personnel positions to Owner for Owner’s
approval prior to their appointment. Contractor recognizes that a good working
relationship must exist between its Key Personnel and Owner. Key Personnel
shall, unless otherwise expressly stated in Exhibit CC, be devoted full-time to
the Work for the entire duration of the Project, and Key Personnel shall not be
removed or reassigned without Owner’s prior written approval. All requests for
the substitution of Key Personnel shall include a detailed explanation and
reason for the request and the resumes of professional education and experience
for a minimum of two (2) candidates of equal or greater qualifications and
experience. Should Owner approve of the replacement of a Key Person, Contractor
shall allow for an overlap of two (2) weeks during which both the Key Person to
be replaced and the Owner-approved new Key Person shall work together full time.
The additional cost of any replacement of such Key Personnel and overlap time
shall be entirely at Contractor’s expense. Owner has the right, acting
reasonably, to require the replacement of any Key Personnel upon reasonable
notice after having given Contractor a reasonable opportunity (not to exceed ten
(10) days) to rectify the situation leading to such requirement. Upon the
expiration of such period, if Owner remains unsatisfied, Contractor shall
promptly effect such replacement. Any replacement Key Personnel will be subject
to the prior written approval of Owner. The Project Manager shall act as the
liaison for Contractor’s communications with Owner and shall be responsible for
providing all reports due under the Agreement to Owner. The Project Manager
shall coordinate all activities of Contractor, including reporting activities,
communication activities, and insurance procurement and administration.

2.14    Quality Control Program. No later than thirty (30) days after Owner’s
issuance of the Notice to Proceed, Contractor shall submit to Owner for its
review and approval, a Facility-specific quality control and quality assurance
plan and inspection plan, including inspection procedures, Facility quality
assurance; management, and control of the design, construction, procurement, and
supply services; and management and control of Subcontractors and their
Subcontracts. Such plan must be designed to meet the Requirements. Contractor’s
Facility-specific quality control and quality assurance plan shall include the
standards set forth in Exhibit DD. Contractor shall promptly modify such
Facility-specific quality control and quality assurance plan and inspection plan
to incorporate all reasonable comments provided by Owner, if any. Neither
Owner’s approval of Contractor’s quality control and assurance plan, inspection
plan and inspection procedure, nor Contractor’s compliance with such plan, shall
in any way relieve Contractor of its responsibility for performing the Work in
compliance with this Agreement. As part of the quality control and quality
assurance plan, inspection plan and inspection procedures, Contractor shall keep
a daily log of inspections performed, and Contractor shall make available at the
Site for Owner’s review a copy of all such inspections. Contractor shall also
require Major Subcontractors to establish, implement, and maintain quality
control and safety programs that are commensurate with their respective portions
of the Work.

2.15    Qualifications. Contractor and each of its Subcontractors shall at all
times during performance of the Work be qualified and capable of performing the
Work in accordance with the




32

--------------------------------------------------------------------------------





terms of this Agreement and shall hold all engineering, design, professional and
business licenses and certifications required in connection therewith, which
such licenses and certifications shall be maintained at Contractor’s sole cost
and expense.

2.16    Legal Requirements. (a) Contractor shall comply, and shall cause its
Subcontractors to comply, with all Permits and all existing and future
Applicable Law and all Applicable Codes and Standards which are applicable to
the Work, the Facility and/or the Site and shall give all notices pertaining
thereto.
(b)    Upon the occurrence of a Change in Law, Contractor shall be entitled to
an equitable adjustment in the Contract Price and/or Milestone Schedule provided
(i) Contractor notifies Owner in writing within twelve (12) Days after
Contractor becomes aware of such Change in Law that Contractor in good faith
believes would reasonably be expected to have an adverse impact on the
Contractor’s Milestone Schedule or the cost of performing the Work, (ii)
Contractor notifies Owner in writing within twelve (12) Days after Contractor
becomes aware of the impacts arising from such Change in Law, (iii) as to a
request for an equitable adjustment in the Contract Price, Contractor can
demonstrate to the reasonable satisfaction of Owner, that the Change in Law
materially increased Contractor’s cost of performing the Work, and (iv) as to a
request for an equitable adjustment in the Milestone Schedule, Contractor can
demonstrate to the reasonable satisfaction of Owner, that the Change in Law
adversely delays Contractor’s performance of any Work that is on the critical
path and causes (or will cause) Contractor to complete the Work beyond the
Target Substantial Completion Date. Upon satisfaction by Contractor of the terms
and conditions of this Section, Owner and Contractor shall exercise good faith
efforts to agree on the extent to which the Work has been delayed and/or
Contractor’s costs increased on account of any such Change in Law. Once the
Parties have mutually agreed as to the extent of such impact, they shall enter
into a Change Order reflecting their agreement as to the equitable adjustment in
the Milestone Schedule and/or Contract Price. If the Parties are unable to agree
upon an equitable adjustment in the Milestone Schedule and/or Contract Price,
then such matter shall be resolved in accordance with Article 18. Prior to the
Notice to Proceed, Contractor will provide confirmation to Owner (within twelve
(12) Business Days of Owner’s request therefor) that Contractor has no knowledge
after diligent inquiry that there has been no Change in Law that adversely
affects the performance by Contractor of its obligations hereunder other than as
previously notified to Owner in writing.

2.17    Training. Contractor shall develop and implement a program to adequately
instruct and train personnel made available by Owner in accordance with the
provisions of Exhibit U and Section 01100.1.26 (Operator Training) of Exhibit A.
Contractor grants Owner the right to record all training sessions and replay or
otherwise provide such recordings for retraining or training of others;
provided, however, Contractor has the right to perform reasonable editing that
does not detract from its training value. Contractor shall provide technical
assistance to Owner’s operating personnel in connection with the development of
training procedures. Notwithstanding the foregoing, Contractor shall only be
required to provide training for GE Equipment to the extent set forth in the
Power Island Supply Agreement.

2.18    Safety Program. Contractor shall be responsible for initiating,
maintaining, and supervising all safety precautions and programs in connection
with the performance of the Work,




33

--------------------------------------------------------------------------------





including a fitness for duty policy and other appropriate precautions and
programs for areas in and around the Site. On or before thirty (30) days after
the issuance of Notice to Proceed, Contractor shall prepare and deliver to Owner
a plan designed to ensure proper health, safety, and environmentally sound
practices fully in accordance with Applicable Law and that such practices are
employed and enforced in the performance of the Work. At a minimum, such plan
shall require Contractor to comply, and shall cause all Subcontractors to
comply, with those rules, regulations, and procedures set forth in Applicable
Law relating to occupational safety and those set forth in Exhibit Z. The
efficacy or implementation of such plan will not relieve Contractor of its
obligations under this Agreement. If Owner becomes aware of any Work, or the
performance of any Work, that it reasonably believes constitutes a threat to the
health or safety of persons, property, or the environment, or would result in
noncompliance with Applicable Law, then, without limiting any other rights of
Owner hereunder, Owner may (but shall not be obligated to) immediately suspend
the performance of the affected portion of the Work and thereafter promptly
advise Contractor of the cause therefor. Such suspension may be maintained until
such cause is removed. All costs related to such suspension and any other
adverse impact on Contractor or the Work attributable thereto will be the
responsibility of Contractor and no relief under this Agreement will be allowed
and such suspension shall not be an Excusable Event. Owner, in its reasonable
opinion, may exclude from the Site any individual whose conduct is prejudicial
to safety, health, protection of the environment, or is found or suspected to be
in violation or in disregard of the requirements of this Section 2.18, this
Agreement, or Applicable Law. Contractor shall have sole responsibility for all
construction means, methods, techniques, sequences, and safety and security
programs in connection with the performance of the Work. Contractor shall
promptly report in writing to Owner all accidents whatsoever arising out of or
in connection with the performance of the Work, whether on or adjacent to the
Site, which result in death, injury, or property damage. In addition, if death,
serious injury, or serious damage is caused, Contractor shall immediately report
the accident by telephone and email to Owner.

2.19    Periodic Reports & Meetings. (a) Contractor shall prepare and submit to
Owner a monthly written status report, which report shall be prepared in a
manner and format reasonably satisfactory to Owner, delivered on the tenth
(10th) day of each month, and shall include, but shall not be limited to, (i) an
executive summary and a detailed description of the progress of the Work,
including a critical path chart illustrating the progress which has been made,
(ii) the status of the supply of Equipment and Materials necessary for the
completion of the Work, (iii) the status of applications for, or other actions
taken to obtain, necessary Contractor Permits, (iv) an updated report as to
Contractor’s adherence to the Milestone Schedule and Project Schedule, and
specifically addressing whether the Work is on schedule or behind schedule, and
actions being taken to correct schedule delays; (v) an evaluation of any
problems or deficiencies and a description of any planned corrective actions
with respect thereto; and (vi) quality control and inspection program updates.
Additionally, Contractor shall provide safety statistics such as lost time
hours, OSHA recordable and OSHA reportable incidents and other safety statistics
as may be required by the insurance providers. Contractor shall follow generally
accepted accounting principles and keep such full and detailed accounts as
necessary for proper financial management under this Agreement. In addition,
Contractor shall furnish Owner with such documents reasonably necessary for
Owner to review the Work. If Owner so directs, Contractor shall conduct weekly
meetings and monthly project meetings at mutually agreeable locations between
representatives of Owner and Contractor and any other




34

--------------------------------------------------------------------------------





parties designated by Owner to review the status of the Work. Contractor shall
provide Owner with suitable temporary office space during construction at the
Site as specifically detailed in the Scope Book.
(b)    If, at any time during the performance of the Work, (a) Contractor
determines that it is delayed, or reasonably anticipates that it will be
delayed, so that Substantial Completion is then reasonably projected to be
delayed fourteen (14) or more Days beyond the Guaranteed Substantial Completion
Date or (b) Owner, by written notice, informs Contractor of Owner’s reasonable
determination, setting forth the basis for such determination, that Contractor
is delayed or will be delayed so that Substantial Completion is then reasonably
projected to be delayed fourteen (14) or more Days beyond the Guaranteed
Substantial Completion Date, then Contractor shall within fifteen (15) Business
Days of such Contractor determination or notice from Owner either (x)
demonstrate to Owner’s reasonable satisfaction that a delay has not been
experienced or that a delay is not reasonably anticipated to be experienced, (y)
demonstrate to Owner’s reasonable satisfaction that such delay has been
recovered, or (z) prepare and deliver to Owner a plan of recovery (the “Recovery
Plan”). A Recovery Plan will explain and demonstrate how Contractor intends for
the applicable Milestones to be achieved such that Substantial Completion will
be achieved by the Guaranteed Substantial Completion Date, if practicable, or as
soon thereafter as possible, if not practicable. Unless the delay is due to an
Excusable Event, the cost of preparing the Recovery Plan shall be for
Contractor’s account, and the cost of executing under the Recovery Plan shall be
at Contractor’s sole cost and expense.

2.20    No Liens. (a) Contractor shall not assume, create or suffer to exist or
be created any Lien on (i) the Site, the Facility, or any portion thereof
(including the Equipment after title to the same has transferred to Owner), by,
through or under Contractor, any Subcontractor, or any of their respective
employees, or (ii) any other property of Owner by, through or under Contractor,
any Subcontractor, or any of their respective employees; provided, however, the
foregoing shall not apply to Liens (including mechanics’ liens, Contractors’
liens, materialmen’s liens or other similar liens) filed, recorded or asserted
by or through Contractor, its Subcontractors, or any of their respective
employees due to Owner’s non-payment of undisputed amounts properly due and
payable to Contractor under this Agreement (the “Permitted Liens”).
(b)    If there arises a Lien by, through or under Contractor, any Subcontractor
or any of their respective employees that violates Contractor’s obligations
under Section 2.20(a), then Contractor shall:
(i)
promptly, following receipt of written notice of such Lien or of Contractor’s
becoming aware of the assertion of such Lien, provide written notice thereof to
Owner; and

(ii)
as soon as reasonably practicable, but in no event later than fifteen (15)
Business Days after the date that Contractor receives written notice that such
Lien was filed, recorded or asserted, or otherwise becomes aware of such Lien,
either (x) pay or discharge, and discharge of record, any such Lien, (y) pay the
appropriate amount into a court of competent jurisdiction in order to have the
Lien vacated of record, or (z) provide, at Contractor’s option, either a bond or
letter of credit from a surety or





35

--------------------------------------------------------------------------------





commercial bank reasonably acceptable to Owner to protect against such Lien
(which bond or letter of credit shall be in form, substance and amount
sufficient (after satisfying all procedural and substantive requirements
therefor under Applicable Law) to discharge such Lien such that it is neither
enforceable against Owner nor any asset of Owner and to permit Owner to obtain
title insurance with no exceptions for such Lien), and provided that Owner shall
have the right to withhold from any payment due to Contractor under this
Agreement an amount sufficient to protect Owner from the Lien(s) filed, recorded
or asserted in writing (not to exceed 200% of the face amount of the Lien) until
the payment, discharge or bonding over of such Lien. Notwithstanding the
foregoing, Contractor shall in any event discharge, release and remove of record
any such Lien no later than the date that is the earliest to occur of: (a)
twelve (12) Business Days prior to the date the existence of such Lien would
give rise to a default under any financing documents or similar agreements Owner
or, with respect to the Facility, any of its Affiliates has entered into with
any Lenders, as determined by Owner and communicated to Contractor no less than
fifteen (15) days prior to the date such default would otherwise arise; (b)
seven (7) Business Days following the date that the claimant under any such Lien
commences procedures to foreclose upon such Lien; (c) twelve (12) Business Days
after the date Owner notifies Contractor of a request or demand from a Lender
that such Lien be discharged, released and removed of record; and (d) the date
the final payment is due to Contractor hereunder.
(iii)
Upon the failure of Contractor to perform its obligations under Section 2.20(b),
Owner may, but shall not be obligated to, either (i) obtain a bond, letter of
credit or other security for such Lien and, upon posting of such security
therefor, shall be entitled to recover promptly from Contractor the reasonable
costs and expenses incurred by Owner in connection therewith, or (ii) offset the
amount of any such Lien from any amounts otherwise due to Contractor hereunder
or draw upon any letter of credit provided by Contractor hereunder (including
the Letter of Credit) and thereafter pay, release, satisfy and discharge such
Lien. Additionally, if Contractor fails to perform its obligations under this
Section 2.20, Contractor shall pay or reimburse Owner for any costs and expenses
incurred by Owner in releasing, discharging and satisfying any such Lien
(including, without limitation, any reasonable attorneys’ fees and other court
costs) and shall indemnify, defend and hold harmless the Owner Indemnified
Parties to the extent required under Section 11.1(iv). The terms and provisions
of this Section 2.20 shall survive the expiration or termination of this
Agreement.


2.21    Books and Records. Contractor shall keep and maintain books, records and
accounts showing payments made to Contractor by Owner for Work performed on a
time and materials basis or other non-fixed price basis (together with
supporting documentation). Such books, records and accounts shall be maintained
by Contractor for at least five (5) years after the Final Completion Date.




36

--------------------------------------------------------------------------------





(i)
Contractor shall keep and maintain full and detailed books, construction and
manufacturing logs, records, daily reports, accounts, schedules, payroll
records, receipts, statements, electronic files, correspondence and other
pertinent documents as may be necessary for proper management under this
Agreement, as required under Applicable Law or this Agreement, and in any way
relating to this Agreement (“Books and Records”). Contractor shall maintain all
such Books and Records in accordance with GAAP applicable in the United States
and shall retain all such Books and Records for a minimum period of time equal
to the greater of: (i) seven (7) years after Final Completion, (ii) such period
of time as may be required under Applicable Law, and (iii) the time period
required for resolution of all Third Party claims arising out of or relating to
this Agreement, the Work or the Facility.

(ii)
Upon reasonable notice, Owner, Lender, and any of their representatives,
including the Independent Engineer, shall have the right to audit or to have
audited Contractor’s Books and Records (including all amounts billed under any
Change Orders that are not a lump sum price and any items not part of such lump
sum price, such as allowances); provided, however, that such parties shall not
have the right to audit or have audited Contractor’s Books and Records in
connection with the internal composition of any compensation that is fixed in
amount hereunder, except to the extent that any such compensation has any
bearing with respect to (i) any claims brought by Contractor for extra
compensation (excluding agreed upon Change Orders) and such claims depend in
whole or in part on the internal composition of any such fixed amounts, (ii) any
proceeding (including any civil, criminal or administrative proceeding or
investigation) before any Governmental Authority in which Owner is involved and
such information is necessary in the written opinion of the Governmental
Authority, (iii) regulatory compliance, standards or demands from any
Governmental Authority in writing; or (iv) any amounts for which Contractor
seeks payment if this Agreement is terminated by Owner under Sections 16.1 or
16.4. When requested by Owner, Contractor shall provide the auditors with
reasonable access to all such Books and Records, and Contractor’s personnel
shall cooperate with the auditors to effectuate the audit or audits hereunder.
The auditors shall have the right to copy all such Books and Records at their
cost. Contractor shall bear all costs and expenses incurred by it in assisting
Owner with audits performed pursuant to this Section 2.21. The restrictions in
this Section 2.21 to the audit rights of Owner, Lender or Lender’s independent
engineer shall not control over any rights such parties have under Applicable
Law, in discovery in any litigation arising out of Article 18 or in any
litigation against Guarantor.


2.22    Special Tools. Contractor shall provide all special tools and lifts
identified in Exhibit E necessary for the assembly, erection, installation,
start-up, commissioning and testing of the Equipment (the “Special Tools”).
Contractor shall deliver the Special Tools to the Site on or before the delivery
of the associated Equipment to the Delivery Point.

2.23    Spare Parts List. Contractor shall provide all spare parts, including:
(i) start-up and commissioning spare parts and (ii) spare parts ordered for or
by Owner, prior to Substantial




37

--------------------------------------------------------------------------------





Completion, in accordance with the Requirements, as sourced from General
Electric under the Power Island Supply Agreement (if any). Contractor shall
properly store and maintain all spare parts in strict accordance with
manufacturer’s requirements Spare parts ordered by Contractor must be equivalent
or better than and interchangeable with the original parts they are intended to
replace. Spare parts must be properly treated and packed for prolonged storage,
considering Site ambient conditions. All boxes and packing must be labeled,
marked and numbered for identification and a detailed packing list shall be
provided by Contractor. Contractor shall implement all necessary precautions for
proper storage. Contractor shall provide spare parts information to Owner in
Excel® spreadsheet format. Contractor shall be entitled to use any spare parts
that are acquired by Owner and are then available on the Project Site; provided,
that Contractor shall place an order to replace the spare parts it uses
immediately (and promptly provide Owner evidence that re-ordering has occurred)
and any such parts shall be replaced Delivered Duty Paid (DDP) Project Site
(Incoterms 2010) as soon as possible at Contractor’s expense. Contractor shall
provide to Owner a list of strategic and other spare parts that Contractor and
its Subcontractors recommend be purchased to maintain reliable operations. The
spare parts list shall identify the price of each such part, General Electric
and other vendors, General Electric’s part name and General Electric’s part
number, expected useful life and typical delivery lead times. Such list will be
delivered to Owner no later than one hundred fifty (150) Days prior to the date
shown for Mechanical Completion in the Project Schedule. Contractor will prepare
and negotiate purchase orders with the applicable original equipment
manufacturer for additional spare parts requested by Owner, which shall provide
that all such additional spare parts shall be delivered to the Project Site.
Owner will execute and pay for such purchase orders. Contractor will provide, as
part of the Contract Price, inspection, expediting, receipt and storage services
with respect to such purchase orders until Substantial Completion. Contractor
will cooperate with Owner to determine the best pricing for obtaining spare
parts. Contractor and Owner will cooperatively determine whether or not any
spare parts should be purchased as part of the original Equipment purchase
orders entered by Contractor. If the Parties agree to include the purchase of
spare parts in any such original purchase order, the cost of such spare parts
(other than start-up and commissioning spare parts) will be charged to Owner and
is not a part of the Contract Price.

2.24    Hazardous Substances. (a) Contractor shall transport and handle all
Hazardous Substances that Contractor or any of its Subcontractors brings to the
Site in accordance with all applicable Environmental Laws. Contractor and its
Subcontractors shall label Hazardous Substances that each brings to the Site and
shall train their personnel in the safe usage and handling of such Hazardous
Substances, including any training that is required by Applicable Law.
Contractor shall bear all costs and expenses and shall be solely liable for any
reporting, response, removal, transportation, disposal, investigation, cleanup
or other investigatory, remedial, or corrective action (in all cases by
licensed, insured, competent and professional contractors in a safe manner and
in accordance with Applicable Law) required by any Applicable Law, including
Environmental Laws, as a result of any Hazardous Substances that are brought on,
transported to, handled, treated, released, generated, disposed, discharged,
used or stored on or at the Site by Contractor or any of its Subcontractors or
any Person for whom any of them may be responsible. As between Owner and
Contractor, Owner shall be liable (and shall arrange) for the reporting,
response, removal, transportation, disposal, investigation, cleanup or other
investigatory, remedial, or corrective action (in all cases by licensed,
insured, competent and professional contractors in a safe manner and in




38

--------------------------------------------------------------------------------





accordance with Applicable Laws) required by any Applicable Law, including
Environmental Laws, as a result of (i) any Hazardous Substances properly brought
to the Site by Contractor or its Subcontractors in quantities reasonably
necessary for the performance of the Work of which Owner had knowledge of the
same and which were subsequently released or discharged by Owner (but only to
the extent of such release or discharge by Owner or for any Person for whom
Owner may be liable other than Contractor or its Subcontractors) or (ii) any
Pre-Existing Hazardous Substances existing at the Site as of the Effective Date
(except to and only to the extent Contractor, its Subcontractors or any Person
for whom any of them may be responsible had knowledge of the same and
subsequently released, discharged or exacerbated the same). Contractor shall not
commence or continue any construction activities on any portion of the Site on,
in or under which remedial actions related to such Hazardous Substances are to
be (or are being) performed until such actions are to the point where
Contractor’s construction activities will not interfere with such remedial
actions. The terms and provisions of this Section 2.24 shall survive the
expiration or termination of this Agreement.
(b)    Throughout performance of the Work, Contractor and its Subcontractors
shall conduct all operations in such a way as to minimize impact upon the
natural environment and prevent any release or spread of contaminated or
Hazardous Substances. In the event Contractor or its Subcontractors encounter at
the Site any material reasonably believed to be contaminated or a Pre-Existing
Hazardous Substance in such quantities or at such levels that may require
investigation or remediation pursuant to Applicable Law and not arising as a
result of the performance of the Work, Contractor and its Subcontractors shall
take reasonable precautions to avoid exacerbating any such material reasonably
believed to be contaminated or a Pre-Existing Hazardous Substance and
immediately stop work in the affected area and notify Owner of the condition.
Pending receipt of written instructions from Owner, Contractor shall not resume
Work in the affected area. If any such Pre-Existing Hazardous Substance (or any
such material reasonably believed to be contaminated or a Pre-Existing Hazardous
Substance) that has not been disclosed in the Environmental Reports directly
causes a demonstrated increase in Contractor’s cost to perform the Work or the
time required for performance of any part of the Work, an equitable adjustment
shall be made in the Contract Price and Milestone Schedule.

2.25    Protection of Persons and Property. Contractor shall be responsible for
initiating, maintaining and supervising safety precautions and programs in
connection with the performance of the Work. Contractor shall comply with
Applicable Law bearing on the health and safety of persons and the safety of
property. Contractor is responsible for, and shall take all reasonable
precautions and measures to ensure, the security of the Site and shall
coordinate such precautions and measures with Owner’s security functions if
requested. Contractor shall appoint a full-time Site safety officer responsible
for introducing, administering, and monitoring procedures to promote safe
working conditions at the Site. Contractor shall establish a hazardous substance
management plan and an emergency response plan for the Project.

2.26    Labor Relations. Contractor is responsible for maintaining labor
relations on the Site in such manner that there is harmony among the employees
of Contractor and its Subcontractors. Contractor and its Subcontractors shall
conduct their labor relations in accordance with the recognized prevailing local
area practices. Contractor shall inform Owner promptly of any labor




39

--------------------------------------------------------------------------------





dispute, anticipated labor dispute, request or demand by a labor organization,
its representatives or members which may reasonably be expected to affect the
Work. Contractor further agrees to inform Owner, before any commitments are
made, about the negotiations of any Project specific agreements or
understandings with local or national labor organizations relative to this
Project, including any Project labor agreement. Contractor shall be responsible
for establishing and implementing wage rates and labor productivity controls for
the Work.

2.27    Surface and Subsurface Conditions. Owner has provided Contractor with
the preliminary geotechnical reports (the “Subsurface Reports”) as set forth on
Exhibit AA. Contractor’s design set forth in Exhibit A is based upon such
Subsurface Reports. Owner has not made and shall make no express or implied
warranty to Contractor as to the accuracy and completeness of any subsurface
information that has been or may be supplied by Owner to Contractor (including
the Subsurface Reports), and Owner shall not be liable for breach of any
representation or warranty to Contractor for any such information provided by
Owner with respect to the Site. Notwithstanding the foregoing, Contractor has
not made any independent inspection of the subsurface conditions nor has it
verified the accuracy of the Subsurface Reports. Contractor expressly assumes
any and all costs and risks associated with performing the Work as it relates to
known subsurface conditions at the Site, including buried structures, and
subsurface conditions, to the extent the same are forth in the Subsurface
Reports or the Phase I and II environmental site assessment reports described in
Appendices Q and R of Exhibit A (“Environmental Reports”), and any subsurface
conditions that should have been reasonably expected to exist at the Site based
upon the subsurface characteristics of the Site and the results of the
Subsurface Reports and Environmental Reports. Contractor acknowledges that Owner
and Contractor will be required to provide continued access to certain
infrastructure and monitoring wells located on the Site to enable the owner of
the nearby Ormet Superfund site to the east of the Site to comply with such
owner’s ongoing site monitoring and remediation obligations. To the extent that
actual surface or subsurface conditions at the Project Site differ from (i) the
subsurface conditions known and disclosed in the Subsurface Reports and
Environmental Reports or (ii) known conditions (with Contractor being deemed to
have knowledge of all surface conditions existing at the Site as of the date of
Contractor’s inspection of the Site, which inspection shall occur not later than
thirty (30) days after Owner provides written notice that Owner’s demolition
contractor has substantially completed its demolition work, which is targeted
for completion by March 15, 2019), including subsurface conditions which are
ordinarily encountered and that should have been reasonably expected (in
quantity and nature) to exist at the Site based upon the results of the
Subsurface Reports and Environmental Reports, Contractor shall be entitled to
seek a Change Order pursuant to Section 8.1 with respect to demonstrable impacts
for such difference. No adjustment in the Contract Price and/or Milestone
Schedule shall be made to account for known subsurface conditions, conditions
disclosed in the Subsurface Reports and Environmental Reports or conditions that
should have been reasonably expected (in quantity and nature) to exist at the
Site based upon the results of the Subsurface Reports and Environmental Reports.

2.28    Archeological and Related Findings. Contractor shall reasonably promptly
advise Owner of any findings of archeological items, plant/animal life,
endangered species, burial grounds, historical artifacts or the like which are,
or may be, protected under Applicable Law or applicable Permits (“Archeological
and Related Findings”) and, use its commercially reasonable efforts to




40

--------------------------------------------------------------------------------





avoid any delay in the Work occasioned by such findings. Owner shall reasonably
promptly give Contractor written instructions on handling such findings and all
related Work, and Contractor shall comply with such reasonable instructions of
Owner to the extent they comply with Applicable Law. Contractor shall develop
and implement an unanticipated archaeological/cultural resources discoveries
plan in accordance with the Ohio Power Siting Board letter of notification and
staff report included in Appendix P of Exhibit A hereto. Contractor shall be
entitled to seek a Change Order equitably adjusting the Contract Price and/or
Milestone Schedule pursuant to Section 8.1 with respect to demonstrable impacts
arising from any such Archeological and Related Findings that were not set forth
in the Subsurface Reports or Environmental Reports as of the Effective Date.

2.29    Design and Engineering.
(a)    As engineer of record, Contractor has full design and engineering
responsibility for the performance of the Work. Contractor shall engage all
supervisors, engineers, designers, draftsmen, Subcontractors, and others
necessary for the design and engineering of the Facility and the preparation of
all drawings, specifications, plans, reports, and other design and engineering
documentation (including all media and calculations) for the Work, setting forth
in detail the requirements for the construction of the Facility in accordance
with this Agreement and Section 01200 “Contract Drawings and Documents” in
Exhibit A (“Design Documents”). Contractor shall design and engineer the
Facility in accordance with Requirements to be capable of operating in
conformance with the Performance Guarantees. During performance of the Work,
Contractor shall upload to and maintain the Design Documents on a web-based
database as and when such Design Documents (or iterations thereof) are completed
or revised and Owner shall have unlimited access (including download capability)
to the Design Documents through an agreed upon electronic data management system
(“EDMS”). Prior to the end of the Warranty Period, Contractor shall provide a
copy of such material in an electronic medium acceptable to Owner.
(b)    The Design Documents listed in Section 01200 "Contract Drawings and
Documents" in Exhibit A that are subject to review by Owner (“Design
Deliverables”) shall be submitted to Owner, Owner’s Engineer and the Independent
Engineer through the EDMS in an agreed format(s). Owner will be entitled, but
not obligated, to review or comment on such Design Deliverables within fourteen
(14) days of receipt thereof. Contractor shall not commence the Work related to
such Design Deliverables without having given due consideration to Owner’s
comments submitted during such fourteen (14) day period. Contractor shall, prior
to commencement of Work related to such Design Deliverables, resubmit such
Design Deliverables on which Owner has commented: (i) showing the changes, if
any, made by Contractor in response to such comments and (ii) providing a
reasonable explanation if it has not accepted any of Owner’s comments.
(c)    Design Documents will be deemed final when identified by Contractor as
“issued for permit or for construction,” except Design Deliverables that are
subject to review and comment by Owner during the fourteen (14) day period
provided in Section 2.29(b). Design Documents that are required by Applicable
Law to be certified, stamped, or under seal shall be certified, stamped, or
sealed by registered professional engineers, licensed and qualified to perform
engineering services in the applicable jurisdictions. No review, comment,
approval or lack of disapproval of Owner, nor any acceptance or acknowledgment
of any of the Work, shall, in any way, relieve Contractor of any




41

--------------------------------------------------------------------------------





of its guarantees or obligations hereunder, including its responsibility for
errors and omissions, confirming all quantities, selection of fabrication
processes, construction techniques, the accuracy of the dimensions, details, and
the quality of its instruments of service prepared in connection with the
Facility as well as its responsibility for the quality, integrity, safety, and
timely performance of the Work.

2.30    Utility Usage. Contractor shall provide and pay for potable water, the
sewer connection, and the construction power connections required in connection
with performance of the Work prior to the Substantial Completion Date.
Contractor shall provide its own information technology and telecommunications,
cable, or satellite communications. Contractor shall provide to Owner a detailed
list of those Consumables that it intends to use in the performance of the Work
that are of a nature that continuing use of such Consumables will be necessary
during operation of the Facility. Within thirty (30) Days of receiving such
list, Owner will specify, in writing, the vendor it intends to use to provide
each of such Consumables. Contractor will purchase such Consumables from the
specified vendor directly or as Owner and Contractor may otherwise agree.
Contractor shall be responsible for providing a first fill of all Consumables
for the Work as part of the Contract Price.

2.31    Coordination. Contractor shall provide for coordination of the
activities of Contractor’s and its Subcontractors’ forces with the activities of
Owner’s forces and each of its separate contractors. Contractor shall afford all
separate contractors reasonable opportunity for storage of their materials and
equipment and for performance of their work on the Site provided the same agree
to abide by any reasonable Site safety rules and procedures. Contractor shall
reasonably cooperate and coordinate its Work with Owner’s other contractors
performing services on the Site. Owner shall direct all separate contractors to
cooperate with Contractor and to avoid actions that could unreasonably interfere
with the activities of Contractor. Contractor acknowledges that a portion of the
Site near the existing switchyard will be shared with another contractor
performing switchyard de-energization work as described in Exhibit I, and
Contractor agrees to cooperate, and coordinate the performance of the Work
affecting such portion of the Site, prudently and in a reasonable manner with
such other contractor, and otherwise in accordance with this Agreement.

2.32    Monitoring Wells. In accordance with Exhibit A, Contractor shall
identify any monitoring wells on the Site which will require relocation in
connection with the Work, and Owner shall coordinate such relocation with the
applicable Governmental Authorities and perform (or cause to be performed) the
physical relocation of such wells at Owner’s expense by the time set forth on
the Milestone Schedule.

ARTICLE 3

OWNER

3.1    Owner’s Manager. Owner shall appoint a single representative to act as
its manager and as the coordinator of this Agreement on Owner’s behalf (the
“Owner’s Manager”). The Owner’s Manager shall act as the liaison for Owner’s
communications with Contractor. The Owner’s Manager shall coordinate all
activities of Owner, including reporting activities, communication activities,




42

--------------------------------------------------------------------------------





and insurance procurement and administration. Only those directives issued in
writing by the Owner’s Manager that do not amend or modify any of the provisions
of this Agreement shall be binding upon Owner, it being expressly agreed by
Contractor that no oral communications by the Owner’s Manager nor any written
communications by the Owner’s Manager that would amend or modify any provision
of this Agreement (excluding written Change Orders) shall be binding upon Owner.

3.2    Operating Personnel. Owner shall provide the operating personnel
necessary to support Contractor in the initial operation of the Facility (i.e.,
the start-up and commissioning of the Facility). The operating personnel shall
take direction from the Contractor and will be limited to four (4) professionals
a day with the primary purpose of being trained in the operation of the
Facility. Contractor shall have no obligations or liabilities for actions taken
by such operating personnel unless the same is done at Contractor’s direction.

3.3    Records. Owner shall keep proper records of the operation and maintenance
of the Facility during the Warranty Period in accordance with prudent industry
practices.

3.4    Hazardous Materials. Owner has provided the Environmental Reports to
Contactor. Prior to mobilization to the Site, Owner shall implement and complete
the remediation activities set forth on Exhibit I.

3.5    Fuel, Water, and Consumables. (a) Owner shall provide, at the relevant
Site boundary interface point, natural gas, and all utilities, including water
and sewer (including sanitary, storm and process) for testing and, after
backfeed has occurred, electricity, as set forth in Exhibit A, to enable
construction, testing, start-up, commissioning, and initial operation of the
Facility, and all Performance Tests in accordance with the Milestone Schedule.
(b)     Owner shall be responsible for providing all Consumables other than the
first fill, which shall be provided by Contractor.

3.6    Electric Power. Owner shall provide electric power for the construction,
energization, commissioning, operation, and testing of the Facility as further
set forth in Exhibit A.

3.7    Licenses and Permits. Owner shall obtain any Owner Permits in a timely
manner such that it does not delay Contractor’s performance of the Work in
accordance with the Milestone Schedule. Owner shall assist Contractor in
Contractor’s endeavors to secure the Contractor Permits and cooperate with
Contractor by providing information and support during any hearings in the
process of obtaining such permits. In undertaking such assistance, Owner shall
not be obligated to incur any material out-of-pocket costs and expenses without
reimbursement from Contractor.

3.8    Scheduling and Delivery of Output. Owner shall arrange for the delivery
of all electric energy generated by the Facility. Contractor shall comply with
the scheduling and nomination procedures for delivery of electric energy to be
mutually developed by the Parties no later than sixty (60) days prior to the
date for such delivery set out in the Milestone Schedule. Upon receipt of
adequate notice from Contractor in accordance with such scheduling and
nomination procedures, Owner shall coordinate delivery of electric energy from
the Facility to conduct start-




43

--------------------------------------------------------------------------------





up, operation, or testing; provided that Owner shall only be required to provide
for such delivery in accordance with the Milestone Schedule.

3.9    Access. Owner will provide Contractor with sufficient and timely access
to the Site in order to conduct any Work under this Agreement.

3.10    Taxes. Notwithstanding anything in the Agreement to the contrary, Owner
shall be solely responsible for and shall pay, as required by Applicable Law
(but subject to its rights to contest), the appropriate Governmental Authority,
all: (i) real property taxes assessed on the Site and the Facility; (ii)
property and ad valorem taxes assessed on Equipment, Materials, and Spare Parts
following delivery to the Site or any location at which Owner has accepted title
to same, and (iii) the Taxes for which Owner is expressly responsible pursuant
to Section 2.5(b) of this Agreement.



ARTICLE 4

SCHEDULE

4.1    Commencement. Contractor shall commence the performance of its
obligations under this Agreement upon its receipt of the Notice to Proceed, and
shall thereafter perform the Work in accordance with the Milestone Schedule.

4.2    Mechanical Completion. (a) Contractor shall deliver to Owner a
consolidated Punch List not later than thirty (30) days prior to the anticipated
date of Mechanical Completion, and Owner agrees to review and provide
preliminary feedback on Contractor’s proposed Punch List within a reasonable
period after receipt thereof (not to exceed 15 days), and thereafter the Parties
agree to work diligently towards the finalization of a Punch List reasonably
acceptable to Owner. Provided that the other conditions to Mechanical Completion
have been satisfied, Substantial Completion will occur notwithstanding that the
Punch List items remain to be completed by Contractor, provided that Contractor
shall commence promptly and diligently pursue to completion such Punch List
items, and Contractor shall minimize interference with Owner’s commercial
operation of the Facility while performing any Punch List work after the
Substantial Completion Date.
(b)    When Contractor believes that Mechanical Completion has been achieved,
Contractor shall so notify Owner and Owner’s Engineer in writing. Promptly
thereafter, Owner shall conduct those investigations and inspections as it deems
necessary or appropriate to determine if Mechanical Completion has in fact been
achieved. Within ten (10) Business Days after the receipt of Contractor’s notice
by Owner, Owner shall either (i) notify Contractor that Mechanical Completion
has been achieved, or (ii) notify Contractor that Mechanical Completion has not
been achieved and stating the reasons therefor. In the event Owner provides
written notice that Mechanical Completion has been achieved, Contractor and
Owner shall execute a “Certificate of Mechanical Completion”, attached hereto as
Exhibit M, establishing and identifying the date Contractor provided the
corresponding notice of Mechanical Completion as the Mechanical Completion Date.
In the event Owner provides written notice that Mechanical Completion has not
been achieved, Contractor




44

--------------------------------------------------------------------------------





shall (subject to the terms of Article 5), at its sole cost and expense, and as
part of the Work, immediately correct and/or remedy the defects, deficiencies
and other conditions which so prevent Mechanical Completion. Upon completion of
any such corrective and/or remedial actions, Contractor shall resubmit its
notice stating that it believes that Mechanical Completion has been achieved and
the foregoing procedures shall be repeated until Mechanical Completion has in
fact been achieved.

4.3    Substantial Completion & Liquidated Damages for Delay. (a) Contractor
covenants and agrees that Substantial Completion shall be achieved not later
than the Guaranteed Substantial Completion Date.
(b)    Contractor shall deliver to Owner a consolidated updated Punch List not
later than twelve (12) days prior to the anticipated date of Substantial
Completion, and Owner agrees to review and provide preliminary feedback on
Contractor’s proposed Punch List within a reasonable period after receipt
thereof (not to exceed five (5) Business Days), and thereafter the Parties agree
to work diligently towards the finalization of a Punch List reasonably
acceptable to Owner. Provided that the other conditions to Substantial
Completion have been satisfied, Substantial Completion will occur
notwithstanding that the Punch List items remain to be completed by Contractor,
provided that Contractor shall commence promptly and diligently pursue to
completion such Punch List items, and Contractor shall minimize interference
with Owner’s commercial operation of the Facility while performing any Punch
List work after the Substantial Completion Date.
(c)    When Contractor believes that Substantial Completion has been achieved,
Contractor shall so notify Owner and Owner’s Engineer in writing. Promptly
thereafter, Owner shall conduct those investigations and inspections as it deems
necessary or appropriate to determine if Substantial Completion has in fact been
achieved. Within five (5) days after the receipt of Contractor’s notice by
Owner, Owner shall either (i) notify Contractor that Substantial Completion has
been achieved, or (ii) notify Contractor that Substantial Completion has not
been achieved and stating the reasons therefor. In the event Owner provides
written notice that Substantial Completion has been achieved, Contractor and
Owner shall execute a “Certificate of Substantial Completion”, attached hereto
as Exhibit N, establishing and identifying the Substantial Completion Date. In
the event Owner provides written notice that Substantial Completion has not been
achieved, Contractor shall (subject to the terms of Article 5), at its sole cost
and expense, and as part of the Work, immediately correct and/or remedy the
defects, deficiencies and other conditions which so prevent Substantial
Completion. Upon completion of any such corrective and/or remedial actions,
Contractor shall resubmit its notice stating that it believes that Substantial
Completion has been achieved and the foregoing procedures shall be repeated
until Substantial Completion has in fact been achieved; provided however, for
any resubmitted notice, Owner shall respond within two (2) days after receipt of
Contractor’s notice (provided that at least one (1) of such two (2) days shall
be a Business Day). For the sake of clarity, when it is ultimately determined
that Substantial Completion has been achieved, the Substantial Completion Date
for purposes of calculating Substantial Completion Liquidated Damages shall be
deemed the date Contractor sent the corresponding notice to Owner pursuant to
this Section (and not the date upon which Owner confirms Substantial Completion
has been achieved) so long as Substantial Completion has been achieved as stated
in such notice from Contractor. Notwithstanding the foregoing, once Owner puts
the




45

--------------------------------------------------------------------------------





Facility into commercial operation (which commercial operation shall not be
deemed to include any operation of the Facility during which revenue is
generated solely as a result of start-up activities, commissioning or
Performance Tests and related activities in the normal course), any Substantial
Completion Liquidated Damages shall cease to accrue (if any), and the Warranty
Period shall begin.
(c)    The Parties agree that it would be extremely difficult and impracticable
under the presently known and anticipated facts and circumstances to ascertain
and fix the actual damages Owner would incur if Contractor fails to achieve
Substantial Completion on or before the Guaranteed Substantial Completion Date.
Accordingly, if Contractor fails to achieve Substantial Completion on or before
the Guaranteed Substantial Completion Date, then Owner shall be entitled to
recover from Contractor as liquidated damages for any such delays, and not as a
penalty, the following amounts per day for each day after the Guaranteed
Substantial Completion Date until the date Substantial Completion is achieved
(the “Substantial Completion Liquidated Damages”):
(i)
$[***] per day for the first fifteen (15) days of delay;

(ii)
$[***] per day for the next thirty (30) days of delay; and

(iii)
$[***] per day for any subsequent days of delay.

It is acknowledged and agreed by the Parties hereto that the liquidated damages
identified in this Section relate solely to the failure of Contractor to achieve
Substantial Completion on or before the Guaranteed Substantial Completion Date,
and to no other duty or obligation of Contractor (including, without limitation,
Contractor’s obligation to properly complete the Work). It is further
acknowledged and agreed by the Parties hereto that (A) other than Owner’s right
to terminate this Agreement for a Contractor Default under Section 16.1(a) and
Owner’s related rights and remedies upon such termination (including, without
limitation, those under Section 16.1(b)), the liquidated damages identified in
this Section are Owner’s sole and exclusive remedy for the failure of Contractor
to achieve Substantial Completion on or before the Guaranteed Substantial
Completion Date, and (B) the liquidated damages identified in this Section are a
good faith estimate of the damages Owner would suffer in the event Substantial
Completion is not achieved by the Guaranteed Substantial Completion Date.

4.4    Final Completion. Upon achievement of Substantial Completion, Contractor
shall be required to complete any and all Work required to achieve Final
Completion in a manner consistent with the operational requirements of the
Facility as directed by Owner. Contractor shall schedule and coordinate with
Owner any Work, including any repeated Performance Testing, required to achieve
Final Completion to minimize any adverse impact on Owner’s ability to operate
the Facility. When Contractor believes that it has achieved Final Completion,
Contractor shall so notify Owner and Owner’s Engineer in writing. Promptly
thereafter, Owner shall conduct those investigations and inspections as it deems
necessary or appropriate to determine if Final Completion has in fact been
achieved. Within seven (7) Days after the receipt of Contractor’s notice, Owner
shall either (i) notify Contractor that Final Completion has been achieved, or
(ii) notify Contractor that Final Completion has not been achieved and stating
the reasons therefor. In the event Owner provides written notice that Final
Completion has been achieved, Contractor and Owner shall execute a “Certificate
of Final Completion”, attached hereto as Exhibit O establishing and identifying
the




46

--------------------------------------------------------------------------------





Final Completion Date. In the event Owner provides written notice that Final
Completion has not been achieved, Contractor shall, at its sole cost and
expense, and as part of the Work, immediately correct and/or remedy the defects,
deficiencies and other conditions which so prevent Final Completion. Upon
completion of such corrective and/or remedial actions, Contractor shall resubmit
its notice stating that it believes Final Completion has been achieved and the
foregoing procedures shall be repeated until Final Completion has in fact been
achieved.

ARTICLE 5

PERFORMANCE TESTING & PERFORMANCE GUARANTEES

5.1    Performance Guarantee. Contractor shall achieve all Minimum Performance
Criteria for the Facility. Contractor guarantees that the Facility shall
successfully achieve all of the Performance Guarantees in connection with a
Completed Performance Test in which all of the Minimum Performance Criteria are
also achieved.

5.2    Performance Tests. The Performance Tests for determining whether the
Facility achieves the Minimum Performance Criteria and Performance Guarantees
are described in Exhibit A. Performance Tests and any repeat Performance Tests
shall be performed as specified in Exhibit A. Performance Tests shall (i) be
conducted in the presence of Owner, Owner’s Engineer and Independent Engineer
and (ii) utilize the operating personnel provided by Owner, acting under the
technical direction and supervision of Contractor. Contractor shall be entitled
to provide test technicians for purposes of data collection and similar services
during the Performance Tests; provided, that such technicians must not operate
the Equipment during any such test. If Contractor fails to successfully perform
any of the Performance Tests, the Defects and other conditions that so prevent
performing such tests successfully must be promptly thereafter corrected or
remedied and such tests shall be re-performed in accordance with Section 5.3. As
soon as reasonably practicable following the performance of any Performance
Test, Contractor shall submit to Owner a detailed report explaining and
analyzing the Performance Test and the results obtained, together with gross and
reduced data and such other information as is required hereunder or is
reasonably requested by Owner in order to allow Owner to have the requisite
information needed to make informed judgments. Performance Tests conducted after
the Substantial Completion Date must be scheduled with due regard for minimizing
the operating expenses of and maximizing revenues to be derived from Facility
operations during such tests and avoiding disruption of Owner’s operations. All
revenues (if any) derived from the operation of the Facility during any
Performance Test or otherwise are the property of Owner and Owner shall retain
such revenues.

5.3    Procedures Upon Failure. (a) Contractor shall perform, and re-perform,
the Performance Test until all of the Minimum Performance Criteria have been
successfully achieved in connection with a Completed Performance Test. In
confirmation and furtherance of the foregoing, Contractor covenants and agrees
that its obligation to assure that the Facility so achieves the Minimum
Performance Criteria in connection with a Completed Performance Test is absolute
(and that Contractor shall, at its sole cost and expense, implement all
corrective and/or remedial measures until the Minimum Performance Criteria are
in fact achieved in connection with a Completed Performance Test). Contractor
shall do all things necessary to achieve the Minimum Performance




47

--------------------------------------------------------------------------------





Criteria notwithstanding that the amounts incurred by Contractor to do so may
exceed the Contract Price.
(b)    If, after the performance of the initial Completed Performance Test, the
Facility fails to meet or exceed the Minimum Performance Criteria, Contractor
shall, at Contractor’s sole cost and expense and within ninety (90) days
thereafter correct and/or remedy the defects, deficiencies and other conditions
which so prevent the achievement of such minimum required performance levels.
Upon completion of any such corrective and/or remedial actions, Contractor shall
notify Owner. As soon as reasonably practicable after Owner’s receipt of such
notice, Contractor shall re-perform the Performance Tests. The foregoing
procedures shall be repeated until the Facility achieves the Minimum Performance
Criteria in connection with a Completed Performance Test. Subject to Sections
3.5 and 3.6, any such Performance Tests performed by Contractor and any test
personnel and test equipment shall be at Contractor’s sole cost and expense.
(c)    In the event that Substantial Completion does not occur on or before the
Guaranteed Substantial Completion Date due to Contractor’s failure to fulfill
its obligations under this Agreement that are conditional to Substantial
Completion, Contractor will not be entitled to pay Performance Liquidated
Damages in lieu of achieving the Minimum Performance Criteria and must continue
to diligently pursue achievement of Substantial Completion.

5.4    Minimum Performance Criteria Achieved; Cure Period. In the event the
Project achieves Substantial Completion, having satisfied the Minimum
Performance Criteria, but not having fully achieved all of the Performance
Guarantees, as evidenced by the Performance Test results (such completed
Performance Test in which the Minimum Performance Criteria have been so
satisfied in order to achieve Substantial Completion being herein referred to as
the “First Completed Minimum Performance Test”), Contractor shall be entitled to
the Cure Period within which to correct such performance shortfall, and
Contractor, at its expense, shall correct and/or remedy the defects,
deficiencies and other conditions which so prevent achievement of the
Performance Guarantees, and Contractor shall promptly prepare a corrective work
plan based on information then currently known that describes in reasonable
detail the process Contractor intends to follow to achieve such Performance
Guarantees and submit such plan to Owner for its review and approval. Owner
shall have the right to provide comments to such work plan and the Parties shall
thereafter promptly and in good faith confer and make all reasonable efforts to
resolve such issues. Upon Owner’s approval of such corrective work plan,
Contractor shall immediately commence and promptly complete corrective measures
to rectify the cause of such failure, including correcting defects or
deficiencies in the Work (including redesign and replacement of any defective
parts), and make any necessary adjustments, but at all times performing such
corrective actions in accordance with Owner’s operation and maintenance schedule
so as to not unreasonably interfere with the operation of the Facility and
Owner’s security and safety requirements. Owner shall provide Contractor with
reasonable access to the Work sufficient to perform such corrective actions
under this Agreement, so long as such access does not unreasonably interfere
with operation of the Facility or Owner’s obligations under any power purchase
agreement and subject to any reasonable security or safety requirements of
Owner; provided, however, Contractor recognizes that Owner will be commercially
operating the Facility during the Cure Period and Contractor shall schedule and
coordinate with Owner any Work, including support of Performance Testing, and
minimize the




48

--------------------------------------------------------------------------------





downtime or curtailed operation of the Facility, or other adverse impact on
Owner’s ability to operate the Facility, during the Cure Period. To the extent
that Contractor reasonably needs an outage or to curtail operation, and Owner
needs to keep the Facility in full service because of peak energy demands, and
Contractor can reasonably agree that continued operation of the Facility is not
a safety or potential damage related concern, then Contractor and Owner may
mutually agree to an equitable extension of the Cure Period based on
Contractor’s remedial plan, as approved by Owner. Contractor shall provide at
least seven (7) days’ notice to Owner when it proposes to perform such
corrective actions. Upon completion of any such corrective and/or remedial
actions, Contractor shall notify Owner. As soon as reasonably practicable after
Owner’s receipt of such notice, Contractor shall re-conduct the Performance
Tests. Subject to Article 3, any such Performance Tests performed by Contractor
and any test personnel, and test equipment shall be at Contractor’s sole cost
and expense. If the Facility has not successfully achieved all of the
Performance Guarantees by the end of the Cure Period in connection with a
Completed Performance Test in which all of the Minimum Performance Criteria were
also achieved, then Contractor shall cease taking corrective actions to achieve
the Performance Guarantees, and in that event, Contractor shall pay Owner in
accordance with Section 5.5 the applicable Performance Liquidated Damages for
such Performance Guarantees not achieved based on the results of the last
Performance Test conducted by Contractor in which the Minimum Performance
Criteria were also achieved (the “Last Completed Performance Test”; it being
acknowledged and agreed that if no Completed Performance Test in which all of
the Minimum Performance Criteria were achieved occurs during the Cure Period,
then the First Completed Minimum Performance Test shall be deemed the Last
Completed Performance Test). Contractor shall not take any action during the
Cure Period which will result in the Facility’s performance falling short of the
Minimum Performance Criteria. If the Minimum Performance Criteria are not
achieved during the last Performance Test conducted by Contractor during the
Cure Period, Contractor shall, at Contractor’s sole cost and expense and within
ninety (90) days after notice thereof from Owner, correct and/or remedy the
defects, deficiencies and other conditions which so prevent achievement of the
Minimum Performance Criteria. As soon as is reasonably practicable after
Contractor’s completion of such corrective and/or remedial actions and Owner’s
receipt of notice of Contractor of the same, Contractor shall re-perform the
Performance Test. The foregoing procedures shall be repeated until the Facility
achieves the Minimum Performance Criteria in connection with a completed
Performance Test.

5.5    Performance Liquidated Damages. The Parties agree that it would be
extremely difficult and impracticable under the presently known and anticipated
facts and circumstances to ascertain and fix the actual damages Owner would
incur should Contractor achieve Substantial Completion, but fail to successfully
achieve each of the Performance Guarantees by the end of the Cure Period.
Accordingly, if Contractor achieves Substantial Completion, but fails to
successfully achieve all of the Performance Guarantees by the end of the Cure
Period, then Owner shall be entitled to recover from Contractor as liquidated
damages for any such failure, and not as a penalty, those amounts identified on
Exhibit H attached hereto (the “Performance Liquidated Damages”); it being
acknowledged and agreed by the Parties hereto that the liquidated damages
identified in this Section relate solely to Contractor’s failure to achieve the
Performance Guarantees by the end of the Cure Period, and to no other duty or
obligation of Contractor. It is further acknowledged and agreed by the Parties
hereto that (i) other than Owner’s right to terminate this Agreement for a
Contractor Default under Section 16.1(a) and Owner’s related rights and remedies
upon such




49

--------------------------------------------------------------------------------





termination (including, without limitation, those under Section 16.1(b)), the
liquidated damages identified in this Section are Owner’s sole and exclusive
remedy for Contractor’s failure to successfully achieve all of the Performance
Guarantees by the end of the Cure Period, and (ii) the liquidated damages
identified in this Section are a good faith estimate of the damages Owner would
suffer in the event Contractor fails to successfully achieve all of the
Performance Guarantees by the end of the Cure Period. If Contractor has failed
to achieve all of the Minimum Performance Criteria (or Substantial Completion
does not occur on or before the Guaranteed Substantial Completion Date due to
Contractor’s failure to fulfill its obligations under this Agreement that are
conditional to Substantial Completion), Contractor will not be entitled to pay
the Performance Liquidated Damages to achieve Substantial Completion in lieu of
achieving the Minimum Performance Criteria and must continue diligently seeking
to satisfy all of the Performance Guarantees and to achieve the Minimum
Performance Criteria, and shall pay Owner all Substantial Completion Liquidated
Damages due and owing under this Agreement.

ARTICLE 6

CONTRACT PRICE AND PAYMENT; LETTERS OF CREDIT

6.1    Contract Price. Owner shall pay Contractor for the due, proper and
complete performance of the Work as required hereunder, and for the due
performance of all other obligations and duties imposed upon Contractor pursuant
to this Agreement, the “Contract Price” of $319,526,150.00, subject to additions
and deductions by Change Order as provided in this Agreement. All such amounts
shall be paid to Contractor in Dollars.

6.2    Milestone Payments. Upon the occurrence or completion, as applicable, of
a Milestone set forth in the payment schedule attached hereto as Exhibit J (the
“Payment Schedule”), the corresponding portion of the Contract Price shall be
due and payable to Contractor (each a “Milestone Payment”).

6.3    Application for Payment. (a) Contractor shall, on a monthly basis, submit
to Owner an application for payment for amounts due to Contractor as provided in
Section 6.2 (each, an “Application for Payment”). Contractor shall submit each
Application for Payment to Owner on the fifth (5th) Day of each calendar month.
The Application for Payment shall (i) set forth the Milestone or Milestones
which Contractor has successfully achieved, or which have otherwise occurred,
during the preceding calendar month, (ii) set forth the Milestone Payment or
Payments which correspond to such Milestones, and (iii) be in a form mutually
acceptable to the Parties and substantially in the form attached hereto as
Exhibit X. Each Application for Payment shall be accompanied by a signed
statement that Contractor has paid all Subcontractors’ amounts then due and
undisputed under their Subcontracts, a duly executed waiver of mechanics’,
materialmen’s and construction liens from Contractor in the form attached hereto
as Exhibit K-1 establishing payment or satisfaction of the payment requested by
Contractor in the Application for Payment and duly executed conditional partial
lien waivers from Major Subcontractors in the form set forth in Exhibit K-2 for
amounts invoiced to Contractor in the preceding calendar month by Major
Subcontractors, together with any other lien waivers obtained by Contractor or
the Major Subcontractors relating to the Work covered by the Application for
Payment, provided the final Application for Payment shall be accompanied by (y)
a final and full waiver of liens from Contractor in the form attached




50

--------------------------------------------------------------------------------





hereto as Exhibit K-3, and (z) a final and full waiver of liens from each Major
Subcontractor and any other Subcontractors with any Subcontract or supply
agreement having an aggregate value in excess of $[***] (in the form set forth
in Exhibit K-4), together with any other lien waivers obtained by Contractor or
the Major Subcontractors relating to the Work covered by the final Application
for Payment.
(b)    Contractor acknowledges that Owner and its Lenders may be obtaining title
insurance policies in connection with the Facility. As Contractor is not
obligated to submit lien waivers to Owner from Contractor’s Subcontractors
(other than the Major Subcontractors) except as provided in Section 6.3(a),
Contractor agrees to provide the title insurance company issuing Owner’s and
lender’s title insurance policies for the Facility such information and
documents as are customarily and reasonably required of a title insurance
company issuing such policies, including information as to Contractor’s
financial condition; provided however, in no event shall such documents
materially increase Contractor’s risk, exposure or liability with respect to
Liens beyond that which is set forth in this Agreement. Contractor shall also
include the Owner’s and Lender’s respective title insurance company(ies) as an
indemnified party with respect to the absence of Liens (except Permitted Liens)
in Section 11.1(a)(iv).

6.4    Review of Application for Payment. Owner shall, within ten (10) Business
Days after the receipt of Contractor’s Application for Payment (and all
supporting documentation), review the same and notify Contractor in writing of
the amount therein which Owner approves and any amounts therein that Owner
disputes and determines are not properly due to Contractor (which notice shall
also include an explanation of the reasons for such dispute or reason for
withholding payment in whole or in part as permitted in this Agreement).

6.5    Withholding Payments. In addition to Owner’s right to withhold payment to
the extent such payment is disputed in good faith by Owner, Owner may withhold a
Milestone Payment in whole or in part up to the amount reasonably necessary to
protect Owner from loss, ensure Contractor’s proper performance of the Work or
otherwise protect fully Owner’s rights hereunder (A) if the Work corresponding
to a Milestone Payment is not properly completed, (B) if Contractor has failed
to pay any Liquidated Damages when required under the terms of this Agreement
(and if there is no such express requirement, then within thirty (30) days after
Owner’s demand for the same), (C) if Contractor has failed to provide the Letter
of Credit (or the required amendment thereof) when required under the terms of
this Agreement, (D) if a Contractor Default has occurred or (E) as may be
necessary to protect Owner from loss because of (1) defective, deficient or
nonconforming Work which has not been remedied within thirty (30) days after
written notice from Owner, or (2) mechanics’ liens (but only to the extent
provided in Section 2.20). Owner shall not be deemed in default by reason of
withholding a Milestone Payment in whole or in part to the extent set forth
above while the reason for withholding remains uncured. When Contractor believes
that it has cured the reason for any such withholding, Contractor shall resubmit
an Application for Payment for the amount which was withheld. If Owner agrees
that the reason for withholding has been cured, certification and payment for
the withheld amount shall be made as provided in this Agreement.




51

--------------------------------------------------------------------------------






6.6    Payment. As to each Application for Payment, Owner shall pay Contractor
the amount Owner approves pursuant to Section 6.4 above within thirty (30) Days
after the receipt of the corresponding Application for Payment (and all
supporting documentation).

6.7    Payment Dates. Notwithstanding anything to the contrary contained in this
Agreement, in the event that a payment to be made under this Agreement falls on
any day that is not a Business Day, the payment shall be deemed due on the first
Business Day thereafter.

6.8    Effect of Payment. Payment of the Contract Price (or any portion
thereof), approval of any Application for Payment, and/or issuance of any
Milestone Payment shall not constitute (i) Owner’s acceptance or approval of any
portion of the Work, or (ii) a waiver of any claim or right Owner may have at
that time or thereafter, including claims regarding unsettled Liens, warranties,
defective or deficient Work, or indemnification obligations of Contractor. No
payment made by Owner shall be considered or deemed to represent that Owner has
inspected the Work or checked the quality or quantity of the Work or that Owner
knows or has ascertained how or for what purpose Contractor has used sums
previously paid.

6.9    Letter of Credit.
(a)    As security for the performance of Contractor’s obligations hereunder,
including, without limitation, its obligation to pay any applicable Liquidated
Damages, and in lieu of any cash retainage, within ten (10) Business Days after
the effective date of the Notice to Proceed, Contractor shall furnish and
deliver to Owner an irrevocable standby letter of credit in the form attached
hereto as Exhibit R (subject to any ministerial modifications requested by the
issuing bank which are acceptable to Owner) in a face amount equal to five
percent (5%) of the Contract Price, and naming Owner as beneficiary, and issued
by a commercial bank in the United States of America that qualifies as a
Creditworthy Bank (as the same may be amended or replaced from time to time as
required by this Agreement, the “Letter of Credit”). Contractor shall maintain
the stated amount of the Letter of Credit in an amount initially equal to five
percent (5%) of the Contract Price, and escalating on the first Day of each
calendar quarter thereafter by an amount equal to five percent (5%) of all
amounts invoiced by Contractor (pursuant to an Application for Payment), such
that until the achievement of Substantial Completion the Letter of Credit shall
equal the sum of (i) five percent (5%) of the Contract Price and (ii) five
percent (5%) of all amounts (in the aggregate) invoiced by Contractor through
and including such first Day of each calendar quarter. Such Letter of Credit
must remain in full force and effect until released pursuant to Section 6.9(d).
Contractor shall cause any amendments or replacements of the Letter of Credit
required in order to maintain compliance with the provisions of this Section 6.9
and elsewhere in this Agreement to be timely executed and delivered to Owner. In
the event the Contract Price is increased by one or more Change Orders in
accordance with the terms of this Agreement, by a cumulative amount of [***]
U.S. Dollars (U.S. $[***]) or more, Contractor shall, at Owner’s request,
increase the amount of the Letter of Credit to reflect the proportionate
increase in such Contract Price. Such increase in value of the Letter of Credit
shall be reflected in a Change Order mutually agreed upon by the Parties. If at
any time the rating of the commercial bank that issued the Letter of Credit no
longer qualifies as a Creditworthy Bank, Contractor shall notify the Owner of
the same and shall replace the Letter of Credit within




52

--------------------------------------------------------------------------------





twenty (20) Days with a letter of credit issued by a commercial bank in the
United States of America that qualifies as a Creditworthy Bank.
(b)    Upon the achievement of Substantial Completion, the stated amount of the
Letter of Credit shall be reduced or increased, as the case may be, to an amount
equal to five percent (5%) of the Contract Price plus (i) one hundred percent
(100%) of the maximum amount of Liquidated Damages assessable at such time, or
that would be assessable at such time, and not yet paid (based on the assumption
that the performance and availability of the Facility will not improve from that
which exists as of the Substantial Completion Date) (and, for the avoidance of
doubt, “assessable” Liquidated Damages shall include the amount of any
Liquidated Damages then in dispute); and (ii) two hundred percent (200%) of the
value of the Punch List.
(c)    Upon written notice from Owner (and Contractor to the extent required) to
the commercial bank that issued the Letter of Credit that Contractor has
achieved Final Completion and paid all Liquidated Damages owed to Owner
(including the payment of all Substantial Completion Liquidated Damages and all
Performance Liquidated Damages that may be owed at Final Completion), the Letter
of Credit shall decrease to an aggregate amount of two and one-half percent
(2.5%) of the Contract Price. No later than thirty (30) Days after Owner’s
acceptance of the Final Completion and receipt of all such Liquidated Damages,
Owner shall provide the commercial bank that issued the Letter of Credit with
written notice of such acceptance and payment.
(d)    The Letter of Credit shall remain in full force and effect without any
lapse whatsoever in the amounts specified herein from the issuance of the Letter
of Credit through the date that is thirty (30) Days after the expiration of the
Warranty Period (as the same may have been extended with respect to Corrective
Work), at which time the Letter of Credit will be returned to Contractor,
provided that Contractor has assigned to Owner all Subcontractor warranties
pursuant to Section 9.4. No later than thirty (30) Days after the expiration of
the Warranty Period (as the same may have been extended with respect to
Corrective Work) and assignment of all such Subcontractor warranties, Owner
shall provide the commercial bank that issued the Letter of Credit with written
notice of the expiration of the Warranty Period for all Work, and shall
thereafter promptly provide any other information reasonably requested by the
bank to cancel the Letter of Credit.
(e)    Owner shall have the right to draw down on or collect against such Letter
of Credit from time to time in whole or in part upon Owner’s demand in the event
(i) of a Contractor Default or the owing by Contractor to Owner under this
Agreement for Liquidated Damages or any other Losses arising out of or relating
to a breach of any obligation under this Agreement by Contractor, such
Contractor Default or otherwise or (ii) Contractor has failed or refused to
deliver an updated Letter of Credit, or any amendment thereof, timely as
provided herein. Partial drawings are permitted under the Letter of Credit. In
addition to the foregoing draw rights, (i) Owner shall also have the right to
draw down on or collect against the Letter of Credit for all remaining funds in
the Letter of Credit upon Owner’s demand if Contractor has not, prior to
forty-five (45) Days before the then current expiration date, where Contractor
has an obligation to continue to maintain such Letter of Credit, delivered to
Owner a replacement letter of credit substantially identical to the Letter of
Credit and from a commercial bank in the United States of America that qualifies
as a Creditworthy Bank and extending the expiration date for a period of one (1)
year, but in no event beyond the date




53

--------------------------------------------------------------------------------





which is thirty (30) days after the Warranty Period (as the same may be extended
with respect to Corrective Work), and (ii) Owner shall also have the right to
draw down on or collect against the Letter of Credit for all remaining funds
available under such Letter of Credit upon Owner’s demand if the issuing bank is
no longer qualifies as a Creditworthy Bank and Contractor has not, within the
applicable time period set forth in this Section 6.9(a), delivered to Owner at
Owner’s request a replacement letter of credit substantially identical to the
Letter of Credit from a commercial bank in the United States of America that
qualifies as a Creditworthy Bank.
(f)    Notwithstanding the foregoing, in the event of a termination for
convenience by Owner pursuant to Section 16.4, Owner shall promptly notify the
issuing commercial bank with directions to release, if the Work is terminated in
whole, or decease proportionally, if the Work is terminated in part, the Letter
of Credit to comply with the requirements of this Section 6.9(f).

6.10    Offset. Owner may, upon prior written notice to Contractor, offset any
amount due and payable from Contractor under this Agreement to Owner against any
amount due and payable to Contractor hereunder.

ARTICLE 7

EXCUSABLE EVENTS

7.1    Excusable Event. Provided Contractor complies with the terms and
provisions of this Article 7, Contractor shall be entitled to an equitable: (i)
extension to the Milestone Schedule, including the Guaranteed Substantial
Completion Date to the extent that such Excusable Event demonstrably, actually
and adversely delays Contractor’s performance of any Work that is on the
critical path and causes (or will cause) Contractor to complete the Work beyond
the Target Substantial Completion Date, and/or (ii) increase to the Contract
Price to the extent such Excusable Event demonstrably increases Contractor’s
cost of performing the Work, and in each case Contractor complies with the
Change Order requirements of this Agreement. For the avoidance of doubt,
Contractor shall continue to perform all other Work not affected by the
Excusable Event in order to mitigate the impact of the Excusable Event on
Contractor’s ability to meet the Milestone Schedule, including the Target
Substantial Completion Date.

7.2    Procedures upon Excusable Event. Upon occurrence of an Excusable Event,
other than a Change in Law which is governed by Section 2.16(b), Contractor
shall comply with the following:
(i)
Contractor shall provide written notice to Owner describing the particulars of
the Excusable Event, with written notice given promptly after the occurrence of
the Excusable Event, and in no event more than ten (10) days after Contractor
becomes aware of the occurrence of such Excusable Event;

(ii)
Contractor’s written notice under the preceding clause (i) shall estimate the
Excusable Event’s expected duration and probable impact on the performance of
Contractor’s obligations hereunder and/or the cost of the Work and include
documentation substantiating the impact upon the Milestone Schedule, and





54

--------------------------------------------------------------------------------





Contractor shall continue to furnish timely regular reports with respect thereto
during the continuation of the Excusable Event;
(iii)
Contractor shall make a written request for an equitable adjustment in the
Milestone Schedule, including the Guaranteed Substantial Completion Date and/or
Contract Price to Owner within ten (10) days after the cessation of the
Excusable Event specifying the number of days Contractor believes that its
activities were in fact delayed as a result of the event and/or the increase in
the cost of the Work on account of the Excusable Event. If the impacts of the
Excusable Event cannot reasonably be determined by Contractor within ten (10)
days after the cessation of the Excusable Event, then Contractor shall give
Owner Contractor’s best estimate of the delay and/or increase in cost within
such ten (10) day period, and Contractor shall update Owner every ten (10) days
thereafter as to the number of days Contractor believes that its activities were
in fact delayed as a result of the event and/or the increase in the cost of the
Work on account of the Excusable Event until the cessation of the impacts
incurred due to the Excusable Event, along with a statement setting forth
Contractor’s recovery plan and describing in detail the efforts of Contractor
that have been or are going to be made to overcome or remove the Excusable Event
and to minimize the potential adverse impact resulting from such Excusable
Event;

(iv)
Contractor shall demonstrate, to the reasonable satisfaction of Owner, that the
Excusable Event delayed the performance of the Work and/or increased the cost of
the Work, and that the activity claimed to have been delayed was in fact delayed
by the Excusable Event;

(v)
Contractor shall perform its obligations under this Agreement which are not
impacted or affected by the Excusable Event and shall exercise all reasonable
efforts to correct or cure the event delaying or preventing performance in order
to resume full performance;

(vi)
Contractor shall exercise reasonable efforts to mitigate any delay in the
performance or increased cost of its obligations under the terms of this
Agreement that may result as a consequence of the occurrence of an Excusable
Event; and

(vii)
when Contractor is able to resume performance of the affected obligations under
this Agreement, Contractor shall promptly resume performance and provide Owner
written notice to that effect.

Contractor shall be responsible for all costs associated with the prosecution of
a claim of an Excusable Event in accordance with this Article 7. Notwithstanding
anything to the contrary contained herein, (i) any extension in the Guaranteed
Substantial Completion Date shall be of no greater scope and of no longer
duration than is reasonably required by the occurrence of an Excusable Event,
(ii) no liability of Contractor which arose before the occurrence of an
Excusable Event shall be excused, and (iii) no obligation to pay money in a
timely manner shall be excused as a result of the occurrence of an Excusable
Event.




55

--------------------------------------------------------------------------------






7.3    Burden of Proof. The burden of proof as to whether an Excusable Event has
occurred and whether such event entitles Contractor to an equitable extension in
the Milestone Schedule and/or increase in the Contract Price shall be upon
Contractor.

7.4    Change Order for Excusable Event. Compliance with the terms of this
Article is a condition precedent to receipt of an equitable extension in the
Guaranteed Substantial Completion Date and/or increase in the Contract Price,
provided that Contractor shall not waive relief for an Excusable Event unless
Contractor fails to provide the original written notice to Owner under Section
7.2(i) within thirty (30) days after Contractor becomes aware of the occurrence
of such Excusable Event. Subject to the foregoing, in the event of a failure of
Contractor to comply in all material respects with the terms of this Article,
then Contractor shall be deemed to have waived any claim relating to such
Excusable Event and Contractor shall not be entitled to an extension of time or
an increase in the Contract Price on account thereof. Upon satisfaction by
Contractor of the terms and conditions of this Article, Owner and Contractor
shall exercise good faith efforts to agree on the extent to which the Work has
been delayed on account of any such Excusable Event. Once the Parties have
mutually agreed as to the extent of such delay, they shall enter into a Change
Order reflecting their agreement as to the equitable adjustment in the Milestone
Schedule, including the Guaranteed Substantial Completion Date and/or Contract
Price. If the Parties are unable to agree upon an equitable adjustment in the
Milestone Schedule, including the Guaranteed Substantial Completion Date and/or
Contract Price, then such matter shall be resolved in accordance with Article
18.

7.5    Force Majeure Deductible. Notwithstanding anything herein to the
contrary, Contractor shall only be entitled to an adjustment of the Contract
Price in connection with a Force Majeure Event in the event and solely to the
extent that Contractor incurs demonstrated actual and reasonable costs of more
than [***] U.S. Dollars ($[***]) resulting from all Force Majeure events in the
aggregate (the “Force Majeure Deductible”) (after which, for avoidance of doubt,
all documented actual and reasonable costs incurred by Contractor from
subsequent Force Majeure events will be compensated without the need to meet any
monetary threshold for the particular event), Contractor hereby agreeing to
absorb such Force Majeure Deductible, provided that no such costs under this
Section 7.5 shall include costs for loss or damage to the Work for which
Contractor has risk of loss and for which it has received (or is entitled to
receive) proceeds of insurance.

7.6    Rights Limited. The rights and remedies set forth in this Article 7, plus
any other impacts the Parties agree to address per a Change Order (e.g., impacts
to Performance Guarantees), shall be Contractor’s sole and exclusive rights and
remedies in the event of an occurrence of an Excusable Event, and Contractor
hereby waives all other rights and remedies at law and/or in equity that it
might otherwise have against Owner on account of an Excusable Event.

ARTICLE 8

CHANGE ORDERS

8.1    Change Order. A “Change Order” is a written instrument signed by Owner
and Contractor, stating their mutual agreement upon all of the following: (i) a
change in the Work, if any; (ii) the amount of the adjustment in the Contract
Price, if any; (iii) the extent of the adjustment




56

--------------------------------------------------------------------------------





in the Milestone Schedule, if any; and (iv) any other appropriate modifications
to this Agreement given the matter in question. Each Change Order shall be
substantially in the form attached hereto as Exhibit Y.

8.2    Change Order Process. (a) Contractor Initiated Change: Contractor shall
only have the right to request a Change Order on account of an Excusable Event
in accordance with Article 7. Contractor shall submit to Owner a draft Change
Order. If an Excusable Event will cause an increase or decrease in Contractor’s
cost or time for performance, Contractor shall so identify those changes in
Contractor’s request. Contractor’s request must include supporting documentation
reasonably requested by or necessary for Owner to evaluate Contractor’s
proposal. If Owner agrees with the Claim described in Contractor’s request, the
Parties will negotiate an equitable adjustment to the Contract Price or the
Milestone Schedule, or both, with the adjustment to be reflected in a Change
Order. Contractor, however, shall proceed as directed in writing by Owner
pending such agreement. Owner will not be liable to Contractor for any Claims
for damages, including on account of lost profits, arising from a decrease in
the Work. No change is effective without a Change Order issued or executed by
Owner. Contractor may not suspend, in whole or in part, performance of the Work
during any dispute over any Change Order request.
(b)    Owner Initiated Change: Owner may request additions, deletions,
reductions in scope or other changes to the Work. If Owner so desires to change
the Work, it shall submit a change request to Contractor in writing. Within ten
(10) Business Days of its receipt of any such request (unless otherwise extended
by mutual agreement of the Parties), Contractor shall review the request and
advise Owner of the feasibility of the requested change, and shall submit a
proposal to Owner stating (i) the increase or decrease, if any, in the Contract
Price which would result from such change, (ii) the effect, if any, upon the
Milestone Schedule by reason of such proposed change, and (iii) any other
appropriate modifications impacting to this Agreement as a result of such
requested change, including (if applicable) to the Performance Guarantees or
Contractor’s Warranty. Contractor’s proposal must include supporting
documentation reasonably requested by or necessary for Owner to evaluate
Contractor’s proposal. Any adjustment arising out of a Change Order shall be
negotiated equitably by Owner and Contractor on a Shared Information Basis.
Contractor shall cause its Project Manager to make itself available and to use
reasonable efforts to meet or otherwise confer with Owner to discuss any Change
Order request, Contractor’s proposal, and the estimates therein contained, and
to answer any questions or clarify any information provided with respect
thereto. Owner or the Owner’s Manager may request that Contractor’s Project
Manager provide additional reasonable information or further information and
data to the extent Contractor has failed to provide such information and data
required to be provided or if there are errors, mistakes, or omissions in any
information or data previously provided as part of the estimates contained in
Contractor’s proposal. Owner shall have three (3) Business Days to accept or
reject in writing Contractor’s proposal in relation to the requested change. If
Owner accepts Contractor’s proposal within such three (3) Business Day period,
Owner and Contractor shall execute a Change Order reflecting the requested
change in the Work and any agreed upon adjustments, if any, including those in
the Contract Price and the Milestone Schedule or other impacts to the Work. In
the event Owner disagrees with Contractor’s proposal, then Owner shall notify
Contractor that Owner has decided to withdraw its requested change. Should Owner
fail to respond to within such three (3) Business Day period, Owner shall be
deemed to have withdrawn its requested change. Contractor, however, shall
proceed




57

--------------------------------------------------------------------------------





as directed in writing by Owner pending such agreement on the Change Order or
required response from Owner. Owner will not be liable to Contractor for any
decrease in the Contract Price arising from a decrease in the Work. No change is
effective without a Change Order signed by Owner. If Owner and Contractor cannot
agree on the price for such Change Order, Owner may, at its option, direct
Contractor to proceed with Owner’s requested addition or other change to the
Work on a time and materials basis calculated, without contingency, on a Shared
Information Basis based on the rates set forth in Exhibit V to the extent
applicable plus a markup of eighteen percent (18%) for general and
administrative expenses and profit. Contractor may not suspend, in whole or in
part, performance of the Work during any dispute over any Change Order request
or an Owner’s direction to proceed or during the review and negotiation of any
Change Order based thereon (or any adjustment to the Contract Price or Milestone
Schedule to be set forth therein) or on account of any dispute regarding amounts
claimed to be owed to Contractor under this Agreement, unless directed to do so
by Owner. If directed by Owner to proceed with Owner’s requested addition or
other change to the Work, a disputed item, or a dispute of whether Work is in or
out of the scope of Work required of Contractor hereunder, pending review and
agreement upon such Change Order adjustments or resolution of such dispute,
Contractor shall (without waiving any rights or remedies with respect to such
change or dispute) do so.
(c)    Estimate of Impacts: In estimating the impact of a proposed Change Order,
Contractor shall ensure that it has properly accounted for all cost and time
impacts arising from or related to the proposed Change Order, including
cumulative impacts associated with all previous Change Orders. Contractor’s
acceptance of payment under a Change Order or Contractor’s agreement to a Change
Order constitutes a waiver of all of Contractor’s Claims related to or arising
from that Change Order or Claims arising out of or relating to cumulative
impacts of that Change Order and any previous Change Order.

8.3    Contents of Change Order. The draft Change Order shall include: (i) a
technical description of the proposed change in such detail as Owner may
reasonably require, (ii) a lump sum firm price adjustment (increase or decrease)
in the Contract Price, if any, caused by the proposed change, (iii) all
potential effect(s), if any, on the time for Substantial Completion, or any
other schedule or dates for performance by Contractor hereunder, caused by the
proposed change, and (iv) all potential effect(s), if any, on Contractor’s
ability to comply with any of its obligations hereunder, including Contractor’s
Warranties and Performance Guarantees, caused by the proposed change.

8.4    Owner Approval Required. All changes to the Work in any Change Order will
not be effective until signed by Owner.

ARTICLE 9

WARRANTY

9.1    Warranty. Contractor warrants to Owner that:
(i)
all of its professional services (including, without limitation, design and
engineering services) will be performed in accordance and conformity with the
Requirements of





58

--------------------------------------------------------------------------------





this Agreement, including, without limitation, Applicable Law, Permits,
Applicable Codes and Standards, Prudent Industry Practices and in a good and
workmanlike and professional manner.
(ii)
the Work, including all Equipment and the Facility, and each component thereof
(a) shall be: (i) new, undamaged, complete, of good quality, fit for the
purposes specified in this Agreement and of suitable grade for the intended
function and use as specified in this Agreement; (ii) capable of performing in a
good and workmanlike manner; (iii) in accordance with all of the Requirements
and specifications of this Agreement, including in accordance with Prudent
Industry Practices, Applicable Law, Permits and Applicable Codes and Standards;
(iv) free from encumbrances to title (other than Permitted Liens); (v) free from
defects in material and workmanship, including, without limitation, those caused
by a breach of Section 9.1(i); (vi) with respect to Equipment or any component
of Equipment, composed and made of only proven technology, of a type in
commercial operation at the effective date of this Agreement; (vii) capable of
operating in accordance with all Requirements of this Agreement (including
Applicable Law, Applicable Codes and Standards and the required emissions
criteria) and (viii) engineered and designed, subject to the professional
standard of care set forth in Section 9.1(i), without any defects or
deficiencies that materially and adversely affect (A) the mechanical, electrical
or structural integrity of the Facility, (B) the performance of the Facility or
(C) the continuous, safe, reliable and prudent operation of the Facility during
its design life, and (b) shall not infringe upon the Intellectual Property
Rights of any third party.

(the foregoing warranties being collectively, the “Warranty”).
Nothing in this Warranty, including compliance with Prudent Industry Practices,
Applicable Law, Permits or Applicable Codes and Standards, shall be interpreted
to require any obligation by Contractor with respect to emissions or noise
compliance for the Facility other than Contractor’s obligation to achieve the
Guaranteed Emissions and the Guaranteed Noise levels as set forth in the
Performance Guarantees.
The Warranty is independent of the Minimum Performance Criteria and the
Performance Guarantees set forth in this Agreement. Any Work, or component
thereof, that is not in conformity with any Warranty is defective (“Defective”)
and contains a defect (“Defect”).

9.2    Warranty Period. The “Warranty Period” means the period commencing upon
the Substantial Completion Date and ending one (1) year thereafter. The Warranty
Period for corrected, redesigned, repaired, replaced or reperformed Defective
Work will be extended for one (1) year from the date of the completion of the
correction, redesign, repair, replacement or reperformance of the Defect.
However, in no event shall the Warranty Period for any part of the Work,
including the Corrective Work and Warranty obligations under this Agreement,
extend beyond the second (2nd) anniversary of the Substantial Completion Date.

9.3    Breach of Warranty.(a) If, at any time prior to the expiration of the
Warranty Period (or within the additional period referenced in Section 9.2 as to
any Work which has been redesigned,




59

--------------------------------------------------------------------------------





repaired, replaced, reperformed or otherwise corrected and then re-warranted)
(i) Contractor has knowledge of any failure or breach of the Warranty, or (ii)
Owner shall discover any failure or breach of the Warranty, Contractor shall,
upon written notice from Owner, at Contractor’s sole cost and expense,
immediately and on an expedited basis correct such Defective Work and, subject
to Section 2.12(f) any other portions of the Facility damaged or affected by
such Defective Work, whether by repair, replacement or otherwise (“Corrective
Work”) (which Corrective Work shall include any necessary removal, disassembly,
reinstallation, repair, replacement, reassembly, reconstruction, retesting
and/or reinspection of any part or portion of the Work or re-performance of
Contractor’s professional services, and otherwise cause the Work to comply fully
with the Warranty, the Requirements and this Agreement). All parts and
components employed in repairs and replacements shall have a level of quality
and workmanship equivalent to or greater than that required of the Work as
initially installed under this Agreement. Any Corrective Work performed by
Contractor pursuant to this Section 9.3 shall be commenced promptly and
completed in accordance with the Agreement on an expedited basis. If two or more
failures shall occur in the same part or component of the Equipment (whether or
not the failure occurs prior to or during the Warranty Period, as the same may
be extended as provided herein) then Contractor shall perform a root cause
analysis investigation of such failures, regardless of whether the Warranty
Period shall have expired, and share the results thereof with Owner. The cost of
the root cause analysis investigation performed by Contractor pursuant to this
Section 9.3 shall be at Contractor’s sole expense, and Contractor shall submit,
as part of its root cause analysis investigation and report, sufficient design
and performance calculations related to such part or component failure. Unless
Contractor can demonstrate to Owner the failure was not attributable to a defect
or other breach of Warranty as set forth above, Contractor shall remedy, at
Contractor’s sole cost and expense, the cause, and not just the effect, of such
failure or breach. Contractor shall be responsible for the costs of performing
the removal of any Defective or damaged parts and for the installation of any
repaired or replacement parts (including the costs of opening and closing the
Equipment and Facility).  Contractor shall also be responsible for the costs
associated with (i) shipping any parts to be repaired or replaced to the place
of repair or disposal, as the case may be, and (ii) the costs of shipping any
repaired or replacement parts to the Site, including, but not limited to, any
customs duties or similar levies which may be assessed as a result of the
shipment of any such repaired or replacement parts. Contractor shall use
commercially reasonable efforts to remedy any such failure or breach so as to
minimize revenue loss to Owner and to avoid disruption of Owner’s operations at
the Site. In the event Contractor fails to initiate and diligently pursue
corrective action within five (5) Days of Contractor’s receipt of Owner’s notice
(or submit a corrective action plan to Owner within such five (5) Day period and
diligently pursue the proposed corrective action within ten (10) Days of the
submittal of such plan), Owner may undertake such corrective action at
Contractor’s expense. Contractor shall be liable for all actual, documented
costs, charges and expenses incurred by Owner in connection with such repair or
replacement and shall pay to Owner within thirty (30) Days of receipt of Owner’s
invoice therefor (and appropriate substantiating documentation) an amount equal
to such costs, charges and expenses. Contractor will be provided access to the
Facility sufficient to perform its Corrective Work, so long as such access does
not unreasonably interfere with the operation of the Facility and subject to any
reasonable security or safety requirements of Owner.

9.4    Subcontractor Warranties. Contractor shall, without additional cost to
Owner, use commercially reasonable efforts to obtain warranties from
Subcontractors that meet or exceed the




60

--------------------------------------------------------------------------------





requirements of this Agreement and shall cause such warranties to be freely
assignable to Owner at the end of the Warranty Period (or upon expiration or
termination of this Agreement, if earlier), without consent or approval, upon
notice to the Subcontractor; provided, however, Contractor shall not in any way
be relieved of its responsibilities and liability to Owner under this Agreement,
regardless of whether such Subcontractor warranties meet the requirements of
this Agreement, as Contractor shall be fully responsible and liable to Owner for
its Warranty and Corrective Work obligations and liability under this Agreement
for all Work. All such warranties shall be deemed to run to the benefit of Owner
and Contractor. To the extent that any such Subcontractor warranties extend
beyond the expiration of the Warranty Period (including, without limitation, the
warranties provided by General Electric under the Power Island Supply
Agreement), such warranties, with duly executed instruments assigning the
warranties to Owner, shall be delivered by Contractor to Owner prior to the
expiration of the Warranty Period and as a condition of returning the Letter of
Credit upon the expiration of the Warranty Period pursuant to Section 6.9(d).
Upon assignment, all warranties provided by any Subcontractor shall be in such
form as to permit direct enforcement by Owner against any Subcontractor whose
warranty is called for. Contractor agrees that Contractor’s Warranty, as
provided under this Article 9 shall apply to all Work regardless of the
provisions of any Subcontractor warranty, and such Subcontractor warranties
shall be in support of, and not a limitation of, such Contractor’s Warranty.
This Section 9.4 shall not in any way be construed to limit Contractor’s
Warranty or other obligations under this Agreement for the entire Work,
including its obligation to enforce Subcontractor warranties.

9.5    General Electric Warranty. Notwithstanding anything in the contrary in
this Article 9, with respect to the GE Equipment provided pursuant to the Power
Island Supply Agreement, Contractor hereby provides the same warranty, subject
to the same conditions, as that provided for in Article 9 of the Power Island
Supply Agreement, mutatis mutandis; provided, however, that the expense of
refinishing, uncovering, or of removal and replacement, as the case may be, and
of making good other Work that is not part of the General Electric scope of
supply pursuant to the Power Island Supply Agreement affected by such removal
and replacement shall be borne by Contractor and no extension of time or
increase in the Contract Price will be allowed in connection therewith and
provided that the foregoing shall in no event limit the Warranty Period with
respect to defects in the GE Equipment to the extent such defect is contributed
to, or is a result of, the acts or omissions of Contractor or its
Subcontractors; and provided that such warranty shall be in addition to, and not
a limitation of, Contractor’s Warranty and nothing herein shall imply that
Owner’s recourse against Contractor with respect to such warranty is subject to,
or limited to the extent of, Contractor’s recovery under its corresponding
warranty from General Electric under the Power Island Supply Agreement.

9.6    Primary Liability. Contractor shall have primary liability with respect
to the Warranties set forth in this Agreement, whether or not any Defect is also
covered by a warranty of a Subcontractor or other third party, and Owner need
only look to Contractor for corrective action. In addition thereto, the Warranty
expressed herein shall not be restricted in any manner by any warranty of a
Subcontractor or other third party, and the refusal of a Subcontractor or other
third party to provide a warranty or to correct Defective Work shall not excuse
Contractor from its liability as to the Warranty provided herein.




61

--------------------------------------------------------------------------------






9.7    Exclusions. The warranties set forth in this Article 9 shall not apply to
damage to any Work, to the extent: (i) that such damage is caused by improper
repairs or alterations or misuse by Owner; (ii) that Owner’s operation or
maintenance of the Work or any component thereof was not in compliance with a
material requirement of the O&M Manuals delivered by Contractor to Owner (or
Prudent Industry Practices in the absence of Owner having received all or any
portion of the O&M Manuals or if such manuals do not provide sufficient
guidance) or (iii) that damage is due to normal wear and tear of the Facility.

9.8    Exclusive Remedies and Warranties. (a) EXCEPT FOR ANY EXPRESS WARRANTIES
UNDER THIS AGREEMENT (INCLUDING THE WARRANTY), THE PARTIES HEREBY DISCLAIM ANY
AND ALL OTHER WARRANTIES, INCLUDING THE IMPLIED WARRANTY OF MERCHANTABILITY AND
IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, AND THE PARTIES AGREE THAT
THE REMEDIES SET FORTH IN THIS AGREEMENT ARE OWNER’S EXCLUSIVE REMEDIES FOR A
BREACH OF WARRANTY DISCOVERED AFTER SUBSTANTIAL COMPLETION OR ANY OTHER CLAIM
FOR DEFECTIVE WORK DISCOVERED AFTER SUBSTANTIAL COMPLETION, WHETHER BASED IN
CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY) OR OTHERWISE;
PROVIDED, THAT SUCH LIMITATION WILL NOT LIMIT THOSE RIGHTS OR REMEDIES AVAILABLE
TO OWNER TO REDRESS CONTRACTOR’S FAILURE TO SATISFY OTHER OBLIGATIONS UNDER THIS
AGREEMENT, INCLUDING CONTRACTOR’S INDEMNITY OBLIGATIONS.
(b) NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE AGREEMENT, ANY CLAIMS WITH
RESPECT TO THE FACILITY FAILING TO ACHIEVE ANY “MINIMUM LIFE OF”, “DESIGN LIFE”,
“SERVICE LIFE” OR “LIFE OF” REQUIREMENT CONTAINED IN EXHIBIT A, SECTIONS
01600.16.7, 01630.25.2.4, 01624.3.1, 01624.3.6 OR 01624.11 OF THIS AGREEMENT
MUST BE MADE PRIOR TO THE END OF THE WARRANTY PERIOD (AS THE SAME MAY BE
EXTENDED) OR ARE HEREBY WAIVED BY OWNER.

ARTICLE 10

INSURANCE
Contractor (and its Subcontractors) and Owner shall provide and maintain the
insurance and waivers of subrogation specified in Exhibit L in accordance with
the terms and provisions thereof.

ARTICLE 11

INDEMNITY

11.1    General Indemnification. (a) Without limitation of the other
indemnification obligations of Contractor under this Agreement, Contractor
hereby agrees to indemnify, defend and hold harmless Owner, its Affiliates, the
Owner’s Engineer, the Independent Engineer, the Lenders, and the respective
directors, officers, members, managers, professional advisors, employees and
agents of any of the foregoing (each an “Owner Indemnified Party”) and the
Owner’s and Lender’s title insurance company(ies) with respect to subpart (iv)
below, from and against any and all Losses incurred or suffered by any Owner
Indemnified Party or such title company to the extent arising




62

--------------------------------------------------------------------------------





out of any of the following: (i) personal injury to or death of any person, or
damage to any Third Party tangible property to the extent caused by the
negligence or willful misconduct of Contractor, its Subcontractors, or any
Person or entity directly employed by any of them, or any Person or entity for
whose acts any of them are liable in connection with the performance of the
Work, or their respective officers, employees and agents; (ii) actual or alleged
violation, misappropriation or infringement by the Work of any Intellectual
Property Right or unauthorized disclosure or use of trade secrets by Contractor,
any Subcontractors, or any Person or entity directly employed by any of them, or
any Person or entity for whose acts any of them are liable in connection with
the performance of the Work, or their respective officers, employees and agents,
provided that the foregoing shall not apply to any information or technology
furnished by Owner or that Owner directs Contractor to incorporate into the
Facility in connection with a modification of the Work by Owner after the
Effective Date (which claim would not have occurred but for such modification by
Owner), provided that Contractor’s indemnity as to any actual or alleged
violation, misappropriation or infringement of any Intellectual Property Right
or unauthorized disclosure or use of trade secrets with respect to the General
Electric scope of supply provided under the Power Island Supply Agreement shall
be as provided in Section 12.4 of this Agreement; (iii) Claims, including fines
and penalties, asserted by a Governmental Authority due to actual or alleged
violation of Applicable Law or safety requirements (or, solely with respect to
portions of the Work that are not the responsibility of General Electric under
the Power Island Supply Agreement, Applicable Codes and Standards) by
Contractor, its Subcontractors, or any Person or entity directly employed by any
of them, or any Person or entity for whose acts any of them are liable in
connection with the performance of the Work, or their respective officers,
employees and agents; (iv) the filing of a lien, or other encumbrance (excluding
Permitted Liens), on all or part of the Facility or Site by Contractor, a
Subcontractor, a Supplier, or any Person or entity directly employed by any of
them, or any Person or entity for whose acts any of them are liable in
connection with the performance of the Work, or their respective officers,
employees and agents; (v) Claims, including fines and penalties, asserted by a
Governmental Authority due to Contractor’s nonpayment of any Taxes or
withholding for which Contractor is contractually liable under this Agreement;
(vi) Contractor’s failure to make payments (provided this payment obligation
shall not apply to the extent that such failure results from Owner’s failure to
have paid Contractor undisputed amounts due under this Agreement and Owner has
failed to cure such non-payment) or otherwise comply with its obligations under
any agreements with its Subcontractors or Suppliers; (vii) Contractor’s breach
of the warranty and guarantee set forth in Section 2.12(b) (which warranty and
guarantee excludes Permitted Liens) or (viii) Contractor’s, its Subcontractor’s
or any Person’s for whom any of them may be responsible transportation,
handling, release, treatment, generation, disposal, discharge, use or storage of
any Hazardous Substance brought on the Site by Contractor, a Subcontractor or
any Person or entity directly employed by any of them, or any Person or entity
for whose acts any of them are liable in connection with the performance of the
Work, or their respective officers, employees and agents, or any exacerbation
(but only to the extent of such exacerbation by Contractor, a Subcontractor or
any Person or entity directly employed by any of them, or any Person or entity
for whose acts any of them are liable in connection with the performance of the
Work) of any Pre-Existing Hazardous Substance disclosed in the Environmental
Reports or otherwise known to Contractor, a Subcontractor or any Person or
entity directly employed by any of them, or any environmental condition caused
by Contractor, a Subcontractor or any Person or entity directly employed by any




63

--------------------------------------------------------------------------------





of them, or any Person or entity for whose acts any of them are liable in
connection with the performance of the Work, or their respective officers,
employees and agents.
(b)    Owner hereby agrees to indemnify, defend and hold harmless Contractor,
its Affiliates, and their respective directors, officers, employees and agents
(each a “Contractor Indemnified Party”), from and against any and all Losses
incurred or suffered by any Contractor Indemnified Party to the extent arising
out of any of the following: (i) personal injury to or death of any person, or
damage to any Third Party tangible property (as used in this clause (i), the
term “Third Party tangible property” shall exclude Contractor’s or
Subcontractor’s Construction Aids, the Facility and any Work to be incorporated
into the Facility), to the extent caused by the negligence or willful misconduct
of Owner or any Person or entity directly employed by Owner, or any Person or
entity for whose acts Owner is liable (excluding Contractor and its
Subcontractors); (ii) any Hazardous Substances properly brought to the Site by
Contractor or its Subcontractors in quantities necessary for the performance of
the Work of which Owner had knowledge of the same and which were subsequently
released or discharged by Owner or any Person or entity for whose acts Owner is
liable (excluding Contractor and its Subcontractors), but only to the extent of
such release or discharge by Owner or such Person or entity for whose acts Owner
is liable; (iii) any Pre-Existing Hazardous Substances existing at the Site as
of the Effective Date (excluding those circumstances in which Contractor owes an
indemnity for the same under Section 11.1(a)(viii)); or (iv) Claims brought
directly against Contractor by any lessors or owners of the Project, Facility or
Site that are not parties to this Agreement (other than Claims brought or that
are entitled to be brought pursuant to the Agreement) to the extent such Claims
are in excess of those that would have been incurred had such lessor or owner
agreed to limit or waive Contractor’s liability to the same extent such
liability is waived or limited under the terms of this Agreement.
(c)    Owner hereby agrees to indemnify, defend and hold harmless the Contractor
Indemnified Parties from and against any and all Losses incurred or suffered by
any Contractor Indemnified Party for Claims brought pursuant to the Power Island
Supply Agreement by General Electric or a “Supplier Indemnified Party” under and
as defined in the Power Island Supply Agreement, to the extent arising out of
any of the following: (i) the failure by Owner to obtain the Owner Permits
pursuant to Section 2.6 of the Power Island Supply Agreement (subject to
Contractor’s obligations under Section 2.6(b) of this Agreement); (ii) the
failure of Owner to provide insurance required by Section 10.6 of the Power
Island Supply Agreement; (iii) nonpayment of any taxes or withholding for which
Owner was responsible under the Power Island Supply Agreement prior to execution
of the Assignment, Assumption and Consent Agreement (and excluding any
Contractor Taxes hereunder); (iv) any Pre-Existing Hazardous Substances existing
at the Site as of the Effective Date (excluding those circumstances in which
Contractor owes an indemnity for the same under Section 11.1(a)(viii)); and (v)
Owner’s failure to fulfill a Retained Obligation or, to the extent allocable to
Owner, a Shared Obligation for reasons other than a breach by General Electric
of the Power Island Supply Agreement; provided that such indemnification,
defense and hold harmless obligations of Assignor in clauses (i) – (v) above
shall exclude any Losses to the extent arising out of or relating to any breach
by Contractor or its Subcontractors of Contractor’s obligations under the Power
Island Supply Agreement or this Agreement. The obligations of this Section
11.1(c) shall not be lessened or abrogated by the execution of Assignment,
Assumption and Consent Agreement.




64

--------------------------------------------------------------------------------






11.2    Comparative Negligence. It is the intent of the Parties that where
negligence is determined to have been joint or contributory, principles of
comparative negligence will be followed and each party shall bear the
proportionate cost of any loss, damage, expense or liability attributable to
that party’s negligence.

11.3    Third Parties Defined. “Third Party” or “Third Parties” under this
Agreement shall mean any and all Person(s) that are not a party to this
Agreement other than (i) Owner Indemnified Parties, Contractor Indemnified
Parties, or their respective successors or assigns, (ii) any entity with an
equity or security interest in Owner and its Affiliates’ assets or property, or
(iii) any other entity that seeks to claim as a third party beneficiary of the
Owner. No portion of the Work, Equipment or the Facility is Third Party property
for the purposes of this Agreement.

11.4    Indemnification Procedure. Promptly after receipt by an Indemnified
Party of any claim or notice of the commencement of any action, administrative
or legal proceeding, or investigation as to which the indemnity provided for in
this Article 11 may apply, the Indemnified Party shall notify the Indemnifying
Party in writing of such fact; provided, however, the rights of the Indemnified
Party pursuant to this Article 11 shall not be limited by the failure to give
the Indemnifying Party notice, except to the extent the Indemnifying Party can
demonstrate that said failure has a material adverse effect on the defense of
the matter. The Indemnifying Party shall, at its sole cost and expense, assume
on behalf of the Indemnified Party, and conduct with due diligence and in good
faith, the defense thereof; provided, however, the Indemnified Party shall have
the right to be represented therein by advisory counsel of its own selection and
at its own expense; and provided, further, if the defendants in any such action
include both the Indemnifying Party and the Indemnified Party, and, in the
opinion of reputable counsel, there may be a conflict of interest with the
Indemnifying Party, the Indemnified Party shall have the right (at the
Indemnifying Party’s expense) to select separate counsel to participate in the
defense of such action on its own behalf and to assert any additional or
inconsistent defenses. The Indemnifying Party shall control the defense and
settlement of all Claims over which it has assumed the defense; provided,
however, that the Indemnifying Party shall not conclude any settlement that
affects an Indemnified Party or any of its Affiliates without the prior approval
of Indemnified Party; provided, however, that the Indemnifying Party may settle
the action, provided that the Indemnifying Party does not agree, without the
consent of the Indemnified Party, to any compromise or settlement that is not an
unconditional release of the Indemnified Party from all liabilities other than
the payment of any money that will be paid by Indemnifying Party or which places
any obligation or covenant on an Indemnified Party or any of its Affiliates or
would require an admission of fault on the part of an Indemnified Party.

11.5    Failure to Defend Action. If any claim, action, proceeding or
investigation arises as to which the indemnity provided for in this Article 11
applies, and after receipt of written notice thereof the Indemnifying Party
fails to assume the defense of such claim, action, proceeding or investigation
within a reasonable period of time, then the Indemnified Party may, upon ten
(10) Business Days’ (or less, if a response to such claim is required in such
time) written notice to the Indemnifying Party, and at the Indemnifying Party’s
expense, contest such claim, with the Indemnifying Party remaining obligated to
indemnify the Indemnified Party under this Article 11.




65

--------------------------------------------------------------------------------






11.6    Survival. The indemnities set forth in this Article 11 shall survive the
termination or expiration of this Agreement.

ARTICLE 12

INTELLECTUAL PROPERTY

12.1    Ownership of Documents. Subject to Section 12.2 below, all
specifications, schedules, plans, reports, drawings, exhibits, design
documentation (including all media and calculations), computer files, software,
books and records, as-built drawings, manuals, and other documents and other
work product prepared by or on behalf of Contractor for Owner and which is
furnished or required to be furnished to Owner pursuant to this Agreement,
whether in tangible or intangible or electronic form (collectively, the
“Deliverables”), are the property of Owner, and such Deliverables shall be owned
by Owner irrespective of any copyright notices or confidentiality legends to the
contrary which may have been placed in or on the same. If not previously
delivered, Contractor shall deliver such Deliverables to Owner upon its request
upon any termination of this Agreement or in any event upon completion of the
Work.

12.2    Irrevocable License. All Intellectual Property Rights in or relating to
the Work, including any incorporated into any of the Deliverables, shall remain
the sole property of Contractor or its respective Subcontractors and Suppliers,
subject to the license herein granted. With respect to the Deliverables and
other Intellectual Property Rights used or delivered in the performance of the
Work, Contractor hereby grants to Owner (for use by Owner and its employees,
contractors and agents) an irrevocable, perpetual, nonexclusive, royalty-free,
fully paid-up, transferable (subject to the limitations in Section 12.5),
world-wide license to use such Intellectual Property Rights included or
contained in or incorporated into the Deliverables in connection with the
construction, operation, maintenance, repair, modification, completion of the
Work in the event of termination, installation, erection, startup,
commissioning, training of personnel, addition, improvement, alteration and
decommissioning of the Facility, and any component thereof (collectively, the
“Permitted Purposes”). Owner may, further, at no cost to Owner, use such
Deliverables for the maintenance and repair of (and for additions, improvements,
changes or alterations to) the Facility. The foregoing rights include the rights
to retain, copy, execute, modify, create derivative works of, and otherwise use
copies of the Deliverables and the Intellectual Property Rights and the
information contained therein or related thereto for the Permitted Purposes with
respect to the Facility and as otherwise provided in this Agreement.
Notwithstanding the foregoing, Owner acknowledges that the Deliverables are
prepared and furnished by Contractor pursuant to this Agreement and are not
intended or represented to be suitable for use or reuse by Owner or others on
any project other than the Project or on any future projects. Any use or reuse
on any project other than the Project or on any future project without prior
written verification or adaption by Contractor for the specific purpose intended
will be at Owner’s sole risk and without liability or legal exposure to
Contractor.

12.3    Proprietary Calculations. To the extent required in writing by a
Governmental Authority for purposes relating to the Facility, Contractor will
(and will use its commercially reasonable efforts to cause all applicable
Subcontractors to) provide confidential or proprietary design calculations and
other formulas not otherwise provided hereunder (collectively, “Proprietary




66

--------------------------------------------------------------------------------





Calculations”) to the Governmental Authority. All such Proprietary Calculations
may be disclosed solely to the extent required by a Governmental Authority.

12.4    Subcontractor Licenses. With respect to the Intellectual Property Rights
owned or used by Subcontractors in performance of the Work, Contractor shall
procure for Owner an irrevocable, perpetual, nonexclusive, royalty-free, fully
paid-up, transferable (subject to the limitations in Section 12.5), world-wide
license to use such Intellectual Property Rights in connection with the
Permitted Purposes to the same extent as the license provided by Contractor
under Section 12.2, and shall cause any applicable Subcontractor to execute any
documents reasonably requested by Owner to evidence the foregoing; provided,
however, solely with respect to Owner’s right to use the Intellectual Property
Rights in connection with the addition, improvement or alteration of the
Facility or any component thereof, Contractor’s obligation shall be to use
commercially reasonable efforts to obtain such license rights, and in the event
Contractor cannot obtain a substantially similar license from such a
Subcontractor in connection with the addition, improvement or alteration of the
Facility or any component thereof, Contractor will promptly notify Owner and the
Parties shall work together in good faith and in an expedited manner to obtain a
license adequate to support all of the Permitted Purposes. Notwithstanding the
requirements of Section 11.1(a)(ii) and Article 12, with respect to intellectual
property matters relating to or arising from the General Electric scope of
supply provided pursuant to Power Island Supply Agreement, Contractor hereby
provides only those same ownership and license rights and corresponding
indemnity rights, limitations and obligations that are provided to Contractor
(as assignee of Owner) in the Power Island Supply Agreement, mutatis mutandis.
In the event that any Third Party claims an actual or alleged violation,
misappropriation or infringement by the General Electric scope of supply
provided pursuant to Power Island Supply Agreement of any Intellectual Property
Right or unauthorized disclosure or use of trade secrets by General Electric or
its subcontractors for which Contractor provides an indemnity under this
Agreement, then Contractor covenants to use commercially reasonable efforts to
enforce General Electric’s indemnity obligations under the Power Island Supply
Agreement with respect to such a Claim, but Contractor’s liability to Owner for
such a Claim shall be limited to Contractor’s actual recovery from General
Electric on account thereof; provided, however, that Contractor and Owner shall
cooperate reasonably in pursuing General Electric with respect to such Claim,
and if requested by Owner, Owner may take an assignment from Contractor of its
indemnity claim against General Electric for such matter, whereupon (i) Owner
may pursue the indemnity claim against General Electric directly for Owner’s own
account and (ii) Contractor shall not have any further liability to Owner under
this Agreement with respect to such Claim.

12.5    Transfer and Assignment. The licenses and rights granted to Owner herein
and the tangible and intangible forms of the Deliverables provided to Owner may
be transferred, assigned, or sublicensed, without Contractor’s consent, to any
Person to whom the Facility (or the development rights thereto) or this
Agreement is sold, leased, assigned, or otherwise transferred and to any
transferee, assignee, and successor in interest of Owner.

12.6    Warranty. Contractor warrants that: (a) all Intellectual Property Rights
that may exist in the Deliverables furnished hereunder in connection with the
Work are now (or shall at their incorporation into the Work be) vested in
Contractor or (b) Contractor will be able to grant Owner




67

--------------------------------------------------------------------------------





the license rights referred to in Section 12.2 so that Owner may timely, and as
it may reasonably require, exercise such rights in connection with the Facility.

12.7    Claim of Infringement. If Owner or any of the Work, the Facility, or
component thereof becomes subject to a Claim of infringement or misappropriation
identified in Section 11.1(a)(ii), or if Contractor believes that it may be
subject to such a Claim, Contractor shall remedy such Claim at its expense and
at its option by any reasonable means, including: (i) replacing or modifying the
allegedly infringing or misappropriated element(s), or (ii) securing for Owner
the right to continue to use such element(s), in each case without loss of
functionality and without adversely affecting Facility operations or any license
and rights granted hereunder. Contractor shall give prompt written notice to
Owner if Contractor believes that any information or technology furnished by
Owner or that Owner directs Contractor to incorporate into the Facility
infringes or misappropriates any Third Party’s Intellectual Property Rights.

12.8    Injunction. If Owner, any Owner Indemnified Party, or Contractor is
enjoined from completing, using, operating, or otherwise enjoying the Facility
or any part thereof, or from any Permitted Purpose of any Deliverable or any
Intellectual Property Rights as a result of any Claim identified in Section
11.1(a)(ii), Contractor shall exercise its best efforts to have such injunction
removed at no cost to Owner or any applicable Owner Indemnified Party. Any
failure to secure the removal of such injunction shall not constitute a Force
Majeure Event. If Contractor fails to secure the removal of such injunction, it
shall continue to defend and remedy such Claim in accordance with Section
11.1(a)(ii).

12.9    No Release. Owner’s acceptance of Contractor’s engineering designs,
drawings, or specifications or Contractor’s selection of equipment shall not be
construed to relieve Contractor of any obligation under this Article 12.

12.10    Survival. This terms and provisions of this Article 12 shall survive
the termination or expiration of this Agreement.

ARTICLE 13

CONFIDENTIALITY

13.1    Confidential and Proprietary Information. Owner and Contractor each
agree to keep confidential, and shall not disclose, upon receipt from the other
Party, any drawings, plans, specifications, pricing methodologies, pricing
information and technical information (i) which is conspicuously and reasonably
marked as “proprietary” or “confidential” (including, without limitation, any
documentation relevant to an employee of either Party which is so marked), (ii)
which is supplied orally with a contemporaneous confidential designation and is
confirmed to be “proprietary” or “confidential” in writing within ten (10) days
after oral disclosure, or (iii) which is known by the receiving Party to be
confidential or proprietary information or documentation of the disclosing Party
(collectively, the “Confidential Information”). Owner and Contractor shall use
reasonable judgment in determining what constitutes “Confidential Information”
and shall reasonably endeavor to minimize the amount of information deemed
“Confidential Information”. Each Party agrees to utilize the same standards and
procedures with respect to Confidential




68

--------------------------------------------------------------------------------





Information received from the other Party which it applies to its own
confidential information, but not less than reasonable care. Notwithstanding the
foregoing, the Parties may grant access to the Confidential Information in
accordance with the following terms:
(i)
the Parties may disclose Confidential Information to their respective Affiliates
and the respective officers, directors, employees, advisors and counsel of such
Parties and their Affiliates; provided that each Party shall cause any such
Affiliate, officer, director, employee, advisor or counsel of such Party to keep
the Confidential Information confidential and shall not disclose the same to any
other Person (except another Person described in this Section 13.1(i)) without
the prior written consent of the disclosing Party.

(ii)
the Parties may disclose Confidential Information to their contractors,
subcontractors (including Subcontractors), consultants, representatives and
agents whose access is necessary for the proper performance of the Parties’
respective duties and obligations under this Agreement so long as any such
disclosure shall be limited to such Confidential Information as any such
contractor, subcontractor (including any Subcontractor), consultants,
representative or agent requires in order to properly perform the respective
duties and obligations under this Agreement, but only if such contractor,
subcontractor, consultant, representative or agent agrees: (i) to keep the
Confidential Information confidential on terms substantially similar to this
Article 13; (ii) not to disclose the same to any other Person without the prior
written consent of the disclosing Party and (iii) not to use any Confidential
Information for any purpose other than as provided in this Section 13.1(ii).

(iii)
Owner may disclose Confidential Information, on a “need to know basis”, to its
contractors, subcontractors (including Subcontractors), suppliers, consultants
and agents for the completion, repair, operation and maintenance of, and
additions, improvements, changes or alterations to, the Facility; but only if
such contractor, subcontractor, supplier, consultant or agent agrees: (i) to
keep the Confidential Information confidential on terms substantially similar to
this Article 13; (ii) not to disclose the same to any other Person without the
prior written consent of the disclosing Party, and (iii) not to use any
Confidential Information for any purpose other than as provided in this Section
13.1(iii).

(iv)
Owner may also disclose Confidential Information to Lenders and potential
Lenders and prospective and actual purchasers of the Facility or direct or
indirect interests in Owner, the Independent Engineer and the Owner’s Engineer,
on a “need to know basis” so long as any such disclosure shall be: (i) subject
to the agreement of any such Lender (or potential Lender) or prospective (or
actual) purchaser to keep the Confidential Information confidential on terms
substantially similar to this Article 13, (ii) to not disclose the same to any
third party (other than its counsel and other consultants) without the prior
written consent of Contractor and (iii) not to use any Confidential Information
for any purpose other than in connection with the Facility and the development,
construction, ownership, leasing, use, operation, maintenance,





69

--------------------------------------------------------------------------------





repair and financing thereof or evaluating and administering its potential or
actual extension of credit, or purchase from, or investment in, Owner or the
Facility or fulfilling its contractual responsibilities to Owner or a Lender.

13.2    Disclosure of Confidential Information. Notwithstanding anything to the
contrary contained herein, the Parties shall have no obligation with respect to
any Confidential Information which (i) is or becomes publicly known through no
act of the receiving Party in breach of this Agreement, (ii) is approved for
release by written authorization of the disclosing Party, (iii) is required to
be disclosed by the receiving Party pursuant to a legal process (so long as the
receiving Party uses commercially reasonable efforts to avoid disclosure of such
Confidential Information, and prior to furnishing such Confidential Information,
the receiving Party notifies the disclosing Party and gives the disclosing Party
the opportunity to object to the disclosure and/or to seek a protective order),
(iv) has been rightfully furnished to the receiving Party without any
restriction on use or disclosure and not in violation of the rights of the other
Party or was made available to the receiving Party or its representatives on a
non-confidential basis prior to its disclosure hereunder, or (v) has been
independently developed without use or reliance on the disclosing Party’s
Confidential Information. Nothing in this Agreement shall bar the right of
either Party to seek and obtain from any court injunctive relief against conduct
or threatened conduct which violates the terms of this Article 13.

13.3    Public Relations. Contractor agrees that all public relations matters
arising out of or in connection with the Work are the sole responsibility of
Owner. Contractor shall obtain Owner’s prior written approval of the text of any
public announcements, publications, photographs, or other type of communication
concerning the Work which Contractor or its Subcontractors wish to release for
publication, which approval may be withheld in Owner’s sole discretion. So long
as Contactor complies with the provisions of this Article 13, Contractor may
discuss the portions of the Work or Project not constituting Confidential
Information on a non-public basis in its normal course of conducting business.

13.4    Survival. Each Party agrees to hold the Confidential Information
confidential for the longer of a period of three (3) years from receipt or for a
period of two (2) years from the earlier to occur of termination of this
Agreement or Final Completion. This terms and provisions of this Article 13
shall survive the termination or expiration of this Agreement.

ARTICLE 14

REPRESENTATIONS AND WARRANTIES OF CONTRACTOR
Contractor hereby represents and warrants to Owner as follows:

14.1    Due Organization; Good Standing. Contractor is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and qualified to conduct business in the State of Ohio.

14.2    Due Authorization. The execution, delivery and performance of this
Agreement by Contractor have been duly authorized by all necessary corporate
action on the part of Contractor




70

--------------------------------------------------------------------------------





and do not and will not require the consent of any trustee or holder of any
indebtedness or other obligation of Contractor or any other party to any other
agreement with Contractor.

14.3    Execution and Delivery. This Agreement has been duly executed and
delivered by Contractor. This Agreement constitutes the legal, valid, binding
and enforceable obligation of Contractor, except to the extent that its
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the rights of creditors generally or
by principles of equity.

14.4    Governmental Approvals. No governmental authorization, approval, order,
license, permit, franchise or consent, and no registration, declaration or
filing with any Governmental Authority is required on the part of Contractor in
connection with the execution, delivery and performance of this Agreement,
except those which have already been obtained or which Contractor anticipates
will be timely obtained in the ordinary course of performance of this Agreement
and except for Owner Permits.

14.5    Intellectual Property Rights. Contractor has, or will have prior to
incorporation into the Work, all necessary right and authority to grant the
license in and to the Intellectual Property Rights granted pursuant to Article
12 (including where necessary, by having obtained the necessary rights and
licenses from its Affiliates or Subcontractors or from third party licensors, as
the case may be). The Intellectual Property Rights licensed to Owner under this
Agreement and the Intellectual Property Rights that Owner will acquire by virtue
of purchasing the Work are all of the Intellectual Property Rights that Owner
will need to operate, maintain, service and/or transfer the Facility.

14.6    No Litigation. No litigation, investigation, or proceeding of or before
any arbitrator or Governmental Authority is pending against or, to the knowledge
of Contractor, threatened against or affecting Contractor or any of its
properties, rights, revenues, assets, or the Work (a) which could reasonably be
expected to have a material adverse effect on the properties, business,
prospects, operations, or financial condition of Contractor or (b) which could
reasonably be expected to have a material adverse effect on the ability of
Contractor to perform its obligations under this Agreement.

14.7    Financial Solvency. Contractor is financially solvent, able to pay all
debts as they mature and possesses sufficient working capital to complete the
Work and perform its obligations hereunder. Guarantor is financially solvent,
able to pay all debts as they mature, and possesses sufficient working capital
to perform the obligations required by the Parent Guaranty.

14.8    Qualifications. Contractor is qualified to design, engineer, procure,
construct, pre-commission, commission, start-up and test the Facility and has
sufficient experience and competence to do so.

ARTICLE 15

REPRESENTATIONS AND WARRANTIES OF OWNER
Owner represents and warrants to Contractor as follows:




71

--------------------------------------------------------------------------------






15.1    Due Organization; Good Standing; Qualified to do Business. Owner is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Delaware, and qualified to conduct business in
the State of Ohio.

15.2    Due Authorization. The execution, delivery and performance of this
Agreement by Owner have been duly authorized by all necessary company action on
the part of Owner and do not and will not require the consent of any trustee or
holder of any indebtedness or other obligation of Owner or any other party to
any other agreement with Owner.

15.3    Execution and Delivery. This Agreement has been duly executed and
delivered by Owner. This Agreement constitutes the legal, valid, binding and
enforceable obligation of Owner, except to the extent that its enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the rights of creditors generally or by principles of
equity.

15.4    Governmental Approvals. No governmental authorization, approval, order,
license, permit, franchise or consent, and no registration, declaration or
filing with any Governmental Authority is required on the part of Owner in
connection with the execution, delivery and performance of this Agreement,
except those which have already been obtained or which Owner anticipates will be
timely obtained in the ordinary course of performance of this Agreement and
except for Contractor’s Permits.

15.5    No Litigation. No litigation, investigation, or proceeding of or before
any arbitrator or Governmental Authority is pending against or, to the knowledge
of Owner, threatened against or affecting Owner or any of its properties,
rights, revenues, or assets which could reasonably be expected to have a
material adverse effect on the properties, business, prospects, operations, or
financial condition of Owner such that it could reasonably be expected to have a
material adverse effect on the ability of Owner to perform its obligations under
this Agreement.

15.6    Ownership of Site and Facility. Owner owns the Site (except that Owner
holds easement interests granted by its Affiliate, Ohio River Partners
Shareholder LLC, with respect to a portion of the laydown area on the Site and
the locations of the river water intake, water supply piping, discharge piping
and wastewater outfall), and Owner has not leased or assigned any direct
interest in the Facility (other than to its Lenders in connection with the
financing of the Facility) as of the Effective Date.

ARTICLE 16

DEFAULT & REMEDIES

16.1    Contractor Default. (a) The occurrence of any one or more of the
following matters constitutes a default by Contractor under this Agreement (a
“Contractor Default”):
(i)
Contractor shall refuse or persistently fails to provide sufficient properly
skilled workers, adequate supervision or materials of the proper quality in
order to perform the Work;





72

--------------------------------------------------------------------------------





(ii)
Contractor shall fail in any material respect to prosecute the Work according to
the Project Schedule or other applicable agreed schedule or in a workmanlike,
safe and skillful manner;

(iii)
Except as otherwise expressly covered by another Contractor Default set forth in
this Section 16.1, any breach of any material duty or obligation of Contractor;

(iv)
Failure of Contractor to perform its obligations under this Agreement such that
the Project does not achieve Substantial Completion within 180 days after the
Guaranteed Substantial Completion Date (provided that no additional cure period
will apply to this Contractor Default);

(v)
Failure of Contractor to perform its obligations under this Agreement such that
the Project does not achieve Final Completion within 180 days after the
Guaranteed Final Completion Date (provided that no additional cure period will
apply to this Contractor Default);

(vi)
Contractor or Guarantor becomes insolvent or generally fails to pay, or admits
in writing its inability or unwillingness to pay, its debts as they become due
(provided that no additional cure period will apply to this Contractor Default);

(vii)
Contractor or Guarantor makes a general assignment for the benefit of its
creditors (provided that no additional cure period will apply to this Contractor
Default);

(viii)
Contactor or Guarantor shall commence or consent to any case, proceeding or
other action (a) seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of Contractor or Guarantor or of Contractor’s or
Guarantor’s debts under any Applicable Law relating to bankruptcy, insolvency,
reorganization or relief of debts, or (b) seeking appointment of a receiver,
trustee or similar official for Contractor or Guarantor or for all or any part
of Contractor’s or Guarantor’s property (provided that no additional cure period
will apply to this Contractor Default);

(ix)
any case, proceeding or other action against Contractor or Guarantor shall be
commenced (a) seeking to have an order for relief entered against Contractor or
Guarantor as debtor, (b) seeking reorganization, arrangement, adjustment,
liquidation, dissolution or composition of Contractor or Guarantor or
Contractor’s or Guarantor’s debts under any Applicable Law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or (c) seeking
appointment of a receiver, trustee, or similar official for Contractor or
Guarantor or for all or any part of Contractor’s or Guarantor’s property; and
such case, proceeding or action is not dismissed within sixty (60) days
thereafter (provided that no additional cure period will apply to this
Contractor Default);

(x)
Failure of Contractor to make payment to Owner, when due, of any payment
required under this Agreement that is not disputed in good faith by Contractor,
including, without limitation, Liquidated Damages;





73

--------------------------------------------------------------------------------





(xi)
Failure to maintain and, as applicable, amend the Letter of Credit, as required
by this Agreement (provided that no additional cure period will apply to this
Contractor Default);

(xii)
Failure to pay undisputed amounts to Subcontractors in a timely manner in
accordance with their Subcontract;

(xiii)
A dissolution of Contractor or Guarantor (provided that no additional cure
period will apply to this Contractor Default);

(xiv)
Any assignment or transfer by Contractor of its rights and obligations under
this Agreement without Owner’s prior written consent (provided that no
additional cure period will apply to this Contractor Default);

(xv)
Abandonment of the Work, or if within five (5) days after Contractor’s receipt
of written notice from Owner stating its belief that Contractor has abandoned
all or part of the Work, Contractor has failed to (a) resume diligent
performance of the Work or (b) provide reasonable assurances that it has not
abandoned all or part of the Work;

(xvi)
Repudiation of any of Contractor’s obligations under this Agreement;

(xvii)
Failure to maintain insurance required under this Agreement (provided that no
additional cure period will apply to this Contractor Default);

(xviii)
Contractor’s failure to comply with Applicable Law or Applicable Codes and
Standards in the performance of the Work;

(xix)
Failure to discharge, bond over or otherwise remove liens filed by any
Subcontractor as required by this Agreement;

(xx)
Contractor’s commission of any willful misconduct;

(xxi)
Contractor’s aggregate liability under this Agreement for any Liquidated Damages
either reaches or exceeds any of the limits in Section 19.2;

(xxii)
Any representation or warranty of Contractor contained in this Agreement shall
prove to be materially false or intentionally misleading at the time such
representation or warranty is made;

(xxiii)
The Parent Guaranty is repudiated by Guarantor or shall cease to be valid,
binding or enforceable or if there is a default under such Parent Guaranty, and
such default shall persist on the date of written notice thereof from Owner
(provided that no additional cure period will apply to this Contractor Default);

(xxiv)
A General Electric Triggered Default (provided that no additional cure period
beyond what is provided in the Power Island Supply Agreement will apply to this
Contractor Default); or





74

--------------------------------------------------------------------------------





(xxv)
An “Owner Default” under the Power Island Supply Agreement occurs which is not
due to any breach by Owner of the Retained Obligations or, to the extent
allocable to Owner, the Shared Obligations (provided that no additional cure
period beyond what is provided in the Power Island Supply Agreement will apply
to this Contractor Default).

The cure period with respect to the defaults above (other than those stated
above as having no cure period) shall be fourteen (14) days after Owner’s
written notice to Contractor of Contractor’s Default, but if such Contractor
Default cannot be cured with the exercise of reasonable diligence within such
fourteen (14) day period such longer cure period as may be necessary to cure
such failure, not to exceed ninety (90) days from written notice in total, and
provided further that in each case that Contractor has initiated and diligently
pursues such cure.
(b)    Upon the occurrence of any Contractor Default, Owner, in addition to its
right to pursue any other remedy provided under this Agreement or now or
hereafter existing at law or in equity, may, by written notice to Contractor (or
Guarantor in the case of (viii) below), and without prejudice to any of its
other rights or remedies, (i) draw upon the Letter of Credit and/or withhold
amounts due to Contractor up to an amount sufficient to cure such Contractor
Default; (ii) take possession of the Site and Facility and of all Equipment,
Materials, and Consumables, tools, machinery, submittals and other information
owned or held by Contractor but in no event shall Owner have the right to take
possession of the Construction Aids absent Contractor’s written approval; (iii)
proceed against Contractor in accordance with Article 18; (iv) seek specific
performance of Contractor’s obligations under this Agreement to the extent
permitted by Applicable Law; (v) either by itself or through others finish the
Work by whatever method Owner may deem expedient; (vi) terminate this Agreement;
(vii) terminate Contractor’s right to perform all or any portion of the Work;
and/or (viii) enforce the Parent Guaranty against Guarantor. If the cost of
finishing the Work (including the cost of arranging for completion of the Work
and, at Owner’s option, performing such Work on an accelerated basis to preserve
as nearly as possible adherence to the Milestone Schedule, including the
Guaranteed Substantial Completion Date set forth therein (as may be adjusted
pursuant to this Agreement), and performing Contractor’s other obligations under
this Agreement, exceeds the unpaid balance of the Contract Price (the amount of
such excess referred to herein as “Excess Costs of Cover”), then Contractor,
subject to the limitations on Contractor’s liability set forth in Section 19.3,
shall pay Owner such Excess Costs of Cover, as damages for loss of bargain and
not as a penalty. Contractor acknowledges that, in the event of such a
termination, Owner may enter into one or more contracts (including a turnkey
contract) for the completion of the Facility and that such contracts may require
the replacement contractors to perform all such work on an accelerated basis,
and that, as a result thereof, the Excess Costs of Cover may be substantial. To
the extent applicable, Contractor shall remain liable for the satisfaction of
all Losses for which Contractor is liable hereunder which are incurred prior to
Owner’s termination (including Contractor’s indemnification obligations
hereunder and payment of all Liquidated Damages accrued as of the date of
termination). Owner shall be released from any obligation to pay Contractor for
any amount owed for the Contract Price allocated for the portion of Work
terminated. The exercise of the right of Owner to terminate this Agreement, as
provided herein,




75

--------------------------------------------------------------------------------





does not preclude Owner from exercising other remedies that are provided herein
or are available at law or in equity as further set forth in Section 20.12.

16.2    Owner Default. (a) The occurrence of any one or more of the following
matters shall constitute a default by Owner under this Agreement (an “Owner
Default”):
(i)
Owner becomes insolvent or generally fails to pay, or admits in writing its
inability or unwillingness to pay, its debts as they become due;

(ii)
Owner makes a general assignment for the benefit of its creditors;

(iii)
Owner shall commence or consent to any case, proceeding or other action (a)
seeking reorganization, arrangement, adjustment, liquidation, dissolution or
composition of Owner or of Owner’s debts under any Applicable Law relating to
bankruptcy, insolvency, reorganization or relief of debts, or (b) seeking
appointment of a receiver, trustee or similar official for Owner or for all or
any part of Owner’s property;

(iv)
any case, proceeding or other action against Owner shall be commenced (a)
seeking to have an order for relief entered against Owner as debtor, (b) seeking
reorganization, arrangement, adjustment, liquidation, dissolution or composition
of Owner or Owner’s debts under any Applicable Law relating to bankruptcy,
insolvency, reorganization or relief of debtors, or (c) seeking appointment of a
receiver, trustee, or similar official for Owner or for all or any part of
Owner’s property; and such case, proceeding or action is not dismissed within
sixty (60) days thereafter;

(v)
Owner fails to pay to Contractor any payment required under this Agreement which
is not subject to a good faith dispute by Owner or which Owner is not entitled
to withhold payment in accordance with this Agreement, and such failure
continues for thirty (30) days after receipt of written notice of such failure;
or

(vi)
An “Owner Default” under the Power Island Supply Agreement occurs which is due
to any breach by Owner of the Retained Obligations or, to the extent allocable
to Owner, the Shared Obligations (provided that no additional cure period beyond
what is provided in the Power Island Supply Agreement will apply to this Owner
Default).

(b)    Upon the occurrence of an Owner’s Default, Contractor may (i) suspend its
performance of the Work, or (ii) terminate this Agreement. If this Agreement is
so terminated by Contractor for an Owner’s Default, Contractor, as its sole and
exclusive remedy hereunder, shall be entitled to receive amounts calculated in
accordance with Section 16.4.

16.3    No Release. No termination under this Article 16 shall release either
Party from any obligations incurred hereunder prior to such termination;
provided however, for purposes of clarity, any and all Liquidated Damages shall
cease to accrue upon such termination.

16.4    Termination for Convenience. Owner may terminate this Agreement without
cause at any time and for any reason or no reason upon written notice to
Contractor. If this Agreement is




76

--------------------------------------------------------------------------------





so terminated after the issuance of a Notice to Proceed, Contractor, as its sole
and exclusive remedy hereunder, shall be entitled to receive: (i) the value of
the Work properly completed prior to the date of termination not previously
covered by any prior payments, including profit with respect to such completed
Work, and (ii) reasonable, documented demobilization costs and
termination/cancellation costs under Subcontracts incurred by Contractor to
implement such termination. Any Work for which title has passed (or by the terms
of this Agreement, should have passed) to Owner prior to the date of such
termination shall remain the property of Owner. No termination payment or other
amount shall be payable to Contractor if the termination for convenience occurs
prior to Owner’s issuance of a Notice to Proceed.

16.5    Actions Upon Termination. Upon termination of this Agreement or
Contractor’s right to perform Work, Contractor shall promptly (a) discontinue
the Work (except any performance necessary for purposes of safety or security or
to carry out such termination), (b) cease entering into or issuing Subcontracts
and purchase orders in respect of the Facility or Work, (c) remove from the Site
(and properly dispose of) all waste, rubbish and debris associated with the
Work, (d) conduct an inventory of the equipment and materials related to the
Work on the Site or being shipped to the Site, (e) remove its personnel and
equipment related to the Work from the Site, (f) take such steps as are
reasonably necessary to maintain, preserve and protect the Work completed and in
progress and to protect associated materials, equipment and supplies at the
Site, stored off-site or in transit; (g) assign to Owner upon written request
all rights and obligations (excluding rights and obligations of Contractor to
the extent relating to the period prior to the assignment) of Contractor under
Subcontracts (and warranties thereunder) entered into by Contractor in
connection with this Agreement, and make every reasonable effort to cancel
Subcontracts, including lease and rental agreements, and purchase orders upon
terms satisfactory to Owner (using Contractor’s reasonable efforts in light of
the Subcontract terms to mitigate costs incident to termination of the Work) to
the extent they relate to the performance of the Work that is discontinued
unless Owner elects to take assignment of any such Subcontracts or Contractor is
directed by Owner (at Owner’s cost solely in the event of a termination for
convenience by Owner pursuant to Section 16.4) to take other actions with
respect to same, (h) cooperate with Owner for the efficient transition of the
Work, (i) cooperate with Owner in the transfer of all Deliverables, including
drawings, specifications, plans, reports, and other design documentation
(including all media and calculations) for the terminated Work, including the
applicable Permits, licenses, computer files and any other items or information
and disposition of Work in progress and (j) execute all documents and take all
other reasonable steps requested by Owner which may be required or reasonably
necessary to vest in Owner all rights, set-offs, benefits and titles necessary
for Owner to assume any obligations with respect to the Work.

16.6    Owner’s Right to Carry Out the Work. If Contractor defaults under this
Agreement or neglects to carry out the Work in accordance with this Agreement
and fails within a seven (7) day period after receipt of written notice from
Owner to take steps to commence and continue curing such default or neglect with
diligence and promptness, Owner, without prejudice to any other rights or
remedies Owner may have, may correct such deficiencies at Contractor’s expense
(including Owner’s internal, general, and administrative expenses) and Owner
shall have the right to reimbursement of such reasonable expenses and may,
without limitation: (i) deduct such amounts incurred by Owner from amounts due
or to become due to Contractor; (ii) draw on the Letter of Credit to recover
such expenses; or (iii) otherwise obtain reimbursement directly from Contractor




77

--------------------------------------------------------------------------------





therefor. The exercise by Owner of any of its rights under this Section 16.6
shall not diminish any of Contractor’s obligations hereunder or relieve
Contractor from full compliance with the requirements hereof.

16.7    Termination for Extended Force Majeure.  Contractor shall not have the
right to elect to terminate the Power Island Supply Agreement pursuant to
Section 16.6 thereof without the prior written consent of Owner, which may be
given or withheld in its sole and absolute discretion; provided, however, if
General Electric terminates the Power Island Supply Agreement pursuant to
Section 16.6 of the Power Island Supply Agreement, then Contractor shall have
the right to terminate this Agreement upon fifteen (15) days’ prior written
notice to Owner.  If this Agreement is so terminated, then each Party, as its
sole and exclusive obligation and remedy hereunder, shall pay all amounts due to
the other Party for Work performed and any undisputed amounts incurred under
this Agreement prior to the effective date of such termination, and Contractor
shall be obligated to comply with Section 16.5 and shall remain liable for any
Liquidated Damages accrued prior to such termination. Owner shall retain title
to all Equipment and Work and portions of the Facility for which title has
already passed to Owner under this Agreement. 



ARTICLE 17

SUSPENSION RIGHTS

17.1    Suspension by Owner. (a) Owner shall have the right, at any time and
from time to time and for any reason, to suspend all or any part of the Work
upon giving written notice to Contractor, whereupon Contractor shall suspend the
carrying out of such suspended Work for such time or times and in such manner as
Owner may require and shall take reasonable steps to minimize any costs
associated with such suspension. During any such suspension, Contractor shall
exercise commercially reasonable efforts to maintain the Work and to protect
Owner’s associated interests at minimum cost, including mitigating and
minimizing the amount of costs that may result from such suspension, and
Contractor shall properly preserve, protect and secure such suspended Work and
the Facility in such manner as Owner may reasonably require. Unless otherwise
instructed by Owner, Contractor shall during any such suspension maintain its
staff and labor on or near the Site and otherwise be ready to proceed
expeditiously with the Work upon receipt of Owner’s further instructions. Except
where such suspension ordered by Owner is the result of or due to the fault or
negligence of Contractor or any Subcontractor, Contractor shall be entitled to
the reasonable, demonstrated costs incurred by Contractor in the implementation
and discontinuance of the suspension under a Change Order, including reasonable
demobilization and remobilization costs, if necessary, upon providing
appropriate supporting documentation to evidence such costs, and a time
extension to the Milestone Schedule extending the Milestone Schedule for a
period of time reasonably necessary to overcome the effects of such suspension
if and to the extent permitted under Article 8. Upon receipt of notice to resume
suspended Work, Contractor shall immediately resume performance of the Work to
the extent required in the notice. In no event shall Contractor be entitled to
any additional profits or damages due to such suspension. Should a suspension of
the entire Work which is ordered by Owner continue for one hundred eighty (180)
or more consecutive days, either Party may terminate this Agreement by written
notice to the other Party and the rights and




78

--------------------------------------------------------------------------------





remedies of Contractor shall be the same as those set forth in Section 16.4
hereof in the event of termination by convenience by Owner. Notwithstanding the
foregoing, Owner expressly acknowledges and agrees that it shall have no right
to suspend manufacture of the General Electric scope of supply under the Power
Island Supply Agreement except as permitted in the Power Island Supply
Agreement.

17.2    Suspension by Contractor. Notwithstanding anything to the contrary in
this Agreement, Contractor shall have the responsibility at all times to
prosecute the Work diligently and shall not suspend, stop or cease performance
hereunder or permit the prosecution of the Work to be delayed; provided,
however, subject to Owner’s right to withhold or offset payment to Contractor
under this Agreement, if Owner fails to pay to Contractor when properly due any
undisputed (in good faith) Milestone Payment required under this Agreement, and
such failure continues for fifteen (15) days after Owner’s receipt of written
notice from Contractor of such failure, then Contractor may, upon five (5) days’
additional written notice to Owner, suspend its performance of the Work in whole
or in part until Contractor receives such undisputed amounts. Contractor shall
be entitled to a Change Order (i) adjusting the Contract Price for any
reasonable, demonstrated costs incurred by Contractor resulting from such
suspension, including reasonable demobilization and remobilization costs, and
(ii) extending the Milestone Schedule for a period of time reasonably necessary
to overcome the effects of such suspension to the extent allowed under Article
8; provided that Contractor complies with the notice and Change Order request
requirements set forth in Article 8.

ARTICLE 18

DISPUTE RESOLUTION

18.1    Disputes. The Project Manager and the Owner’s Manager shall attempt to
expeditiously reach a mutually acceptable resolution of any claim, dispute or
other controversy arising out of, or relating to, this Agreement (each a
“Dispute”). In the event that such Dispute cannot be resolved by such
representatives of Contractor and Owner, the dispute will be referred to a
Senior Officer from each Party for resolution by mutual agreement between said
officers, who shall attempt in good faith to resolve the dispute amicably. Any
mutual determination by the Senior Officers shall be final and binding upon the
Parties. However, should such Senior Officers fail to arrive at a mutual
decision as to the Dispute within thirty (30) days after notice to both
individuals of the Dispute, or such longer period as the Parties may mutually
agree, then either Party may (a) commence mediation in accordance with and
subject to the provisions set forth in Section 18.2 hereof or, if the mediation
does not result in a mutual decision or the amount in Dispute is $[***] or less,
commence a legal action in accordance with Section 18.3; or (b) immediately
pursue their remedies at law without first participating in mediation.
Notwithstanding the foregoing, nothing in this Article 18 shall be construed to
prevent a Party from filing a legal action or proceeding in order to preserve
legal rights or claims.

18.2    Mediation. If a Dispute has not been resolved by agreement by the
Parties’ Senior Officers as provided in Section 18.1 above, and involves an
amount in Dispute of more than $[***], either Party may submit the Dispute for
non-binding mediation in accordance with the Construction Industry Mediation
Procedures of the American Arbitration Association (“AAA”) then currently in




79

--------------------------------------------------------------------------------





effect as modified herein or by mutual agreement of the Parties. The Parties
shall seek to agree on the appointment of a mediator within fifteen (15) days of
the Dispute being submitted for mediation, failing which the mediator shall be
appointed by the AAA. If the Dispute is referred to mediation as provided
herein, at least one representative of each Party with the authority to settle
the Dispute shall be present at the mediation. The mediation shall be held in
New York, New York (provided, however, that if Ohio law requires that the
mediation take place in the State of Ohio, then the mediation shall be held in
Columbus, Ohio). The cost of the mediation shall be shared equally by the
Parties, but each Party shall bear its own costs and expenses, including
attorneys’ fees, incurred in connection with such mediation. However, if the
mediation does not result in a mutual decision as to the Dispute within thirty
(30) days after the appointment of the mediator, either party may commence
litigation subject to the provisions set forth in Section 18.3 hereof.

18.3    Venue. Any legal action or proceeding with respect to this Agreement
shall be brought in the United States District Court for the Southern District
of Ohio, Eastern Division or, if such court lacks jurisdiction, in the Court of
Common Pleas of the State of Ohio in Franklin County. Each of the Parties hereby
accepts and consents to, generally and unconditionally, the jurisdiction of the
aforesaid courts and appellate courts from any appeal thereof. Each of the
Parties hereby irrevocably waives any objection which it may now or hereafter
have to the laying of venue of any of the aforesaid actions or proceedings
arising out of or in connection with this Agreement brought in the courts
referred to above and hereby further irrevocably waives and agrees not to plead
or claim in any such court that any such action or proceeding brought in any
such court has been brought in an inconvenient forum.

18.4    Jury Waiver. EACH OF THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY,
AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BETWEEN THE PARTIES OR ARISING OUT OF, UNDER, OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER DOCUMENTS ENTERED INTO IN CONNECTION HEREWITH.
Owner and Contractor hereby agree that all issues of law and fact shall be
decided by a judge only. Contractor agrees to incorporate this jury waiver into
all of the agreements with any Major Subcontractors for the Work and to use
commercially reasonable efforts to incorporate this jury waiver into all of the
agreements with any other first-tier Subcontractors or Suppliers for the Work
whose Subcontracts or supply agreements have an aggregate value in excess of
[***] U.S. Dollars (U.S. $[***]).

18.5    Prevailing Party. The prevailing Party in any court proceedings shall be
reimbursed by the other Party for all reasonable out-of-pocket costs, expenses
and charges, including, without limitation, reasonable attorneys’ fees, incurred
by said prevailing Party, but if the prevailing Party has had only a partial
victory, then the court will make an allocation based on the extent to which the
court views the prevailing Party as having prevailed.

18.6    Performance During Dispute. Pending final resolution of a Dispute,
Contractor shall proceed diligently with the performance of the Work and its
duties and obligations under this Agreement, and Owner shall continue to make
payments of undisputed amounts in accordance with this Agreement.




80

--------------------------------------------------------------------------------






ARTICLE 19

LIMITATION OF LIABILITY

19.1    Consequential Damages. Notwithstanding anything to the contrary
contained in this Agreement, and except for (i) damages arising out of or
liability for breach with respect to confidentiality covenants under Article 13
of this Agreement, (ii) damages for which a Party has an indemnification
obligation under Section 11.1(a)(i) or (b)(i), (iii) damages solely in respect
of Third Party intellectual property Claims relating to the General Electric
scope of supply provided under the Power Island Supply Agreement for which
Contractor has an indemnification obligation pursuant to Section 12.4 (provided
that, for purposes of clarity, Contractor’s liability to Owner for damages under
such a Claim shall be limited to Contractor’s actual recovery from General
Electric on account thereof), (iv) the Gross Negligence of Contractor’s Senior
Personnel, (v) willful misconduct or fraud of a Party, (vi) costs incurred
directly by Contractor to achieve all of the Minimum Performance Criteria, and
(vii) any provision obligating Contractor to pay for liquidated damages in this
Agreement (none of which shall be interpreted or construed as, consequential,
special, incidental, indirect, punitive or exemplary damages or damages for loss
of revenue or profits, loss of goodwill, loss of production, loss of
opportunity, costs of capital or financing, loss of use, or loss of contracts
for the purposes of this Agreement), Owner and Contractor waive all claims
against each other (and against each other’s parent company, Affiliates,
contractors, subcontractors (including Subcontractors), consultants and agents)
for any consequential, special, incidental, indirect, punitive, or exemplary
damages, and damages for loss of revenue or profits, loss of goodwill, loss of
production, loss of opportunity, costs of capital or financing, loss of use, or
loss of contracts, and regardless of whether any such claim arises out of breach
of contract or warranty, tort (including negligence of any kind or character),
product liability, indemnity, contribution, strict liability or other legal
theory. Contractor covenants and agrees that it will use commercially reasonable
efforts to obtain a written waiver of claims against Owner (and its parent
company, Affiliates, contractors, subcontractors, consultants and agents)
identical to the waiver set forth in the preceding sentence from each Major
Subcontractor performing any portion of the Work. Nothing in this Section 19.1
is intended to nullify or limit the exclusion from the waiver of consequential,
special, incidental, indirect, punitive, or exemplary damages, and damages for
loss of revenue or profits, loss of goodwill, loss of production, loss of
opportunity, costs of capital or financing, loss of use, or loss of contracts
damages in favor of General Electric under Section 19.1 of the Power Island
Supply Agreement with respect to General Electric’s obligations arising out of
or liability for breach with respect to General Electric’s warranty covenants
under Article 9 of the Power Island Supply Agreement.

19.2    Liquidated Damages. (a) Notwithstanding anything to the contrary
contained in this Agreement, the aggregate liability of Contractor for
Performance Liquidated Damages shall in no event exceed an amount equal to [***]
percent ([***]%) of the Contract Price.
(b)    Notwithstanding anything to the contrary contained in this Agreement, the
aggregate liability of Contractor for Substantial Completion Liquidated Damages
shall in no event exceed an amount equal to [***] percent ([***]%) of the
Contract Price.




81

--------------------------------------------------------------------------------





(c)    Notwithstanding anything to the contrary contained in this Agreement, the
overall aggregate liability of Contractor for all Liquidated Damages shall in no
event exceed an amount equal to [***] percent [***]%) of the Contract Price.
Liquidated Damages shall be paid by Contractor when due without set-off,
counterclaim, or reduction whatsoever.

19.3    Overall Limitation. Notwithstanding anything to the contrary contained
in this Agreement, the aggregate liability of Contractor (including its
Affiliates, officers, directors, assignees and employees) to Owner in relation
to any and all obligations under this Agreement, whether such liability arises
out of breach of contract or warranty, tort (including but not limited to
negligence of any kind or character), product liability, indemnity,
contribution, strict liability or other legal theory, shall not exceed an amount
equal to [***] percent ([***]%) of the Contract Price (as may be adjusted by
Change Order). The preceding limitation of Contractor’s liability shall not
apply to, and no credit shall be issued against such liability limitation for:
(i)
(a) Contractor’s indemnity obligations set forth in Section 11.1(a)(i) and
11.1(a)(iv) under this Agreement, and (b) Contractor’s indemnity obligations
pursuant to Section 12.4 solely in respect of Third Party intellectual property
Claims relating to the General Electric scope of supply provided under the Power
Island Supply Agreement (provided that, for purposes of clarity, Contractor’s
liability to Owner for damages under such a Claim shall be limited to
Contractor’s actual recovery from General Electric on account thereof);

(ii)
Contractor’s abandonment of the Work;

(iii)
Claims which arise or result from (a) the Gross Negligence of Contractor’s
Senior Personnel or (b) willful misconduct or fraud of Contractor or its
Subcontractors;

(iv)
Contractor’s obligation to deliver to Owner full legal title to and ownership of
all or any portion of the Work and Facility as required under this Agreement;

(v)
Costs incurred by Contractor to achieve all of the Minimum Performance Criteria,
Mechanical Completion and Substantial Completion or to perform (subject to
Section 2.12(f) to the extent applicable) Corrective Work; and

(vi)
The proceeds (excluding payment of deductibles) of any policies of insurance
specifically and separately procured and maintained (or required to be
maintained) by Contractor for the Work in accordance with the terms of this
Agreement, but not those policies that are part of Contractor’s practice
program.


ARTICLE 20

GENERAL PROVISIONS

20.1    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio, without regard to conflicts of
law principles.




82

--------------------------------------------------------------------------------






20.2    Entire Agreement. This Agreement represents the entire agreement between
Owner and Contractor with respect to the subject matter hereof, and supersedes
all prior negotiations, representations or agreements, whether written or oral.
This Agreement may be amended or modified only by a written instrument signed by
both Owner and Contractor.

20.3    Assignment. (a) Contractor shall not assign, pledge or otherwise
transfer this Agreement or any right or obligation hereunder without the prior
written consent of Owner, which consent may be given or withheld in Owner’s sole
discretion. Notwithstanding the foregoing, if Owner in its sole discretion
consents to any such assignment, pledge or other transfer, Kiewit Power
Constructors Co. shall not be relieved of any of its liabilities or obligations
under this Agreement and shall remain primarily liable for the payment and
performance of all obligations of Contractor under this Agreement, whether
accruing before, on or after such assignment, pledge or other transfer, the
Guarantor shall continue to be liable under the Parent Guaranty notwithstanding
such assignment, pledge or other transfer and, if requested by Owner, Kiewit
Power Constructors Co. shall provide an affirmation of such continuing primary
liability, and Guarantor shall provide an affirmation of its continuing
liability under the Parent Guaranty, each in and form and substance reasonably
acceptable to Owner.
(b)    Except as otherwise provided in this Section, Owner shall not assign,
pledge or otherwise transfer this Agreement or any right or obligation hereunder
without the prior written consent of Contractor, which consent shall not be
unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
Contractor hereby covenants and agrees that Owner may, without Contractor’s
consent, assign or delegate any or all of its rights or obligations under this
Agreement:
(i)
to any Affiliate or co-venturer of Owner provided the financial creditworthiness
of the assignee is equal or better than the Owner or the assignee otherwise
demonstrates that it has the financial resources necessary to perform its
obligations under this Agreement;

(ii)
to any Person which acquires all or substantially all of the assets of Owner
related to the Facility or the ownership interests in Owner; and/or

(iii)
to any Lender of Owner. In the event Owner does in fact intend to collaterally
assign this Agreement to a Lender, Contractor agrees that it shall (and shall
cause the Guarantor to) (x) execute a consent to Owner’s collateral assignment
of this Agreement to any such Lender (which consent shall be in a form that is
customary for the financing of a gas-fired power project and reasonably
acceptable to such Lender) provided however, that such shall not materially
impair or diminish Contractor’s rights or materially increase Contractor’s
obligations under this Agreement, and (y) provide an opinion of in-house counsel
reasonably satisfactory to such Lender regarding the due execution and
authorization (and, if required by such Lender, an opinion of outside counsel
reasonably satisfactory to such Lender (the reasonable out-of-pocket cost for
which shall be paid by Owner) regarding the enforceability) of this Agreement,
the Parent Guaranty and such preceding consent and such other matters as such
Lender may reasonably request.





83

--------------------------------------------------------------------------------





(c)    Upon any permitted assignment by Owner, Owner will be released from all
obligations or liabilities arising out of or related to this Agreement relating
to the period from and after such assignment.
(d)    Any assignment or transfer of this Agreement pursuant to this Section
shall be subject to all limitations of liability contained in this Agreement.
(e)    Except as specifically provided in this Section, any assignment or
transfer of this Agreement or any rights, duties or interest hereunder by Owner
or Contractor without the prior written consent of the other Party hereto shall
be void and of no force and effect.

20.4    Cooperation with Financing. Contractor agrees to provide such assistance
as is reasonably requested by Owner in connection with Owner’s efforts to secure
financing for the Facility, which shall include, without limitation, providing
technical assistance as Owner may request in addressing any Lender issues or
concerns and meeting with the Lenders and their representatives.
In connection with the financing of the Project, Contractor agrees to (and shall
cause the Guarantor to) execute, acknowledge and deliver to Owner such documents
and instruments and take such other commercially reasonable actions as are
reasonably necessary to (a) accommodate any financing or refinancing of the
Project; and (b) satisfy the reasonable requests of Owner’s Lenders or any
prospective Lender in connection with such financing or refinancing; provided
however, that such shall not materially impair or diminish Contractor’s rights
or materially increase Contractor’s obligations under this Agreement.
Subject to, in the case of financial information and other Confidential
Information, terms of confidentiality reasonably acceptable to Contractor and
the Lenders or prospective Lenders or prospective equity investors in the
Project or the Independent Engineer, as applicable, Contractor agrees to provide
such information and documentation as may be requested by the Lenders or
prospective Lenders or prospective equity investors in the Project, and the
Independent Engineer, including:
(a)    Financial information, evidence of corporate existence, and evidence of
incumbency of persons executing this Agreement;
(b)    Opinions of counsel consistent with those set forth in Section
20.3(b)(iii)(y) and addressing such other matters as may be reasonably required
by the Lenders or a prospective Lender; and
(c)    Any reasonable consents and agreements, estoppel certificates, or other
documents reasonably required in connection with the financing or refinancing of
the Project.
If any financing party or prospective Lender, including a prospective equity
investor, determines that an amendment or modification of this Agreement is
required in connection with or as a condition to the financing or any
refinancing of the Project, Owner and Contractor shall negotiate in good faith
and in consultation with the financing party or prospective




84

--------------------------------------------------------------------------------





Lender, including a prospective equity investor, the terms of any such requested
amendment or modification, including an equitable adjustment to the Contract
Price and Milestone Schedule if the same is demonstrably impacted by the
requested amendment or modification.

20.5    Survival. All provisions of this Agreement that are expressly or by
their nature or implication to come into or continue in force and effect after
the expiration or termination of this Agreement shall remain in effect and be
enforceable following such expiration or termination. Without limiting the
foregoing, the following provisions are hereby explicitly set forth, for the
purpose of clarity, as those that shall survive expiration or termination of
this Agreement: Section 2.5, Section 2.12, Section 2.20, Section 2.21, Section
2.24, Section 4.3, Article 5, Section 6.9, Article 9, Article 11, Article 12,
Article 13 Article 14, Article 15, Article 16, Article 18, Article 19, and
Article 20.

20.6    Contractual Relationship. Nothing contained in this Agreement shall be
construed as creating a contractual relationship of any kind (i) between Owner
and a Subcontractor or Supplier, or (ii) between any persons or entities other
than Owner and Contractor.

20.7    Severability. In case any provision in this Agreement is held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not be affected. If Contractor’s obligation to
pay any Liquidated Damages under this Agreement is, or becomes, void or
unenforceable (either in whole or in part) for any reason, then Owner shall, to
the extent of the voidness or unenforceability, be entitled to claim
unliquidated damages at law in relation to any relevant delay or other matter
which would otherwise have been the subject of the liquidated damages, provided
that Contractor’s aggregate liability for Liquidated Damages and unliquidated
damages in respect of such relevant delay or such other matter shall not exceed
the applicable amount of Liquidated Damages agreed under this Agreement in
respect thereof; provided further that this Section 20.7 shall not impose any
greater liability upon Contractor than would otherwise have been imposed
pursuant to the applicable Liquidated Damages.

20.8    Notices. Any notice, demand, offer, or other written instrument required
or permitted to be given pursuant to this Agreement shall be in writing signed
by the Party giving such notice and shall be either (i) hand delivered; (ii)
delivered by same day or overnight courier; or (iii) delivered by electronic
(Email) or certified mail, return receipt requested, to the other Party at the
address set forth below.
If to Owner:    Long Ridge Energy Generation LLC
c/o FIG LLC
1345 Avenue of the Americas, 45th Floor
New York, NY 10105
Attn: Ken Nicholson
Email: knicholson@fortress.com
And
Attn: Robert Wholey
Email: bo.wholey@longridgeenergy.com




85

--------------------------------------------------------------------------------







With a Copy to:    Morgan, Lewis & Bockius LLP
One Federal Street
Boston, MA 02110
Attn: James L. Black, Jr., Esq.
Email: james.black@morganlewis.com
If to the Owner’s
Engineer:    Black & Veatch Corporation
9000 Regency Parkway
Suite 300
Cary, NC 27518
Attn: Jason Rowell
Email: RowellJ@bv.com
If to Contractor:    Kiewit Power Constructors Co.
9401 Renner Blvd.
Lenexa, KS 66219
Attn: Chris Turnbull
Email: chris.turnbull@kiewit.com


With a Copy to:    Kiewit Power Constructors Co.
9401 Renner Blvd.
Lenexa, KS 66219
Attn: Bobby Brown
Email: bobby.brown@kiewit.com


Each Party shall have the right to change the place to which notice shall be
sent or delivered by sending a similar notice to the other Party in like manner.
Notices, demands, offers or other written instruments shall be deemed to be
received if delivered by hand, by same-day or overnight courier service, or
electronic or certified mail on the date actually received at the address of the
intended recipient.

20.9    Headings. The headings and captions used in this Agreement are inserted
for reference and convenience only and the same shall not limit or construe the
sections, articles or paragraphs to which they apply or otherwise affect the
interpretation thereof.

20.10    Singular and Plural. Words which are used herein and import the
singular number shall mean and include the plural number and vice versa where
the context so requires.

20.11    Interpretation. In the event of any inconsistency or discrepancy
between written words and specific numbers, the description of any such figures
by written words shall govern.




86

--------------------------------------------------------------------------------






20.12    Rights and Remedies. Except to the extent this Agreement expressly
provides that a specific remedy for a particular circumstance is the exclusive
remedy available for such circumstance and except as otherwise expressly
provided in this Agreement, (i) rights and remedies available to Owner and/or
Contractor as set forth in this Agreement shall be cumulative with and in
addition to, and not in limitation of, any other rights or remedies available to
such Parties at law and/or in equity, and (ii) any specific right or remedy
conferred upon or reserved to Owner and/or Contractor in any provision of this
Agreement shall not preclude the concurrent or consecutive exercise of a right
or remedy provided for in any other provision hereof.

20.13    Agreed Rate. Each Party agrees that it will pay to the other Party
interest at the Agreed Rate on any overdue amount from the due date thereof to,
but not including, the date such amount is paid.

20.14    Incorporation by Reference. The recitals set forth on the first few
pages of this Agreement, as well as all Exhibits attached hereto, are hereby
incorporated into this Agreement by this reference and expressly made a part of
this Agreement.

20.15    No Waiver. No course of dealing or failure of Owner and/or Contractor
to enforce strictly any term, right or condition of this Agreement shall be
construed as a waiver of such term, right or condition. No express waiver of any
term, right or condition of this Agreement shall operate as a waiver of any
other term, right or condition.

20.16    Rights of Third Parties. This Agreement and all rights hereunder are
intended for the sole benefit of the Parties and, to the extent expressly
provided, for the benefit of the Lenders, the Owner Indemnified Parties, the
Contractor Indemnified Parties and the Persons described in Section 20.22 below,
and shall not imply or create any rights on the part of, or obligations to, any
other Person.

20.17    Counterparts. This Agreement may be executed by the Parties in one or
more counterparts, all of which taken together, shall constitute one and the
same instrument.

20.18    Signatures. The exchange of copies of this Agreement and of signature
pages by facsimile, email or other electronic transmission shall constitute
effective execution and delivery of this Agreement as to the Parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
Parties transmitted by facsimile, email or other electronic means shall be
deemed to be their original signatures for all purposes.

20.19    English Language Documents. Any document, manual, certificate or notice
required or authorized to be given hereunder shall be provided in the English
language.

20.20    Further Assurances. Contractor and Owner agree to provide such
information, execute and deliver any instruments and documents and to take such
other actions as may be necessary or reasonably requested by the other Party
which are not inconsistent with the provisions of this Agreement and which do
not involve the assumptions of obligations other than those provided for in this
Agreement, in order to give full effect to this Agreement and to carry out the
intent of




87

--------------------------------------------------------------------------------





this Agreement, including executing a bill of sale or similar instrument in a
form reasonably agreed to by the Parties.

20.21    Approvals Not To Relieve Contractor. No approval, consent, acceptance
or rejection of, inspection of or failure to inspect, failure to disapprove or
comment on, review or non-review of, or rejection of or failure to reject, any
matter, Work, design documents, documents, or calculations of Contractor by
Owner, Owner’s Engineer or Independent Engineer shall relieve Contractor of any
of its obligations, guarantees or warranties under this Agreement or otherwise.

20.22    No Recourse. Anything to the contrary notwithstanding (except as
provided in the next sentence), the obligations of Owner or Contractor under
this Agreement are: (i) obligations of Owner or Contractor and do not constitute
obligations of (and no recourse shall be had with respect thereto to) any
member, officer, director, or employee of Owner or Contractor, any of their
Affiliates, or any shareholder, partner, member, officer, director, or employee
of Owner or Contractor respectively and (ii) no action shall be brought or
maintained against any such Affiliate, member, officer, director, employee,
parent, or Affiliate companies, or any shareholder, partner, member, officer,
director, or employee of any thereof, each of whom shall be third party
beneficiaries of this Agreement for purposes of enforcing the provisions of this
Section 20.22. Notwithstanding the foregoing, Owner shall have recourse against
the Guarantor in accordance with Section 20.23 below and the Parent Guaranty.

20.23    Parent Guaranty. On or before the Effective Date, Contractor shall
provide an unconditional, irrevocable parent guaranty from Guarantor in the form
attached as Exhibit T hereto (“Parent Guaranty”). Contractor shall not be
entitled to any compensation under this Agreement unless and until Contractor
provides the foregoing Parent Guaranty to Owner in accordance with this Section
20.23.

20.24    Approvals in Writing. Any approval, consent, acceptance or
authorization of a Party expressly required under this Agreement shall be
obtained in writing.
[Remainder of Page Intentionally Left Blank]






88

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been executed and delivered by the duly
authorized representatives of Owner and Contractor as of the date first written
above.
OWNER:
LONG RIDGE ENERGY GENERATION LLC


By: /s/ Robert Wholey
Name: Robert Wholey
Title: President


CONTRACTOR:
KIEWIT POWER CONSTRUCTORS CO.




By: /s/ John Jennings Jr. 
Name: John Jennings Jr.
Title: President







[Signature Page to EPC Contract]

